       Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 1 of 185



    ;$9,(5%(&(55$
      $WWRUQH\*HQHUDORI&DOLIRUQLD
    0,&+$(/1(:0$1
      6HQLRU$VVLVWDQW$WWRUQH\*HQHUDO
    6$5$+(%(/721
      6XSHUYLVLQJ'HSXW\$WWRUQH\*HQHUDO
    5(%(.$+$)5(7=
      -$0(6)=$+5$'.$,,
    *$55(770/,1'6(< 6%1 
      'HSXW\$WWRUQH\V*HQHUDO
     6RXWK6SULQJ6WUHHW6XLWH
       /RV$QJHOHV&$
     7HOHSKRQH  
       (PDLO*DUUHWW/LQGVH\#GRMFDJRY
    Attorneys for Plaintiff State of California
 

                              ,17+(81,7('67$7(6',675,&7&2857

                          )257+(1257+(51',675,&72)&$/,)251,$

                                         6$1)5$1&,6&2',9,6,21



                                                             &DVH1RFY6.
      67$7(2)0,&+,*$167$7(2)
   &$/,)251,$HWDO                                    5(48(67)25-8',&,$/127,&(,1
                                                              68332572)3/$,17,))6¶027,21
                                              3ODLQWLIIV )2535(/,0,1$5<,1-81&7,21

                   Y                                           


      (/,6$%(7+''(926LQKHURIILFLDO                      -XGJH        +RQ6DOOLH.LP
   FDSDFLW\DVWKH8QLWHG6WDWHV6HFUHWDU\RI               7ULDO'DWH 1RQHVHW
      (GXFDWLRQDQG81,7('67$7(6                             $FWLRQ)LOHG -XO\
   '(3$570(172)('8&$7,21

                                            'HIHQGDQWV















                   5HTIRU-XGLFLDO1RWLFHLQ6XSSRI3OV¶0RWIRU3UHOLP,QM FY6. 
              Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 2 of 185
      


               3ODLQWLIIVKHUHE\UHVSHFWIXOO\UHTXHVWSXUVXDQWWR)HGHUDO5XOHRI(YLGHQFHWKDWWKLV
        &RXUWWDNHMXGLFLDOQRWLFHRIWKHIROORZLQJGRFXPHQWV
                  $WWDFKHGKHUHWRDV([KLELW$LVDWUXHDQGFRUUHFWFRS\RIDPHPRUDQGXPIURPWKH
        8QLWHG6WDWHV'HSDUWPHQWRI(GXFDWLRQ (' HQWLWOHG³)UHTXHQWO\$VNHG4XHVWLRQVDERXWWKH
        (OHPHQWDU\DQG6HFRQGDU\6FKRRO(PHUJHQF\5HOLHI)XQG (66(5 ´GDWHG0D\$VRI
        -XO\WKLVPHPRUDQGXPLVSRVWHGRQ('¶VRIILFLDOZHEVLWHDW
        KWWSVRHVHHGJRYILOHV(66(5)XQG)UHTXHQWO\$VNHG4XHVWLRQVSGI
                  $WWDFKHGKHUHWRDV([KLELW%LVDWUXHDQGFRUUHFWFRS\RIDQ('JXLGDQFHGRFXPHQW
        HQWLWOHG³7LWOH,3DUW$RIWKH(OHPHQWDU\DQG6HFRQGDU\(GXFDWLRQ$FWRIDV$PHQGHGE\
       WKH(YHU\6WXGHQW6XFFHHGV$FW3URYLGLQJ(TXLWDEOH6HUYLFHVWR(OLJLEOH3ULYDWH6FKRRO
       &KLOGUHQ7HDFKHUVDQG)DPLOLHV´GDWHG2FWREHU$VRI-XO\WKLVPHPRUDQGXP
       LVSRVWHGRQ('¶VRIILFLDOZHEVLWHDWKWWSVZZZHGJRYDERXWLQLWVHGQRQSXEOLF
       HGXFDWLRQILOHVHTXLWDEOHVHUYLFHVJXLGDQFHSGI
                 $WWDFKHGKHUHWRDV([KLELW&LVDWUXHDQGFRUUHFWFRS\RIDQ('JXLGDQFHGRFXPHQW
       HQWLWOHG³3URYLGLQJ(TXLWDEOH6HUYLFHVWR6WXGHQWVDQG7HDFKHUVLQ1RQ3XEOLF6FKRROVXQGHUWKH
       &$5(6$FW3URJUDPV´GDWHG$SULO7KLVGRFXPHQWZDVSUHYLRXVO\DYDLODEOHRQWKH
       8QLWHG6WDWHV'HSDUWPHQWRI(GXFDWLRQZHEVLWHDWKWWSVRHVHHGJRYILOHV)$4V
       (TXLWDEOH6HUYLFHVSGIIURPZKLFKOLQNWKHXQGHUVLJQHGGRZQORDGHGWKHGRFXPHQWRQ-XQH
       $VRI-XO\WKLVGRFXPHQWZDVQRORQJHUDYDLODEOHRQ('¶VZHEVLWH('UHIHUHQFHV
       WKLVGRFXPHQWZLWKWKHDERYHH[SLUHGOLQNLQD)HGHUDO5HJLVWHUGRFXPHQWHQWLWOHG³&$5(6$FW
       3URJUDPV(TXLWDEOH6HUYLFHVWR6WXGHQWVDQG7HDFKHUVLQ1RQ3XEOLF6FKRROV´)HG5HJ
        -XO\ 
                 $WWDFKHGKHUHWRDV([KLELW'LVDWUXHDQGFRUUHFWFRS\RIDOHWWHUVHQWE\
       5HSUHVHQWDWLYH5REHUW&6FRWW5HSUHVHQWDWLYH5RVD/'H/DXURDQG6HQDWRU3DWW\0XUUD\WR
       6HFUHWDU\RI(GXFDWLRQ(OLVDEHWK''H9RVGDWHG0D\$VRI-XO\WKLVOHWWHU
       ZDVSRVWHGRQWKH8QLWHG6WDWHV+RXVHRI5HSUHVHQWDWLYH¶VZHEVLWHDW
       KWWSVHGODERUKRXVHJRYLPRPHGLDGRF
       /WUWR'H9RVUH(TXLWDEOH6HUYLFHVSGI
                                                      
          
                           5HTIRU-XGLFLDO1RWLFHLQ6XSSRI3OV¶0RWIRU3UHOLP,QM FY6. 
          
               Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 3 of 185
      


                   $WWDFKHGKHUHWRDV([KLELW(LVDWUXHDQGFRUUHFWFRS\RIDOHWWHUVHQWE\6HFUHWDU\RI
        (GXFDWLRQ(OLVDEHWK''H9RVWR&DULVVD0RIIDW0LOOHU([HFXWLYH'LUHFWRURIWKH&RXQFLORI
        &KLHI6WDWH6FKRRO2IILFHUVGDWHG0D\$VRI-XO\WKLVOHWWHUZDVSRVWHGRQ
        (GXFDWLRQ:HHN¶VZHEVLWHDWKWWSVEORJVHGZHHNRUJHGZHHNFDPSDLJQN
        6HFUHWDU\'H9RV5HVSRQVHWR&DUULVD0RIIDW0LOOHU
        SGI
                   $WWDFKHGKHUHWRDV([KLELW)LVDWUXHDQGFRUUHFWFRS\RIDQ('GRFXPHQWHQWLWOHG
        ³&HUWLILFDWLRQDQG$JUHHPHQWIRU)XQGLQJXQGHUWKH(GXFDWLRQ6WDELOL]DWLRQ)XQG3URJUDP
        2XWO\LQJ$UHDV6WDWH(GXFDWLRQDO$JHQF\´$VRI-XO\WKLVGRFXPHQWLVSRVWHGRQ('¶V
       RIILFLDOZHEVLWHDWKWWSVRHVHHGJRYILOHV6($(6)2$&HUWLILFDWLRQDQG
       $JUHHPHQWSGI
                  $WWDFKHGKHUHWRDV([KLELW*LVDWUXHDQGFRUUHFWFRS\RID&HQWHUIRU'LVHDVH
       &RQWURO &'& ZHESDJHHQWLWOHG³&29,'LQ5DFLDODQG(WKQLF0LQRULW\*URXSV´GDWHG-XQH
       $VRI-XO\WKLVZHESDJHLVDYDLODEOHRQWKH&'&¶VRIILFLDOZHEVLWHDW
       KWWSVZZZFGFJRYFRURQDYLUXVQFRYQHHGH[WUDSUHFDXWLRQVUDFLDOHWKQLF
       PLQRULWLHVKWPO
                  $WWDFKHGKHUHWRDV([KLELW+LVDWUXHDQGFRUUHFWFRS\RIDQ('GRFXPHQWHQWLWOHG
       ³&HUWLILFDWLRQDQG$JUHHPHQWIRU)XQGLQJXQGHUWKH(GXFDWLRQ6WDELOL]DWLRQ)XQG3URJUDP
       (OHPHQWDU\DQG6HFRQGDU\6FKRRO(PHUJHQF\5HOLHI)XQG (66(5)XQG ´$VRI-XO\
       WKLVGRFXPHQWLVSRVWHGRQ('¶VRIILFLDOZHEVLWHDWKWWSVRHVHHGJRYILOHV(66(5)
       &HUWLILFDWLRQDQG$JUHHPHQWSGI
                  $WWDFKHGKHUHWRDV([KLELW,LVDWUXHDQGFRUUHFWFRS\RIDOHWWHUVHQWE\WKH'HSXW\
       6HFUHWDU\RI(GXFDWLRQ'U0LWFKHOO0=DLVWRWKH8QLWHG6WDWHV&RPSWUROOHU*HQHUDO*HQH
       'RGDURGDWHG-XQH7KLVOHWWHULVDVDWWDFKHGDV$SSHQGL[;,9DWSDJHRIWKH
       8QLWHG6WDWHV*RYHUQPHQW$FFRXQWDELOLW\2IILFH *$2 UHSRUWHQWLWOHG³&29,'
       2SSRUWXQLWLHVWR,PSURYH)HGHUDO5HVSRQVHDQG5HFRYHU\(IIRUWV´$VRI-XO\WKDW
       UHSRUWLVSRVWHGRQ*$2¶VRIILFLDOZHEVLWHDWKWWSVZZZJDRJRYDVVHWVSGI

                                                                            
          
                            5HTIRU-XGLFLDO1RWLFHLQ6XSSRI3OV¶0RWIRU3UHOLP,QM FY6. 
          
               Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 4 of 185
      


                   $WWDFKHGKHUHWRDV([KLELW-LVDWUXHDQGFRUUHFWFRS\RIDQ('ZHESDJHHQWLWOHG
        ³7DEOH3ULYDWHHOHPHQWDU\DQGVHFRQGDU\HQUROOPHQWQXPEHURIVFKRROVDQGDYHUDJH
        WXLWLRQE\VFKRROOHYHORULHQWDWLRQDQGWXLWLRQ6HOHFWHG\HDUVWKURXJK´
        SUHSDUHGLQ6HSWHPEHU$VRI-XO\WKLVZHESDJHLVDYDLODEOHRQ('¶VRIILFLDO
        ZHEVLWHDWKWWSVQFHVHGJRYSURJUDPVGLJHVWGWDEOHVGWBDVS
                   $WWDFKHGKHUHWRDV([KLELW.LVDWUXHDQGFRUUHFWFRS\RIDQ('GRFXPHQWHQWLWOHG
        ³1RQ5HJXODWRU\*XLGDQFH)LVFDO&KDQJHVDQG(TXLWDEOH6HUYLFHV5HTXLUHPHQWVXQGHUWKH
        (OHPHQWDU\DQG6HFRQGDU\(GXFDWLRQ$FWRI (6($ DVDPHQGHGE\WKH(YHU\6WXGHQW
        6XFFHHG$FW (66$ ´GDWHG1RYHPEHU$VRI-XO\WKLVGRFXPHQWLVSRVWHGRQ
       ('¶VRIILFLDOZHEVLWHDWKWWSVZZZHGJRYSROLF\HOVHFOHJHVVDHVVDJXLGDQFHSGI
                ([KLELWV$%&'()*+,-DQG.DUHMXGLFLDOO\QRWLFHDEOHEHFDXVHJRYHUQPHQW
       PHPRUDQGDEXOOHWLQVOHWWHUVVWDWHPHQWVDQGRSLQLRQVDUHPDWWHUVRISXEOLFUHFRUGDSSURSULDWH
       IRUMXGLFLDOQRWLFH. See Brown v. Valoff)GQ WK&LU  MXGLFLDOO\QRWLFLQJ
       DQDGPLQLVWUDWLYHEXOOHWLQ Mack v. S. Bay Beer Distribs., Inc.)G WK&LU
         FRXUWPD\WDNHMXGLFLDOQRWLFHRIUHFRUGVDQGUHSRUWVRIVWDWHDGPLQLVWUDWLYHERGLHV 
       overruled on other grounds by Astoria Fed. Sav. & Loan Ass’n v. Solimino86
             Interstate Nat. Gas. Co. v. S. Cal. Gas. Co.)G WK&LU  MXGLFLDOO\
       QRWLFLQJJRYHUQPHQWDJHQF\UHFRUGVDQGUHSRUWV 
                 ([KLELWV$%')*+,-DQG.DUHMXGLFLDOO\QRWLFHDEOHEHFDXVHWKH\DUHSRVWHGWR
       RIILFLDOJRYHUQPHQWZHEVLWHVSee Daniels–Hall v. Nat’l Educ. Ass’n)G± WK
       &LU  MXGLFLDOO\QRWLFLQJLQIRUPDWLRQFRQWDLQHGRQDJRYHUQPHQWZHEVLWH Paralyzed
       Veterans of Am. v. McPherson1R&±6%$:/DW  1'&DO6HSW
         ILQGLQJWKDWFRXUWVFRPPRQO\WDNHMXGLFLDOQRWLFHRILQIRUPDWLRQDQGGRFXPHQWVRQ
       JRYHUQPHQWZHEVLWHVDQGFLWLQJFDVHVIURPYDULRXVMXULVGLFWLRQ 7KXVWKHVWDWHPHQWVRI
       JRYHUQPHQWGHSDUWPHQWDQGDJHQFLHVFRQWDLQHGZLWKLQWKHVHH[KLELWVDUHQRWVXEMHFWWRUHDVRQDEOH
       GLVSXWHDVWKHVWDWHPHQWV³FDQEHDFFXUDWHO\DQGUHDGLO\GHWHUPLQHGIURPVRXUFHVZKRVH
       DFFXUDF\FDQQRWUHDVRQDEO\EHTXHVWLRQHG´)HG5(YLG E  

                                                                              
          
                              5HTIRU-XGLFLDO1RWLFHLQ6XSSRI3OV¶0RWIRU3UHOLP,QM FY6. 
          
               Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 5 of 185
      


                ([KLELW(LVDOVRMXGLFLDOO\QRWLFHDEOHEHFDXVHWKHVWDWHPHQWVRIJRYHUQPHQWRIILFLDOVRU
        HQWLWLHVWKDWLWFRQWDLQVDUHQRWVXEMHFWWRUHDVRQDEOHGLVSXWHDVWKHVWDWHPHQWV³FDQEHDFFXUDWHO\
        DQGUHDGLO\GHWHUPLQHGIURPVRXUFHVZKRVHDFFXUDF\FDQQRWUHDVRQDEO\EHTXHVWLRQHG´)HG5
        (YLG E  see also Blatt v. Pambakian1RFY:/DW  &'
        &DO-DQ  JUDQWLQJUHTXHVWIRUMXGLFLDOQRWLFHRIYLGHRRIQHZVLQWHUYLHZWKDWZDV
        UHIHUHQFHGLQWKHFRPSODLQWEHFDXVHLWLVSXEOLFO\DYDLODEOHDQGIURPDVRXUFHZKRVHDXWKHQWLFLW\
        FDQQRWEHTXHVWLRQHG 
                
        
          'DWHG-XO\20                                         5HVSHFWIXOO\VXEPLWWHG
       
                                                                         ;$9,(5%(&(55$
                                                                      $WWRUQH\*HQHUDORI&DOLIRUQLD
                                                                         0,&+$(//1(:0$1
                                                                      6HQLRU$VVLVWDQW$WWRUQH\*HQHUDO
                                                                         6$5$+(%(/721
                                                                      6XSHUYLVLQJ'HSXW\$WWRUQH\*HQHUDO
                                                                         
                                                                      /s/ Garrett Lindsey
                                                                      *$55(77/,1'6(<
                                                                         -$0(6)=$+5$'.$,,
                                                                      5(%(.$+$)5(7=
                                                                         'HSXW\$WWRUQH\V*HQHUDO
                                                                      Attorneys for Plaintiff State of California
                                                                         
                                                                      
                                                                         
                                                                      
                                                                          '$1$1(66(/
                                                                       $WWRUQH\*HQHUDORI0LFKLJDQ
                                                                          )$':$$+$0028'
                                                                       6ROLFLWRU*HQHUDO
                                                                          721,/+$55,6 
                                                                       1(,/*,29$1$77, 
                                                                          $VVLVWDQW$WWRUQH\V*HQHUDO
                                                                       Attorneys for Plaintiff State of Michigan
                                                                          *Appearing Pro Hac Vice
                                                                      
          







                                                                            
          
                            5HTIRU-XGLFLDO1RWLFHLQ6XSSRI3OV¶0RWIRU3UHOLP,QM FY6. 
          
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 6 of 185




                         Exhibit A
             Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 7 of 185




             Elementary and Secondary School Emergency Relief Fund

       Frequently Asked Questions about the Elementary and Secondary
                School Emergency Relief Fund (ESSER Fund)



   PURPOSE OF THIS DOCUMENT

   The purpose of this document is to answer Frequently Asked Questions related to the Elementary
   and Secondary School Emergency Relief Fund (ESSER Fund). Under the ESSER Fund,
   established as part of the Education Stabilization Fund in the CARES Act, 1 State educational
   agencies (SEAs) will award subgrants to local educational agencies (LEAs) to address the impact
   that the Novel Coronavirus Disease 2019 (COVID-19) has had, and continues to have, on
   elementary and secondary schools across the Nation.

   This Frequently Asked Questions document seeks to answer questions that are not easily
   understood from a plain reading of Section 18003 and other parts of the CARES Act or the
   ESSER Fund Certification and Agreement (C&A). It was developed in direct response to
   questions that the Department has received from SEA and LEA grant administrators
   implementing the ESSER Fund program.


                                                          Disclaimer

Other than statutory and regulatory requirements included in the document, such as those pursuant to the
authorizing statute and other applicable laws and regulations, the contents of this document do not have
the force and effect of law and are not meant to bind the public in any way. This document is intended
only to provide clarity to the public regarding existing requirements under the law or agency policies. In
addition, it does not create or confer any rights for or on any person.




   The U.S. Department of Education (Department) may provide additional or updated information,
   as necessary, on the Department’s website at: https://oese.ed.gov/offices/education-stabilization-
   fund/elementary-secondary-school-emergency-relief-fund/.

   If you have questions that are not answered in this document, please e-mail ESSERF@ed.gov.



   1 The Coronavirus Aid, Relief, and Economic Security Act (CARES Act), Public Law 116-136, 134 Stat. 281 (Mar. 27, 2020).
   All citations in this document are to the CARES Act, unless otherwise indicated. The provisions of the CARES Act relevant to
   the ESSER Fund and other Department of Education programs are available on the Department’s website at
   https://oese.ed.gov/offices/education-stabilization-fund/.

                                                                 1
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 8 of 185




1. Who applies to the Department for ESSER formula funds?

Only SEAs in the 50 States, Puerto Rico, and the District of Columbia apply directly to the
Department for ESSER Funds. An SEA is the agency primarily responsible for the State
supervision of public elementary schools and secondary schools. 2 For example, an SEA may be
called the [State name] Department of Education or the [State name] Office of Public Instruction.

The Bureau of Indian Education and the Outlying Areas are not eligible to receive ESSER
formula funds. Congress provided a separate set aside in the Education Stabilization Fund to
provide funds to those entities.

2. How do school districts or other entities access ESSER formula funds?

School districts (LEAs) must apply to the relevant SEA. Every SEA must use at least 90 percent
of its ESSER Fund grant to make subgrants to LEAs by formula based on FY 2019 Title I, Part
A allocations. (For more information on allocating funds to LEAs, see the Technical Appendix.)

3. What happens to the other 10 percent of ESSER funds?

An SEA may retain 10 percent or less of its ESSER Fund grant (the “SEA Reserve”), to address
emergency needs as determined by the SEA resulting from COVID-19, which may be addressed
through the use of subgrants or contracts. As described below, from the SEA Reserve, the SEA
may also use one-half of one percent of its total grant for administrative costs.

4. Who is eligible to receive ESSER funds from the SEA Reserve?

A wide range of entities, including LEAs and organizations serving students and families, may
be a “subrecipient” of funds from the SEA Reserve. A “subrecipient” includes any entity that
receives a subgrant or contract consistent with applicable State and Federal subgrant and
procurement standards. Entities interested in learning more about an SEA’s intended use of its
reserve should contact the SEA.

5. May an SEA reserve ESSER funds for administrative costs?

Yes. An SEA may reserve ½ of 1 percent or less of its total ESSER allocation for administrative
costs, including both direct and indirect administrative costs. This reservation must come from
the SEA Reserve and is not subject to the requirement that funds be “awarded” within one year.
Funds for administrative costs remain available to the SEA for obligation through September 30,
2022.

6. Are ESSER funds a supplement to an LEA’s ESEA Title I, Part A grant award?

No. The ESSER Fund is a separate Federal program. ESSER funds must be awarded and tracked
separately from Title I, Part A funds.


2   The definition of SEA is from ESEA section 8101(49).

                                                           2
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 9 of 185




7. What is the overall timeline for using ESSER funds?



   Spring                                                    Sept. 30,
  2020: The                     Spring                      2021: Last
 Department                  2021: States                    date the
   makes                     return funds                  Department
    initial                      not                        can make
   awards                      awarded                        awards




               SEAs make                      Spring/                      Sept. 30,
               awards as                      Summer                      2022: Last
                 soon as                     2021: The                    date SEA,
               practicable                  Department                      LEA, or
                                               makes                         other
                                            reallocation                 subgrantee
                                               awards                    can obligate
                                                                             funds


8. Is there a deadline by which an SEA must award ESSER funds to subrecipients?

Yes. SEAs must award ESSER formula subgrants to LEAs within one year of receiving the State
allocation. An SEA must also make awards with its SEA Reserve within one year of receiving
the State allocation. Any funds that the SEA fails to award by the one-year deadline must be
returned to the Department for reallocation consistent with the CARES Act.

9. How long are ESSER funds available for obligation by subrecipients?

ESSER funds are available for obligation by LEAs and other subrecipients through September
30, 2022, which includes the Tydings period (General Education Provisions Act §421(b)(1)).

10. What is the difference between “awarding” and “obligating” funds?

An SEA awards funds when it makes a subgrant to an LEA or, in the case of the SEA Reserve,
when it enters into a subgrant or contract with a subrecipient. ESSER funds are obligated when
the subrecipient commits those funds to specific purposes consistent with 34 C.F.R. § 76.707. If
an SEA awards a contract from the SEA reserve, that is an obligation. In contrast, subgranting
funds to an LEA or other subrecipient is not an obligation; rather, these funds are not obligated
until the LEA or other subrecipient commits the funds to specific purposes.




                                                  3
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 10 of 185




11. Is a charter school eligible to receive ESSER formula funds?

A charter school that is an LEA, as defined in section 8101(30) of the ESEA, may receive an
ESSER formula subgrant like any other LEA. A new or significantly expanded charter school
LEA in the 2020-2021 school year is eligible to receive an ESSER formula subgrant in
accordance with ESEA section 4306 and 34 CFR §76.792. (For more information on allocating
funds to new charter schools, see the Technical Appendix.) A charter school that is not an LEA
may not receive a formula subgrant, but it may receive support under ESSER through the LEA
of which it is a part.

12. If an LEA did not receive an FY 2019 Title I,, Part A subgrant for school year 2019-
2020, is it eligible to receive ESSER formula funds?
                                              f
                                              fund s?

No,, the LEA is not eligible
                       g     to receive a formula subgrant.
                                                        g      The onlyy exception
                                                                              p    is a new charter
school LEA that did not exist in the 2019-2020 school year  y or a charter school LEA whose
significant
  g         expansion
              p        makes it eligible
                                   g     for Title I,, Part A funds in the 2020-2021 school year
                                                                                             y (see
                                                                                                  (
qquestion 11 and the Technical Appendix).
                                  pp       ) However,, any  y LEA may  y receive ESSER funds from
 an SEA’s Reserve, including those LEAs that are not eligible for a formula subgrant under the
 ESSER Fund.

13. Must an LEA submit a local application to the SEA in order to receive ESSER formula
funds?

Yes. An LEA must file a local application with the SEA in order to receive an ESSER formula
subgrant. 3 For information about what an SEA must include in its local application for an
ESSER formula subgrant, please refer to the ESSER Fund Certification and Agreement.

14. May an SEA restrict or limit LEA uses of ESSER formula funds?

No. The ESSER Fund provides a broad, permissive list of allowable LEA activities in Section
18003(d). SEAs do not have the authority to limit the uses of ESSER formula funds.

15. How much flexibility does an LEA have in determining the activities to support with
ESSER funds?

The ESSER Fund provides LEAs considerable flexibility in determining how best to use ESSER
funds (see Section 18003(d)). For example, LEAs may use ESSER funds for personal protective
equipment (PPE), cleaning and sanitizing materials, and similar supplies necessary to maintain
school operations during and after the COVID-19 pandemic. Since learning can and should
continue, the Department encourages LEAs to target ESSER funding on activities that will
support remote learning for all students, especially disadvantaged or at-risk students, and their
teachers.




3   For further information, please see 34 C.F.R. § 76.301.

                                                              4
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 11 of 185




16. Are an LEA’s ESSER formula funds subject to the requirements of Title I, Part A of
the ESEA (or other Federal education program requirements), if an LEA uses ESSER
formula funds for an allowable activity under such program?

No. Although an LEA receives ESSER formula funds via the Title I, Part A formula, ESSER
formula funds are not Title I, Part A funds and are not subject to Title I, Part A requirements.
The CARES Act authorizes a broad array of potential uses of ESSER formula funds under a
number of Federal education statutes; no associated statutory requirements of any of those
programs apply to ESSER funds.

17. May an LEA use its ESSER formula funds to support any school in the district,
regardless of a school’s Title I, Part A status?

Yes. The CARES Act does not define how an LEA distributes funds to schools. An LEA may
support any school in the district or it may target funds based on poverty, indication of school
needs, or other targeting measures.

18. Is there any difference in the amount of funds, or allowable uses of funds, for a school
that implements a schoolwide program under Title I, Part A as compared to a school that
provides targeted support under Title I, Part A?

No. The requirements of Title I, Part A do not apply to ESSER funds. An LEA may support any
of its schools using ESSER funds for any allowable activities under 18003(d) without regard to
Title I eligibility, program type, or funding.

19. Are LEAs required to provide equitable services to nonpublic schools with ESSER
funds?

Yes. Please see the document “Providing Equitable Services to Students and Teachers in Non-
Public Schools under the CARES Act Programs” for more information.

20. Are ESSER funds subject to a supplanting prohibition?

No. The ESSER Fund does not contain a supplanting
                                               pp      g pprohibition. As a result,, ESSER funds mayy
take the pplace of State or local funds for allowable activities. However,, the pprogram
                                                                                     g   does contain
a Maintenance of Effort (MOE)
                           (      ) requirement,
                                      q          which is designed to keep States from substantially
reducing their support for K-12 education. 4




4 For further information, please see Section 18008 of the CARES Act. The Department will separately address the MOE
requirement in a separate set of Frequently Asked Questions.


                                                             5
       Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 12 of 185




21. May an SEA or LEA use ESSER funds for allowable costs incurred prior to receiving
grant funds?

Yes. An SEA and LEA may use ESSER funds for any allowable expenditure incurred on or after
March 13, 2020, the date the President declared the national emergency due to COVID-19.

22. Should SEAs and LEAs anticipate monitoring or auditing of ESSER funds?

Yes. The Department will monitor the use of ESSER funds. In addition, ESSER funds are
subject to audit requirements under the Single Audit Act and to review by the Government
Accountability Office. The Department’s Office of the Inspector General may audit program
implementation, as may any other federal agency, commission, or department in the lawful
exercise of its jurisdiction and authority.




                                              6
          Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 13 of 185




TECHNICAL APPENDIX: MAKING ESSER FORMULA SUBGRANTS TO LEAS

This technical appendix has been prepared for the benefit of State administrators who are tasked
with making formula subgrants to LEAs under the ESSER Fund.

ESSER Requirement

A State educational agency (SEA) must allocate at least 90 percent of its total ESSER Fund grant
by formula to LEAs. The SEA must determine each LEA’s ESSER allocation in proportion to
the amount of funds the LEA received under Title I, Part A of the Elementary and Secondary
Education Act of 1965 (ESEA) in the most recent fiscal year. (Section 18003(c) of the CARES
Act).

Title I, Part A Subgrants to LEAs

For the purpose of allocating ESSER funds to LEAs, the following points regarding Title I,
Part A subgrants apply:

x    Federal fiscal year (FY) 2019 Title I, Part A subgrants that were awarded by each SEA to
     LEAs for the 2019-2020 school year are the most recent Title I, Part A funds on which an
     SEA bases ESSER Fund subgrants. Therefore, with the exception of Step 6 below relating to
     new or significantly expanded charter school LEAs in school year 2020-2021, an SEA has
     the data needed to calculate ESSER LEA allocations because the SEA has already
     determined the FY 2019 Title I, Part A LEA subgrant amounts.

x    FY 2019 Title I, Part A subgrants are those that each SEA determined under Subpart 2 of
     Title I, Part A: that is, the aggregate of basic grants, concentration grants, targeted grants and
     education finance incentive grants for which each LEA was eligible after the SEA adjusted,
     in accordance with the regulations in 34 C.F.R. §§ 200.70-200.75 5 and § 200.100, 6 the LEA
     allocations on the Census list calculated by the Department. 7

x    The following are not part of FY 2019 Title I, Part A LEA subgrant amounts an SEA uses to
     calculate ESSER LEA allocations:
         o FY 2017 or 2018 carryover funds.
         o Funds reallocated to an LEA by the SEA under ESEA section 1126(c).
         o Funds an LEA received under ESEA section 1003 for school improvement.

5 The regulations in 34 C.F.R. §§ 200.70-200.75 address adjusting for LEAs that are not on the Census list (such as charter school

LEAs), applying the hold harmless after adjusting for LEAs that are not on the Census list, alternative allocations for LEAs under
20,000 total population, and special procedures for calculating concentration grants in small States [available at:
https://www.ecfr.gov/cgi-bin/text-
idx?SID=ea8f771199b0aa9a1f068857ea552084&mc=true&node=sg34.1.200_169.sg5&rgn=div7].
6 The regulations in 34 C.F.R. § 200.100 address an SEA’s reservation of funds for school improvement under ESEA section

1003, including application of the special rule in section 1003(h); funds for State administration under ESEA section 1004; and
funds for direct student services under ESEA section 1003A [https://www.ecfr.gov/cgi-bin/text-
idx?SID=ea8f771199b0aa9a1f068857ea552084&mc=true&node=se34.1.200_1100&rgn=div8].
7 Additional information on the SEA adjustment process to determine LEA Title I, Part A subgrants is provided on pages 2-10 in

the Department’s nonregulatory guidance on ESSA fiscal changes [available at:
https://www2.ed.gov/policy/elsec/leg/essa/essaguidance160477.pdf].

                                                                7
       Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 14 of 185




       o Funds an LEA received under ESEA section 1003A for direct student services.
       o Funds an LEA received to carry out Title I, Part D, Subpart 2 (i.e., funds generated by
         children in local institutions for delinquent children).
       o Reductions to an LEA’s FY 2019 Title I, Part A subgrant due to a failure to meet the
         ESEA’s maintenance of effort requirements in the preceding fiscal year and at least
         once in the five immediately preceding fiscal years.
       o Any adjustments from FY 2018 that an SEA made to FY 2019 Title I, Part A
         subgrant amounts.
       o FY 2019 Title I, Part A funds that an LEA declined.

Steps to Calculate ESSER Subgrants to LEAs

These steps describe the procedures an SEA follows to calculate the ESSER LEA allocations. An
SEA can complete Steps 1 through 5 in order to make ESSER subgrants to existing eligible
LEAs; the SEA completes Step 6 once it has determined whether any new charter school LEAs
have opened for school year 2020-2021 or any existing charter school LEAs have significantly
expanded for school year 2020-2021 (e.g., during the fall of 2020). (See ESEA section 4306). An
example follows each step, with a combined example for Steps 2 and 3.

Please note that an SEA must complete these steps, including Step 6, and make subgrants to
LEAs within one year of an SEA’s receipt of ESSER funds; any funds not awarded to LEAs by
that deadline must be returned to the Department for reallocation to other States. (See section
18003(f) of the CARES Act).

Step 1: The SEA determines the total amount of ESSER funds it has available to allocate to
LEAs through the ESSER formula by:
x Determining the amount, if any, of ESSER funds it will retain for the SEA reserve (a
   maximum of 10 percent of its total ESSER Fund grant, including funds for State
   administration).
x Subtracting the SEA reserve amount from the SEA’s total ESSER allocation to determine the
   total amount available for LEA subgrants; and
x If a State has charter school LEAs, subtracting from the total amount of ESSER funds
   available for LEA subgrants a reasonable amount to retain for new charter school LEAs or
   charter school LEAs that will significantly expand in school year 2020-2021 consistent with
   ESEA section 4306. (Temporarily retaining funds from the total amount of ESSER funds
   available for LEA subgrants for new charter school LEAs or charter school LEAs that will
   significantly expand in school year 2020-2021 will reduce the likelihood that an SEA will
   have to reduce the ESSER subgrants of other LEAs once the SEA has the data to calculate
   the ESSER subgrant of such charter school LEAs. See Step 6b.)




                                               8
       Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 15 of 185




                                       Example of Step 1

           Row       Category                                             Amount
           Row 1     SEA’s ESSER Allocation                            $80,000,000
           Row 2     SEA Reserve (10 percent of Row 1)                  $8,000,000
           Row 3     Amount of ESSER funds for LEA subgrants           $72,000,000
                     (Row 1 minus Row 2)
           Row 4     Funds retained for new/significantly expanded      $1,000,000
                     charter school LEA subgrants
           Row 5     Total amount available to allocate to LEAs        $71,000,000
                     (Row 3 minus Row 4)

Step 2: The SEA identifies each LEA’s FY 2019 Title I, Part A subgrant amount (as described
above under “Title I, Part A Subgrants to LEAs”).

Step 3: The SEA adds the FY 2019 Title I, Part A LEA subgrants to determine the total amount
of FY 2019 Title I, Part A subgrants.

                                 Example of Step 2 and Step 3

                   LEA operating in school                 FY 2019 Title I, Part A
           Step    year 2019-2020                               subgrant amount
           2       LEA 1                                             $10,904,500
           2       LEA 2                                             $13,694,277
           2       LEA 3 (charter LEA)                                   $257,479
           2       LEA 4 (charter LEA)                                   $332,050
           2       LEA 5                                               $5,771,821
           2       LEA 6                                                        $0
           2       LEA 7                                               $3,765,959
           2       LEA 8                                             $26,852,135
           2       LEA 9                                               $2,449,979
           2       LEA 10                                            $25,971,800
           3       Total                                             $90,000,000


Step 4: The SEA divides each LEA’s Title I, Part A subgrant amount (Step 2) by the total
amount of FY 2019 Title I, Part A subgrants (Step 3) to determine the proportion of the ESSER
formula funds that each LEA receives.




                                              9
          Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 16 of 185




                                          Example of Step 4

                                                        Total amount of FY             Proportion of the
LEA operating in         LEA’s FY 2019 Title I,         2019 Title I, Part A      ESSER formula funds
school year 2019-             Part A subgrant          LEA subgrants (From        that the LEA receives
2020                       amount (From Step 2)                        Step 3)      (Step 2 divided by Step 3)
LEA 1                             $10,904,500                   $90,000,000                          0.1212
LEA 2                             $13,694,277                   $90,000,000                          0.1522
LEA 3 (charter LEA)                  $257,479                   $90,000,000                          0.0029
LEA 4 (charter LEA)                  $332,050                   $90,000,000                          0.0037
LEA 5                              $5,771,821                   $90,000,000                          0.0641
LEA 6                                       $0                  $90,000,000                          0.0000
LEA 7                              $3,765,959                   $90,000,000                          0.0418
LEA 8                             $26,852,135                   $90,000,000                          0.2984
LEA 9                              $2,449,979                   $90,000,000                          0.0272
LEA 10                            $25,971,800                   $90,000,000                          0.2886

   Step 5: The SEA multiplies the proportion identified in Step 4 by the portion of its ESSER funds
   that it will immediately distribute by formula as determined in Step 1 to calculate each LEA’s
   ESSER subgrant.

                                          Example of Step 5

                                                            Total amount of
                                                               ESSER funds           ESSER LEA
     LEA operating in       Proportion of the ESSER              available to     subgrant (Amount
     school year 2019-        formula funds that the        allocate to LEAs      determined in Step 1
     2020                   LEA receives (From Step 4)            (from Step 1)   multiplied by Step 4)
     LEA 1                                     0.1212            $71,000,000            $8,602,439
     LEA 2                                     0.1522            $71,000,000           $10,803,263
     LEA 3 (charter LEA)                       0.0029            $71,000,000              $203,122
     LEA 4 (charter LEA)                       0.0037            $71,000,000              $261,951
     LEA 5                                     0.0641            $71,000,000            $4,553,325
     LEA 6                                     0.0000            $71,000,000                    $0
     LEA 7                                     0.0418            $71,000,000            $2,970,923
     LEA 8                                     0.2984            $71,000,000           $21,183,351
     LEA 9                                     0.0272            $71,000,000            $1,932,761
     LEA 10                                    0.2886            $71,000,000           $20,488,865
     Total                                                                             $71,000,000




                                                  10
               Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 17 of 185




     Step 6: The SEA recalculates the ESSER LEA allocations after it determines whether there are
     any new charter school LEAs or any existing charter school LEAs that significantly expanded for
     school year 2020-2021 in accordance with the definition of “significant expansion of enrollment”
     in 34 C.F.R. § 76.787. 8

     Step 6a (applies only if for school year 2020-2021 there are no new charter school LEAs or
     charter school LEAs that significantly expanded in a State): The SEA allocates the amount it
     retained under Step 1 for potential new charter school LEAs to the LEAs to which it made
     ESSER subgrant allocations in proportion to those amounts.

                                                         Example of Step 6a

   Column 1                  Column 2                Column 3               Column 4                 Column 5                 Column 6
                                                                         Amount SEA
                                                                           retained for           ESSER LEA
                         Proportion of                                          new or            allocation of                  Revised
                       ESSER formula        Initial                       significantly               retained               ESSER LEA
LEA operating           funds that the ESSER LEA                             expanded           amount (Column                  subgrant
in school year           LEA receives     subgrant                       charter LEAs                4 multiplied by          (Column 3 plus
2019-2020                     (From Step 4)        (From Step 5)              (from Step 1)              Column 2)                Column 5)
LEA 1                                0.1212        $8,602,439                $1,000,000                  $121,161              $8,723,600
LEA 2                                0.1522       $10,803,263                $1,000,000                  $152,159             $10,955,422
LEA 3 (charter                       0.0029         $203,122                 $1,000,000                    $2,861                $205,983
LEA)
LEA 4 (charter                       0.0037            $261,951              $1,000,000                     $3,689                $265,640
LEA)
LEA 5                                0.0641        $4,553,325                $1,000,000                   $64,131              $4,617,456
LEA 6                                0.0000                $0                $1,000,000                        $0                      $0
LEA 7                                0.0418        $2,970,923                $1,000,000                   $41,844              $3,012,767
LEA 8                                0.2984       $21,183,351                $1,000,000                  $298,357             $21,481,708
LEA 9                                0.0272        $1,932,761                $1,000,000                   $27,222              $1,959,983
LEA 10                               0.2886       $20,488,865                $1,000,000                  $288,576             $20,777,441
Total                                             $71,000,000                                          $1,000,000             $72,000,000

     Step 6b (applies only if for school year 2020-2021 there are new charter school LEAs or charter
     school LEAs that significantly expanded in a State): The SEA recalculates its ESSER LEA
     allocations based on the total amount available for LEA subgrants in order to determine the
     ESSER subgrant amounts for a new charter school LEA or a significantly expanded charter
     school LEA and makes any necessary adjustments to the ESSER LEA subgrants that the SEA
     already awarded based on the calculations described in Steps 1 through 5.



     8 An SEA will implement Step 6 after the SEA determines whether there are any new charter school LEAs or charter school

     LEAs that significantly expanded for school year 2020-2021 based on receiving written notification from a charter school LEA at
     least 120 days prior to the date the school is scheduled to open or significantly expand. (See 34 C.F.R § 76.788). Thus, this step
     likely will not occur until fall 2020. It must occur within one year of the SEA’s receipt of ESSER funds or the SEA must return
     the funds to the Department for reallocation to other States.

                                                                    11
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 18 of 185




As background, for a newly opened charter school LEA or a charter school LEA that
significantly expands for school year 2020-2021, an SEA does not have an actual FY 2019 Title
I, Part A subgrant amount for the LEA that reflects either status. ESEA section 4306(a),
however, requires, with respect to any funds that the Department allocates to States on a formula
basis (including the ESSER fund), a State to:

         [T]ake such measures as are necessary to ensure that every charter school receives the
         Federal funding for which the charter school is eligible not later than [five] months after
         the charter school first opens, notwithstanding the fact that the identity and characteristics
         of the students enrolling in that charter school are not fully and completely determined
         until that charter school actually opens. The measures similarly shall ensure that every
         charter school expanding its enrollment in any subsequent year of operation receives the
         Federal funding for which the charter school is eligible not later than [five] months after
         such expansion.

In order to comply with ESEA section 4306(a), an SEA must determine an ESSER LEA
subgrant allocation for a new or significantly expanded charter school in school year 2020-2021
by deriving what the charter school LEA’s FY 2019 Title I, Part A allocation would have been
based on the characteristics of the charter school LEA’s students in school year 2020-2021. As
detailed in the next paragraph, an SEA already derives this amount for calculating FY 2020 Title
I, Part A allocations to comply with ESEA section 4306(c).

Independent of the CARES Act, as part of calculating a new or significantly expanded charter
school LEA’s FY 2020 Title I, Part A allocation, ESEA section 4306(c) requires an SEA, for
purposes of implementing the Title I, Part A hold-harmless protections in ESEA sections 1122(c)
and 1125A(f)(3) for a newly opened or significantly expanded charter school LEA, to derive a
hold-harmless base under each Title I, Part A formula for FY 2019 that reflects the new or
significantly expanded enrollment of the charter school LEA. 9 Therefore, in order to calculate
the ESSER allocation of a new or significantly expanded charter school LEA, an SEA will
consider such an LEA’s FY 2019 Title I, Part A allocation as the sum of its hold harmless base
under each Title I, Part A formula that the SEA calculates for FY 2020 Title I, Part A allocations
in accordance with ESEA section 4306(c). An example of calculating the ESSER allocation for a
new or significantly expanded charter school LEA and adjusting the ESSER subgrants an SEA
already made (as shown in Steps 1-5) follows on the next page.




9 For more information on ESEA section 4306(c) see pages 4-7 in the Department’s nonregulatory guidance on ESSA fiscal

changes [available at: https://www2.ed.gov/policy/elsec/leg/essa/essaguidance160477.pdf].

                                                            12
                                                                               Example of Step 6b

    Column 1                 Column 2                       Column 3                       Column 4               Column 5                Column 6                   Column 7
                                                                                                 LEA
                                                  FY 2019 Title I, Part A                                                                                     Difference between
                                                                                       proportion of                                        Revised
                                                    subgrant amount or                                                                                            revised ESSER
                                                                                           Column 3                                     ESSER LEA
                                                   ESEA Section 4306(c)                                        Total amount                                   LEA subgrant and
                                                                                       total (Column 3                                     subgrant
                         Initial ESSER           FY 2019 derived Title I,                  LEA amount               for LEA                  (Column 5            initial subgrant
                         LEA subgrant              Part A hold harmless                      divided by           subgrants                multiplied by              (Column 6 minus
LEA                          (From Step 5)                          base*                Column 3 total)           (from Step 1)             Column 4)                      Column 2)
LEA 1                        $8,602,439                     $10,904,500                          0.1209          $72,000,000              $8,704,257                         $101,818
LEA 2                       $10,803,263                     $13,694,277                          0.1518          $72,000,000             $10,931,130                         $127,867
LEA 3
(significantly
expanded charter
LEA in school year
2020-2021)                      $203,122                             $357,479*                   0.0040          $72,000,000                 $285,349                         $82,227
LEA 4 (charter
LEA)                           $261,951                              $332,050                    0.0037          $72,000,000                $265,051                           $3,100
LEA 5                        $4,553,325                            $5,771,821                    0.0640          $72,000,000              $4,607,219                          $53,894
LEA 6                                $0                                    $0                    0.0000          $72,000,000                      $0                               $0
LEA 7                        $2,970,923                            $3,765,959                    0.0418          $72,000,000              $3,006,087                          $35,164
LEA 8                       $21,183,351                           $26,852,135                    0.2977          $72,000,000             $21,434,077                         $250,726
LEA 9                        $1,932,761                            $2,449,979                    0.0272          $72,000,000              $1,955,637                          $22,876
LEA 10                      $20,488,865                           $25,971,800                    0.2879          $72,000,000             $20,731,370                         $242,505
LEA 11 (new
charter LEA in
school year 2020-
2021)                                $0                            $100,000*                     0.0011          $72,000,000                 $79,823                         $79,823
Total                       $71,000,000                        $90,200,000**                                                             $72,000,000                      $1,000,000
                                                                                                                                                                                        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 19 of 185




   *Figure is the derived FY 2019 Title I, Part A hold harmless base that the SEA calculates in accordance with ESEA section 4306(c) for a charter school LEA that opens or
   significantly expands for school year 2020-2021.
   **Figure does not equal the actual total of FY 2019 Title I, Part A subgrants from Step 2 due to the SEA’s deriving hold harmless bases for the new and significantly expanded
   charter school LEAs, as required by ESEA section 4306(c).

                                                                                          13
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 20 of 185




                          Exhibit B
  Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 21 of 185




                Title I, Part A
of the Elementary and Secondary Education
       Act of 1965, as Amended by the
        Every Student Succeeds Act:

      Providing Equitable Services to
      Eligible Private School Children,
           Teachers, and Families


    Updated Non-Regulatory Guidance


                        October , 2019
               Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 22 of 185



                                                                       Table of Contents

PURPOSE OF THE GUIDANCE................................................................................................................................... 6

INTRODUCTION ............................................................................................................................................................ 7

    A. CONSULTATION ............................................................................................................................................. 7
    A-1. What is consultation?............................................................................................................................................ 7
    A-2. Who is responsible for initiating contact with private school officials regarding participation in the Title I
    program?........................................................................................................................................................................ 8
    A-3. What is an “Intent to Participate” form?............................................................................................................... 8
    A-4. May an LEA set a deadline for private school officials to indicate their intent to participate? ............................ 8
    A-5. How does an LEA determine which private schools to contact?.......................................................................... 8
    A-6. Who is responsible for initiating consultation? .................................................................................................... 8
    A-7. When and how often does an LEA consult with private school officials? ........................................................... 8
    A-8. May a group of private school officials designate a single private school official to represent their interests? ... 9
    A-9. What topics must an LEA address during consultation? ...................................................................................... 9
    A-10. What is entailed in achieving “the goal of reaching agreement” between an LEA and appropriate private
    school officials?............................................................................................................................................................10
    A-11. What documentation of consultation must an LEA maintain? ..........................................................................10
    A-12. Is other documentation that meaningful consultation has occurred helpful?.....................................................10
    A-13. Is there a specific time by which an LEA must obtain the signature of appropriate private school officials
    regarding written affirmation/results of agreement?.....................................................................................................11
    A-14. What should an SEA do when an LEA has not provided it with written affirmations from private school
    officials? .......................................................................................................................................................................11
    A-15. What assistance might an LEA need from private school officials to obtain information necessary to provide
    Title I services to eligible students in private schools?.................................................................................................11
    A-16. What is an LEA’s obligation to consult with, and provide services to eligible students attending, a new private
    school that opens after the LEA’s deadline for indicating an intent to participate?......................................................12
    A-17. What is an LEA’s obligation to provide equitable services under Title I if a private school declines to
    participate or does not respond to the LEA’s request to consult?.................................................................................12
    A-18. May a private school official request a copy of an LEA’s Title I application? .................................................12
    A-19. How might an SEA help foster positive working relationships between an LEA and private school officials to
    assist with consultation and program implementation? ................................................................................................12

     B. EQUITABLE SERVICES ALLOCATIONS AND NOTICE, TIMEFRAME FOR OBLIGATIONS,
     AND ADMINISTRATIVE AND OTHER EXPENDITURES ...............................................................................13
    Allocations ....................................................................................................................................................................13
    B-1. May an LEA reserve funds off the top of its Title I allocation before it determines the proportional share for
    equitable services? ........................................................................................................................................................13
    B-2. What does it mean for an LEA to determine the proportional share of Title I funds available for equitable
    services based on the total amount of Title I funds received by the LEA prior to any allowable expenditures or
    transfers of funds?.........................................................................................................................................................13
    B-3. What information does an LEA need to calculate the proportional share under ESEA section 1117(a)(4)(A)? .14
    B-4. How does an LEA calculate the proportional share of Title I funds available for equitable services in the next
    school year? ..................................................................................................................................................................14
    B-5. How does an LEA determine participating Title I public school attendance areas?............................................15
    B-6. What data does an LEA use when determining eligible Title I public school attendance areas? ........................16
    B-7. How does an LEA determine the amount of Title I funds to be used for parent and family engagement activities
    for participating private school students? .....................................................................................................................16
    B-8. What are the options available for providing equitable services to private school children? ..............................16
    B-9. May an LEA make a unilateral decision to pool funds among several private schools to provide equitable
    services?........................................................................................................................................................................18
    B-10. After an LEA determines the proportional share, the administrative and indirect cost (if any) amounts (see B-
    36 and B-40) and, if applicable, the parent and family engagement activities amount (see B-7), how does the LEA
    allocate the remainder of the proportional share to provide equitable services? ..........................................................18
                                                                                          2
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 23 of 185



B-11. How does an LEA determine the number of children, ages 5 through 17, who are from low-income families,
reside in participating Title I public school attendance areas, and attend private schools? ..........................................19
B-12. How often must an LEA collect poverty data? ..................................................................................................21
B-13. May an LEA use more than one method of collecting poverty data on private school children?......................21
B-14. If private school officials assist an LEA in obtaining data necessary for the LEA to determine the proportional
share, how do LEA officials or auditors determine the accuracy of information retained by the private school
officials? .......................................................................................................................................................................21
B-15. If an LEA has poverty data for children in a private school, regardless of whether the private school
participates in Title I, does the LEA include the poverty data in calculating the proportional share?..........................21
B-16. If an LEA and appropriate private school officials agree to establish a pool or pools of Title I funds allocated
for private school children and, later, one or more private schools in the pool decline services for eligible students
enrolled in the school, what happens to the funds generated by children from low-income families in the private
school(s)?......................................................................................................................................................................22
B-17. When an LEA elects not to serve an eligible public school attendance area, as permitted under ESEA section
1113(b)(1)(D), what are the procedures for serving the private school children who reside in that attendance area? .22
B-18. How are private school children identified as residing in a participating Title I public school attendance area if
an LEA is operating under an open enrollment, desegregation, or magnet plan?.........................................................23
Special Consideration: Community Eligibility Provision.............................................................................................23
B-19. What is CEP?.....................................................................................................................................................23
B-20. If a private school is a CEP school, does every child in the private school automatically generate Title I funds
for equitable services? ..................................................................................................................................................23
B-21. Is an LEA’s collection of poverty data on private school students affected by CEP data?................................23
B-22. How does an LEA determine the number of low-income private school children in participating Title I public
school attendance areas if a private school participates in CEP?..................................................................................24
Transferability and Title I Equitable Services ..............................................................................................................24
B-23. If, after timely and meaningful consultation, an LEA transfers funds into Title I under ESEA section 5103(b),
are those funds subject to the proportional share in order to provide equitable services? ............................................25
B-24. Under ESEA section 5103(b), after timely and meaningful consultation, may an LEA transfer funds into the
Title I program solely to provide services for private school students?........................................................................25
B-25. May an LEA, after timely and meaningful consultation, retain funds in a program from which it transfers
funds to Title I solely to provide equitable services under that program? ....................................................................25
Timeframe for Obligations ...........................................................................................................................................25
B-26. What is the purpose of the obligation of funds requirement given that an LEA may carry over funds from a
given fiscal year and spend those funds in the succeeding fiscal year?........................................................................25
B-27. May an LEA carry over unobligated funds despite the statutory requirement regarding obligation of funds? .26
B-28. How does the 15 percent carryover limitation in ESEA section 1127(a) apply to equitable services carryover?
......................................................................................................................................................................................26
B-29. When does an “obligation” occur? ....................................................................................................................26
B-30. How long does an LEA have to meet the obligation of funds requirement in ESEA section 1117(a)(4)(B)?...27
B-31. May an LEA impose reasonable deadlines on private school officials to facilitate meeting the obligation of
funds requirement in ESEA section 1117(a)(4)(B)?.....................................................................................................27
Notice of Allocations.....................................................................................................................................................28
B-32. What information must an SEA include in the notice of allocation that the SEA must provide to private school
officials? .......................................................................................................................................................................28
B-33. Is an SEA required to use a particular method to disseminate the notice of allocation?....................................28
B-34. Is there a specific timeline for the SEA to disseminate the notice of allocation? ..............................................28
B-35. Is an LEA required to provide private school officials with the amount of funds available for equitable
services for private school students in a specific private school or pool of schools? ...................................................28
Administrative and Other Expenditures........................................................................................................................29
B-36. How does an LEA reserve Title I funds for its administration of the Title I program to provide equitable
services for private school students?.............................................................................................................................29
B-37. May a third-party contractor hired by an LEA incur administrative costs? .......................................................29
B-38. For a Title I classroom in a private school, may Title I funds be used to purchase furniture?...........................29
B-39. If eligible private school children need transportation from the private school to another site in order to be
served by the Title I program, who is responsible for providing this transportation?...................................................29
B-40. May an LEA charge indirect costs associated with providing equitable services to the proportional share of
Title I funds available for equitable services? ..............................................................................................................30

                                                                                        3
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 24 of 185



 C. DELIVERY OF EQUITABLE SERVICES....................................................................................................30
C-1. What private school students are eligible for Title I services?.............................................................................30
C-2. Are preschool children in a private school eligible to receive equitable services under Title I? .........................31
C-3. How are the criteria for identifying eligible children determined?......................................................................31
C-4. What are some of the educationally related criteria that an LEA may use to identify private school children who
are most in need of Title I services? .............................................................................................................................31
C-5. What are criteria an LEA may use for identifying private school children from preschool through grade 2 for
Title I services?.............................................................................................................................................................31
C-6. May Title I funds be used to identify eligible private school students?...............................................................31
C-7. How does an LEA determine what services to provide to participating private school children?.......................31
C-8. May an LEA implement a schoolwide program in a private school? ..................................................................32
C-9. If, after receiving an offer of equitable services, private school officials or parents choose to have participating
children receive only some services, may an LEA provide only those services? .........................................................32
C-10. When an eligible child resides in a participating Title I public school attendance area in one LEA and attends a
private school in another LEA, which LEA is responsible for serving the child? ........................................................32
C-11. May an LEA establish a minimum number of participating students in order to establish a Title I program in a
private school? If so, what is the LEA's responsibility to serve children attending private schools with fewer than that
minimum number?........................................................................................................................................................32
C-12. Who is responsible for planning and designing equitable services? ..................................................................33
C-13. What does it mean to consolidate and use Title I funds in coordination with eligible funds available for
equitable services under programs covered under ESEA section 8501(b) to provide services to eligible private school
children in participating programs? ..............................................................................................................................33
C-14. How does the principle of supplement not supplant apply to equitable services under Title I? ........................33
C-15. What types of services are available for private school participants?................................................................34
C-16. Must the LEA always use the funds allocated for private school children to provide instructional services?...34
C-17. In what subjects may an LEA provide services to participating students? ........................................................34
C-18. How might a Title I teacher coordinate Title I services with private school teachers for the benefit of
participating private school students?...........................................................................................................................35
C-19. To meet the equitable services requirements under Title I, may an LEA just provide a private school with
instructional materials and supplies paid for with Title I funds? ..................................................................................35
C-20. When must Title I services for private school participants start? ......................................................................35
C-21. Where may Title I services take place? .............................................................................................................35
C-22. May Title I services be provided in religiously affiliated private schools? .......................................................35
C-23. Must an LEA require the removal of religious symbols in private school classrooms in which Title I services
are provided? ................................................................................................................................................................36
C-24. Are private schools required to make space available for Title I services? .......................................................36
C-25. May a Title I teacher use the same textbooks as those used by the private school students in their regular
classroom? ....................................................................................................................................................................36
C-26. May private school officials order or purchase materials and supplies needed for the Title I program and be
reimbursed by an LEA? ................................................................................................................................................36
C-27. May an LEA use a third-party contractor to provide equitable services? ..........................................................36
C-28. May an LEA contract with a religious organization to provide equitable services?..........................................36
C-29. What does it mean for a contractor to be independent of the private school in which it is providing equitable
services?........................................................................................................................................................................37
C-30. May an LEA or a third-party contractor employ a private school teacher to provide Title I services to private
school participants? ......................................................................................................................................................37
C-31. Must teachers and paraprofessionals employed by an LEA to deliver or support the delivery of Title I
equitable services meet any qualification requirements?..............................................................................................37
C-32. If an LEA contracts with a third-party provider, must the third-party provider employ Title I teachers and
paraprofessionals who meet the State’s qualification requirements?............................................................................37
C-33. Must a paraprofessional employed by an LEA to provide equitable services work under the direct supervision
of a public school teacher?............................................................................................................................................37
C-34. How does an LEA provide equitable services for parents and families of private school students participating
in the Title I program? ..................................................................................................................................................38
C-35. May an LEA use more than one percent of the proportional share for parental and family engagement? ........38
C-36. What are an LEA’s responsibilities regarding Title I equitable services for teachers of private school
participants?..................................................................................................................................................................38

                                                                                      4
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 25 of 185



C-37. May private school officials arrange for Title I services and activities for staff who provide instruction to Title
I participants and submit an invoice to the LEA for reimbursement? ..........................................................................39
C-38. May Title I funds be used to pay stipends to private school instructional staff who participate in Title I
services and activities? .................................................................................................................................................39
C-39. May an LEA provide services and activities, such as professional development, to staff employed by an LEA
who provide equitable services? ...................................................................................................................................39

D.      PROGRAM EVALUATION AND MODIFICATION ..................................................................................39
D-1.    In what subjects does an LEA assess private school children?............................................................................39
D-2.    May Title I funds be used to assess private school children? ..............................................................................39
D-3.    May an LEA use a private school’s assessment data to determine progress of the LEA’s Title I program?.......39

E.      STATE OMBUDSMAN....................................................................................................................................40
E-1.    What are the roles and responsibilities of an ombudsman? .................................................................................40
E-2.    What specific monitoring and enforcement responsibilities does an ombudsman have?.....................................40
E-3.    Who may serve as an ombudsman? .....................................................................................................................40
E-4.    What funds are available to support an ombudsman?..........................................................................................41

F. COMPLAINTS, STATE PROVISION OF EQUITABLE SERVICES, AND BYPASS ............................41
F-1. What information must a formal written complaint to an SEA include? .............................................................41
F-2. What option is available to private school officials if an SEA does not answer their complaint in a timely
manner? ........................................................................................................................................................................42
F-3. If private school officials or another interested party are dissatisfied with an SEA’s resolution of a complaint,
what recourse is available? ...........................................................................................................................................42
F-4. May an SEA require a private school official to file a formal complaint with the LEA and await the LEA’s
resolution before filing a complaint with the SEA?......................................................................................................42
F-5. Under what circumstances is an SEA required to provide equitable services directly or through a third-party
provider?.......................................................................................................................................................................42
F-6. If an SEA determines that it must provide equitable services in lieu of an LEA in accordance with ESEA
section 1117(b)(6)(C), what funds does it use to provide the services?........................................................................42
F-7. What is a “bypass”? .............................................................................................................................................43
F-8. Under what circumstances may the Secretary determine that a bypass is appropriate? .......................................43
F-9. How do private school officials request a bypass?...............................................................................................43
F-10. How is a bypass implemented? ..........................................................................................................................43




                                                                                     5
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 26 of 185



PURPOSE OF THE GUIDANCE

Since the initial passage of the Elementary and Secondary Education Act of 1965 (ESEA), private
school students and teachers have been eligible to participate in the Title I, Part A (Title I) program.
The reauthorization of the ESEA by the Every Student Succeeds Act (ESSA) continues the
requirement that a local educational agency (LEA) that receives Title I funds provide equitable
services to eligible private school students, their teachers, and their families. 1 This guidance is
intended to be used in conjunction with the Title I statute and applicable regulations by both public
and private school officials. 2

This guidance supersedes the U.S. Department of Education (Department) guidance entitled Title I
Services to Eligible Private School Children, Non-Regulatory Guidance (October 17, 2003);
Ensuring Equitable Services to Private School Children: A Title I Resource Tool Kit (September
2006); and the equitable services guidance contained in Non-Regulatory Guidance: Fiscal Changes
and Equitable Services Requirements under the Elementary and Secondary Education Act of 1965
(ESEA), as Amended by the Every Student Succeeds Act (ESSA) (November 21, 2016).

This guidance document only addresses Title I equitable services to eligible private school children,
their teachers, and their families. The ESEA also includes other programs that require State
educational agencies (SEAs) and LEAs to provide for the equitable participation of eligible private
school students and their teachers and other educational personnel, including those programs
governed by the Title VIII, Part F, Uniform Provisions, 3 which the Department will address in
separate updated guidance.

The Department has determined that this guidance is significant guidance under the Office of
Management and Budget’s Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432
(2007). See https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/memoranda/2007/m07-
07.pdf. Significant guidance is non-binding and does not create or impose new legal requirements.
Pursuant to the Congressional Review Act (5 U.S.C. § 801 et seq.), the Office of Information and
Regulatory Affairs designated this guidance as a “major rule,” as defined by 5 U.S.C. § 804(2).

The Department provided a 32-day opportunity for the public to comment on a draft of this
document and received over 500 comments. The Department has taken those comments into
consideration in revising the draft document. If you are interested in commenting further on this
guidance, please email your comments to EquitableServices@ed.gov or write to us at the following
address: Office of Elementary and Secondary Education, 400 Maryland Avenue, SW, Washington,


1
  Unless otherwise noted, references and citations in this document to the ESEA are to the ESEA, as amended by the
ESSA.
2
  This Title I, Part A non-regulatory guidance does not affect the requirements for providing equitable services to
eligible parentally placed private school children with disabilities in accordance with section 612(a)(10)(A) of the
Individuals with Disabilities Education Act (IDEA) and 34 C.F.R. §§ 300.130 through 300.144 of the IDEA, Part B
regulations.
3
  Title VIII covers Title I, Part C (Education of Migratory Children); Title II, Part A (Supporting Effective Instruction);
Title III, Part A (English Language Acquisition, Language Enhancement, and Academic Achievement); Title IV, Part A
(Student Support and Academic Enrichment Grants); Title IV, Part B (21st Century Community Learning Centers); and
Title IV, Part F, section 4631 (Project SERV). In addition, although not subject to the Title VIII equitable services
provisions, Title IV, Part F, section 4644 (Supporting High-Ability Learners and Learning) requires, where appropriate,
that the Department make provision for the equitable participation of private school students and teachers.
                                                            6
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 27 of 185



DC 20202. For further information about the Department’s guidance processes, please visit
www2.ed.gov/policy/gen/guid/significant-guidance.html.

INTRODUCTION

The purpose of Title I of the ESEA is to provide all children significant opportunity to receive a
fair, equitable, and high-quality education and to close educational achievement gaps. (ESEA
section 1001). Each LEA that receives Title I funds identifies public school attendance areas and
schools that have high concentrations of children from low-income families as eligible to participate
in Title I programs. (ESEA section 1113).

ESEA section 1117 requires participating LEAs, in consultation with appropriate private school
officials, to provide eligible children attending private non-profit elementary and secondary schools,
their teachers, and their families with Title I services or other benefits that are equitable to those
provided to eligible public school children, their teachers, and their families. Eligible private school
children are children who reside in a participating Title I public school attendance area and are low
achieving.

A. CONSULTATION

                                    CONSULTATION IN GENERAL

 An LEA must consult with appropriate private school officials during the design and
 development of the LEA’s Title I program. The goal of consultation is agreement between the
 LEA and appropriate private school officials on how to provide equitable and effective programs
 for eligible private school children. (ESEA section 1117(b)(1)).


A-1. What is consultation?
Timely and meaningful consultation with appropriate private school officials is an essential
requirement in an LEA’s implementation of an effective Title I program for eligible private school
children, their teachers, and their families. Consultation involves discussions between public and
private school officials on key topics that affect the ability of eligible private school students to
participate equitably in Title I programs. Effective consultation provides a genuine opportunity for
all parties to express their views and to have those views considered. Successful consultation
establishes positive and productive working relationships, makes planning effective, continues
throughout implementation of equitable services, and serves to ensure that the services provided
meet the needs of eligible students and teachers. A unilateral offer of services by an LEA with no
opportunity for discussion, or the application of a blanket rule, is not adequate consultation. Only
after discussing key topics relating to the provision of Title I equitable services should an LEA
make its final decisions with respect to those services.

Roles for private school officials during the consultation process include participating in
consultation; assisting the LEA in obtaining information necessary to identify children from low-
income families who reside in a participating Title I public school attendance area, including
providing addresses, grade levels, and ages of such children; providing names, addresses, and grade
levels of children who meet the criteria for participation eligibility; and suggesting ideas, program
                                                   7
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 28 of 185



designs, and modifications that meet the needs of their eligible children, their teachers, and their
families. (See A-15).

A-2. Who is responsible for initiating contact with private school officials regarding
participation in the Title I program?
An LEA must annually contact officials of each private school with children who might reside in
the LEA to determine whether those officials would like for their eligible students to participate in
equitable services under Title I. (ESEA section 1117(b)(1); see A-5). If this does not occur, private
school officials should contact the LEA and ask to speak with the individual(s) responsible for
administering the Title I program. If a private school official contacts an LEA but receives no
response, that official may also contact the State ombudsman for assistance. (See Section E).

A-3. What is an “Intent to Participate” form?
An “Intent to Participate” form is a document that some LEAs send annually to private school
officials to determine their interest in participating in Title I equitable services. The form might
include a brief description of the programs for which equitable services are available as well as a list
of allowable activities, services, and benefits. Some LEAs send this form by registered mail in order
to document receipt of the form by private school officials. An LEA might also send such form by
email with read receipt.

A-4. May an LEA set a deadline for private school officials to indicate their intent to
participate?
Yes. An LEA may set a reasonable deadline, taking into consideration private school schedules, for
private school officials to indicate their intent to participate. An LEA should provide clear and
sufficient notice of the deadline, identify potential consequences for not meeting the deadline, and
give adequate time for private school officials to respond.

A-5. How does an LEA determine which private schools to contact?
An LEA has a responsibility to contact all private schools within the district that might have
students eligible to participate in Title I programs—i.e., students who live in a participating Title I
public school attendance area in the LEA. An LEA also has a responsibility to contact private
schools outside the district if the LEA has reason to believe students who reside in a participating
Title I public school attendance area attend those schools. An LEA may not be aware, however, of
every instance in which a student who resides in a participating Title I public school attendance area
attends a private school outside of the district. Thus, if a private school has students it believes may
be eligible for Title I services because they reside in a participating Title I public school attendance
area in another LEA and the private school has not been contacted by that LEA, it would be prudent
for private school officials to contact the LEA directly in order to ensure that their eligible students
are considered for Title I services.

A-6. Who is responsible for initiating consultation?
An LEA must initiate the consultation process. (ESEA section 1117(b)(1)). One way to accomplish
this is for the LEA to extend an invitation to officials of each private school that indicates an intent
to participate and to convene a meeting at a time and place determined in consultation with private
school officials.

A-7. When and how often does an LEA consult with private school officials?
Consultation between an LEA and private school officials must include early discussions to prepare

                                                   8
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 29 of 185



for the next school year so that there is a timely start of the Title I program. (ESEA section
1117(a)(3)(A), (b)(3)). To be timely and meaningful, consultation must occur during the design and
development of such agency’s programs and before the LEA makes any decision that affects the
opportunity for eligible private school children, their teachers, and their families to participate in
Title I programs. (ESEA section 1117(b)(3)). Consultation must also be ongoing throughout the
school year to help ensure effective implementation, service delivery, and assessment of equitable
services. (ESEA section 1117(b)(3)).

A-8. May a group of private school officials designate a single private school official to
represent their interests?
Yes. If a group of private schools will be represented by a single official, that representative should
inform the LEA in writing that she/he will serve as the designated primary contact for such schools
and provide a list of the private schools that she/he represents.

A-9. What topics must an LEA address during consultation?
The ESEA requires an LEA to consult with private school officials on the following topics:
   x How the children's needs will be identified;
   x What services will be offered;
   x How, where, and by whom the services will be provided;
   x How the services will be academically assessed and how the results of that assessment will
      be used to improve those services;
   x The size and scope of the equitable services to be provided to the eligible private school
      children, the proportion of funds that is allocated for such services, and how that proportion
      of funds is determined;
   x The method or sources of data that are used to determine the number of children from low-
      income families in participating school attendance areas who attend private schools,
      including whether the LEA will extrapolate data if it uses a survey;
   x How and when the LEA will make decisions about the delivery of services to eligible
      children, including a thorough consideration and analysis of the views of the private school
      officials on the provision of services through a contract with potential third-party providers;
   x How, if the LEA disagrees with the views of the private school officials on the provision of
      services through a contract, it will provide in writing to such private school officials an
      analysis of the reasons why it has chosen not to use a contractor;
   x Whether the LEA will provide services directly or through a separate government agency,
      consortium, entity, or third-party contractor;
   x Whether to provide equitable services to eligible private school children by creating a pool
      or pools of funds with all of the funds allocated based on all the children from low-income
      families in a participating school attendance area who attend private schools or based on the
      children in the LEA’s participating school attendance area who attend private schools with
      the proportion of funds allocated based on the number of children from low-income families
      who attend private schools (see B-8 and B-9);
   x When, including the approximate time of day, services will be provided; and
   x Whether to consolidate and use funds in coordination with eligible funds available for
      services to private school children under applicable programs, as defined in ESEA section
      8501(b)(1), to provide services to eligible private school children participating in those
      programs (see C-13).
(ESEA section 1117(b)(1); 34 C.F.R. § 200.63).
                                                   9
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 30 of 185




Because an LEA must consult with appropriate private school officials during the design and
development of the LEA’s Title I program and before the LEA makes any decision that affects the
opportunities of eligible private school students to participate (ESEA section 1117(b)(1), (3)), other
topics of consultation must include, as appropriate:
    x Administrative costs of providing equitable services (see B-36);
    x Indirect costs (see B-40);
    x Services and activities for teachers of participating private school students (see C-36);
    x Family engagement activities (see C-34);
    x Any funds available for carryover (see B-27); and
    x Transferring funds from Title II, Part A or Title IV, Part A into Title I, Part A (see B-23
        through B-25).

A-10. What is entailed in achieving “the goal of reaching agreement” between an LEA and
appropriate private school officials?
The “goal of reaching agreement” (ESEA section 1117(b)(1)) between an LEA and appropriate
private school officials is predicated on the good faith efforts of all parties to reach agreement
regarding the provision of equitable services. Meaningful consultation that results in agreement
begins well before the decisions are made or services are implemented and provides a genuine
opportunity for all parties to express their views, to have their views given serious, due
consideration, and to discuss viable options for ensuring equitable participation of eligible private
school students, teachers and other education personnel, and families. In the event of disagreement
during the consultation process, an LEA and/or the appropriate private school officials may wish to
contact the State ombudsman to help facilitate agreement.

A-11. What documentation of consultation must an LEA maintain?
The ESEA requires an LEA to maintain, and provide to the appropriate entity, the following
documentation about the consultation process:
      x Written Affirmation: Private school officials must affirm in writing that consultation
         has occurred. Written affirmation also must provide the option for private school
         officials to indicate their belief that timely and meaningful consultation has not occurred
         or that the program design is not equitable with respect to eligible private school
         children. If private school officials do not provide such affirmation within a reasonable
         period, the LEA must forward the documentation that consultation has, or attempts at
         consultation have, taken place to the SEA. (ESEA section 1117(b)(5)).
      x Results of Agreement: The LEA must document if consultation resulted in agreement
         between the LEA and appropriate private school officials, which may be reflected as part
         of the written affirmation described above, and provide evidence of such agreement, or
         lack thereof, to the ombudsman. (ESEA section 1117(b)(1)).
      x Reason for Disagreement (if applicable): If the LEA disagrees with the views of the
         private school officials with respect to an issue discussed during consultation, the LEA
         must provide in writing to such private school officials the reasons why the LEA
         disagrees. (ESEA section 1117(b)(2)).

A-12. Is other documentation that meaningful consultation has occurred helpful?
Yes. In addition to the required documentation discussed in A-11, it is also good practice for an
LEA and appropriate private school officials to maintain a record of notes about topics addressed
                                                  10
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 31 of 185



and decisions made during consultation meetings. Retaining meeting agendas and sign-in sheets is
also good practice. In order to verify that it has met the requirement for timely and meaningful
consultation and has provided equitable services, as a best practice, an LEA may want to document
that it has:
         x Annually informed the private school officials of the opportunity to participate in the
             Title I program and the various services available;
         x Engaged in timely consultation, allowing for meaningful discussion between the LEA
             and appropriate private school officials regarding services and other benefits;
         x Identified the needs of private school students, teachers, and families;
         x Allocated a per-pupil amount of funds for services to private school students, teachers,
             and families that is calculated from the proportional share in accordance with ESEA
             section 1117(a)(4)(A);
         x Provided services, programs, materials, and resources;
         x Evaluated programs and services for effectiveness; and
         x Adequately addressed problems and formal complaints raised by private school officials.

A-13. Is there a specific time by which an LEA must obtain the signature of appropriate
private school officials regarding written affirmation/results of agreement?
No. The affirmation of consultation and results of agreement documents are generally signed when
consultation on the planning and design of the next year’s program has been completed. An SEA
has the flexibility to require LEAs to submit the written affirmations and results of agreement at a
specified time, so long as that specified time provides adequate opportunity for LEAs to engage in
timely and meaningful consultation.

A-14. What should an SEA do when an LEA has not provided it with written affirmations
from private school officials?
If an LEA has not obtained a written affirmation signed by appropriate private school officials, an
SEA may request that the LEA provide a reason for the lack of affirmation. In some cases, the
reason may be that the private school officials did not want Title I services. However, if the reason
is that there is a disagreement between the LEA and private school officials, the SEA may facilitate
resolution of the differences.

A-15. What assistance might an LEA need from private school officials to obtain information
necessary to provide Title I services to eligible students in private schools?
An LEA is responsible for providing equitable services. Because an LEA may not have all
necessary information available to do so, however, the LEA may need to request assistance from
private school officials to obtain information or documentation that enables the LEA to meet its
responsibilities. For example, to calculate the proportional share of funds available to provide
equitable services, an LEA may need assistance from private school officials regarding which
private school students are from low-income families and their addresses so the LEA can determine
whether these students reside in a participating Title I public school attendance area. Similarly, to
identify students who are eligible for equitable services (i.e., they reside in a participating Title I
public school attendance area and are low-achieving), an LEA may need assistance in obtaining
information on the academic performance of low-achieving private school students as well as their
names, addresses, and grades to determine, in consultation with appropriate private school officials,
what services will be provided. (See A-1). Private school officials may also need to identify eligible
students who reside in an LEA different from the one in which the private school is located and
                                                  11
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 32 of 185



alert the relevant LEA of the students’ potential eligibility. (See A-5).

A-16. What is an LEA’s obligation to consult with, and provide services to eligible students
attending, a new private school that opens after the LEA’s deadline for indicating an intent to
participate?
An LEA is generally responsible for contacting a new private school, along with all private schools,
to determine its intent to participate. An LEA is not required to provide equitable services in the
current year to eligible students who attend a new private school if the school opens after the LEA’s
deadline for indicating an intent to participate in Title I equitable services, but the LEA may do so.

A-17. What is an LEA’s obligation to provide equitable services under Title I if a private
school declines to participate or does not respond to the LEA’s request to consult?
An LEA must be able to demonstrate that it made a good faith effort to contact all the private
schools in the district and those outside the district that may enroll eligible private school students
who reside in the district. (See A-2 through A-5). If a private school declines to participate in Title I
programs or does not respond to an LEA’s request to consult in the given timeframe regarding the
provision of services in a particular year, the LEA has no further responsibility to provide equitable
services to students in that school during that school year. The LEA must contact each private
school every year, however, to determine the private school’s intent to participate in Title I
programs.

A-18. May a private school official request a copy of an LEA’s Title I application?
Yes. Such an application is a matter of public record and is available for public review. An
application can provide private school representatives with information that enhances consultation
and helps them understand the scope of program activities within the LEA. An LEA should
therefore make its Title I application available if a private school official requests it.

A-19. How might an SEA help foster positive working relationships between an LEA and
private school officials to assist with consultation and program implementation?
There are a number of ways an SEA might help foster positive working relationships between an
LEA and private school officials. The SEA’s ombudsman, required under ESEA section
1117(a)(3)(B), is a valuable resource for fostering positive working relationships. The ombudsman
serves as an SEA’s primary point of contact for addressing questions and concerns from private
school officials and LEAs regarding the provision of equitable services. (See Section E).

ESEA section 1603(b) also requires an SEA that receives Title I funds to create a State committee
of practitioners (COP) to advise the SEA in carrying out its responsibilities under Title I. The COP
must include representatives from LEAs as a majority of its members and must also include
representatives of private school children. Thus, to assist with consultation and overall program
implementation, an SEA can consider the advice it receives from its COP concerning equitable
services to help foster positive working relationships between an LEA and private school officials.

An SEA might also consider establishing a private school working group comprised of SEA, LEA,
and private school representatives to provide an organized forum for facilitating technical
assistance, promoting promising practices for implementing equitable services, and addressing
issues of mutual concern to public and nonpublic school communities. Although this is a best
practice, unlike the COP or ombudsman, the ESEA does not require an SEA to establish such a
working group.
                                                  12
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 33 of 185




B. EQUITABLE SERVICES ALLOCATIONS AND NOTICE, TIMEFRAME FOR
   OBLIGATIONS, AND ADMINISTRATIVE AND OTHER EXPENDITURES

Allocations

                    ALLOCATING FUNDS FOR EQUITABLE SERVICES – IN GENERAL

    The ESEA requires an LEA to:
       x Ensure that its expenditures for equitable services are equal to the proportion of funds
          generated by children from low-income families who reside in participating Title I public
          school attendance areas and attend private schools; and
       x Determine the proportional share of Title I funds available for equitable services for eligible
          private school children based on the total amount of Title I funds received by the LEA prior
          to any allowable expenditures or transfers of funds.
    (ESEA section 1117(a)(4)(A); 34 C.F.R. § 200.64(a)(1)-(2)).

B-1. May an LEA reserve funds off the top of its Title I allocation before it determines the
proportional share for equitable services?
No. The ESEA requires an LEA to determine the proportional share of Title I funds available for
providing equitable services prior to any expenditures or transfers of funds. (ESEA section
1117(a)(4)(A)(ii)). 4

B-2. What does it mean for an LEA to determine the proportional share of Title I funds
available for equitable services based on the total amount of Title I funds received by the LEA
prior to any allowable expenditures or transfers of funds?
An LEA must apply the proportion used to calculate the proportional share to its entire Title I
allocation (including any Title II, Part A or Title IV, Part A funds that an LEA transfers into Title I,
Part A) before it reserves any funds for other purposes, including all reservations the ESEA requires
or authorizes an LEA to take off the top of its Title I allocation, such as reservations for
administration, parent and family engagement, children in institutions for neglected or delinquent
children, homeless children and youth, and district-wide initiatives.

The following example illustrates how the equitable services proportional share and the reservations
to serve homeless children and youth and children in local institutions for neglected children are
based on an LEA’s total Title I allocation.

As a first step, the LEA determines the amount of Title I funds that it must allocate for equitable
services to eligible private school students and reserve for homeless children and youth and children
in local institutions for neglected children based on the LEA’s total Title I allocation. With respect
to the equitable services allocation, in this example 10 percent of children from low-income families
who reside in the LEA’s participating Title I public school attendance areas attend private schools



4
  The ESEA also requires an LEA to base the required reservations to serve homeless children and youth and children in
local institutions for neglected children, as well as the optional reservation to serve children in local institutions for
delinquent children, on the LEA’s total Title I allocation prior to any allowable expenditures or transfers. (ESEA section
1113(c)(3)(A)-(B)).
                                                           13
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 34 of 185



(proportional share); therefore, the LEA must allocate 10 percent of its total allocation for equitable
services (Row 1 of the following table). Based on needs assessments and considering its total Title I
allocation, the LEA also determines the reservation amounts for homeless children and youth and
children in local institutions for neglected children (Rows 2 and 3). The LEA then determines the
amount it is required to reserve for parent and family engagement under ESEA section
1116(a)(3)(A) and, based on the proportional share of that amount for public school students (i.e.,
90 percent), reserves funds from the amount remaining after Step 1 for public school parent and
family engagement (Row 4). Finally, from its remaining funds, the LEA makes any other optional
reservations for public school Title I students and then allocates funds to schools in accordance with
section 1113 of the ESEA.

     EXAMPLE: DETERMINING THE EQUITABLE SERVICES PROPORTIONAL SHARE AND
   REQUIRED TITLE I RESERVATIONS BASED ON AN LEA’S TOTAL TITLE I ALLOCATION OF
                                               $1,000,000
                                                                                     Amount of
                                                                                     Allocation
                                                                                     Remaining After
 Row     Activity             Amount                 Basis                           Reservation
                              $100,000 (includes
                              $1,000 to reflect the
                              proportional share     Equitable share calculation
                              of parent and family based on the LEA’s total Title I
                              engagement             allocation ($1,000,000 * 10
 1       Equitable services   reservation)           percent)                        $900,000
         Homeless children                           Needs assessment and the
 2       and youth            $105,000               LEA’s total Title I allocation  $795,000
         Children in local
         institutions for                            Needs assessment and the
 3       neglected children   $65,000                LEA’s total Title I allocation  $730,000
                                                     Statutory requirement that an
         Public school parent                        LEA with an allocation of at
         and family           $9,000 (based on       least $500,000 reserve one
         engagement           proportional share     percent or more of the LEA’s
 4       reservation          of reservation)        total Title I allocation        $721,000
         Optional                                    Statutory and regulatory
         reservations and                            requirements for optional
         required allocations                        reservations and allocations to
         to public school                            schools and the funds remaining
 5       attendance areas     $721,000               after the required reservations $0

B-3. What information does an LEA need to calculate the proportional share under ESEA
section 1117(a)(4)(A)?
An LEA needs the amount of its total Title I allocation and poverty data on children residing in
participating Title I public school attendance areas who attend public and private schools.

B-4. How does an LEA calculate the proportional share of Title I funds available for
equitable services in the next school year?
If not all participating Title I public school attendance areas are known for the next year:
Some LEAs, particularly those with public school attendance areas that may not receive Title I

                                                  14
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 35 of 185



funds each year, may not be able to determine their participating Title I public school attendance
areas prior to calculating the equitable share. Such an LEA may determine the number of children
from low-income families residing in each participating Title I public school attendance area who
attend public schools and private schools in the current year and use these data to calculate the
proportional share. For example, in planning for school year 2019-2020 allocations, to determine
the proportional share, an LEA would use its school year 2018-2019 participating Title I public
school attendance areas and the number of children from low-income families residing in those
attendance areas using poverty data collected during the 2018-2019 school year. When actual
participating Title I public school attendance areas are known for the 2019-2020 school year, the
LEA would recalculate the proportional share and notify appropriate private school officials of any
differences in the amount of funds generated by children from low-income families in each private
school. Through consultation, the LEA may need to adjust the services it will provide to eligible
private school students accordingly.

If all participating Title I public school attendance areas are known for the next year:
If an LEA has established its participating Title I public school attendance areas for the next school
year, it would first determine the number of children from low-income families residing in each of
these areas who attend public schools and private schools. For example, in planning for school year
2019-2020, if the LEA has determined the public school attendance areas that will receive Title I
funds in the 2019-2020 school year, then it can also determine the number of children from low-
income families residing in those attendance areas using poverty data collected during the 2018-
2019 school year. (ESEA section 1117(a)(4)(A), (c)(1)).

To calculate the proportional share for equitable services, the LEA would determine the overall
number of children from low-income families who reside in participating Title I public school
attendance areas and who attend public schools and private schools. Using the proportion of
children from low-income families who attend private schools, the LEA would determine the
amount of funds available for equitable services based on that proportional share of the LEA’s total
Title I allocation. For example, an LEA with four Title I public school attendance areas and a total
Title I allocation of $1,000,000 would determine the proportional share as follows:

              EXAMPLE – DETERMINING THE PROPORTIONAL SHARE
  Public School    # of Public School  # of Private School Total # of Low-
  Attendance Area  Low-Income Children Low-Income Children Income Children
  A                          500                 120               620
  B                          300                   9               309
  C                          200                   6               206
  D                          350                  15               365
  TOTAL                    1,350                 150              1,500
  PROPORTIONAL              90%                  10%
  SHARE                   $900,000             $100,000

B-5. How does an LEA determine participating Title I public school attendance areas?
ESEA section 1113(a) requires an LEA to allocate Title I funds to public school attendance areas or
schools, identified as eligible and selected to participate, in rank order of poverty percentage based
on the number of public school children from low-income families residing in each attendance area
or school. An LEA first annually ranks its public school attendance areas or schools by poverty
                                                  15
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 36 of 185



percentage and then selects, in rank order, those areas that the LEA will serve. For areas or schools
that exceed 75 percent poverty, the ESEA requires an LEA to serve those areas in rank order
without regard to grade-span before serving any attendance area with a poverty percentage of 75
percent or below. If an LEA has sufficient funds to serve all areas or schools above 75 percent
poverty and has Title I funds remaining, the ESEA permits the LEA to serve its other areas or
schools in rank order of poverty by the LEA as a whole or by grade-span groupings. Among areas
or schools with less than 75 percent poverty, this gives an LEA the flexibility to focus resources on
certain grades.

B-6. What data does an LEA use when determining eligible Title I public school attendance
areas?
In identifying and ranking eligible Title I public school attendance areas, ESEA section
1113(a)(5)(A) requires an LEA to use one (or a combination) of four sources of school-level
poverty data: census; free or reduced-price lunch (FRPL), including FRPL data used to implement
the Community Eligibility Provision (CEP); Temporary Assistance for Needy Families (TANF);
and Medicaid.

B-7. How does an LEA determine the amount of Title I funds to be used for parent and
family engagement activities for participating private school students?
ESEA section 1116(a)(3)(A) requires an LEA to reserve and spend at least one percent of its Title I
allocation to carry out mandatory Title I parent and family engagement activities if the LEA’s Title
I allocation exceeds $500,000. This means that the ESEA requires such an LEA to reserve at least
one percent from the proportional share allocated for equitable services and at least one percent of
the total remaining amount for Title I activities in public schools. For example, an LEA’s total Title
I allocation is $1,000,000. From that amount, $100,000 (10 percent) is allocated for all Title I
equitable services activities and $900,000 (90 percent) for all Title I activities in public schools.
Therefore, with respect to equitable services, the LEA must spend at least one percent ($1,000 from
the $100,000 proportional share) to provide engagement activities for the parents and families of
participating private school students (leaving $99,000 for other equitable services activities).

If an LEA’s Title I allocation does not exceed $500,000, the LEA may still reserve a portion of the
proportional share to provide engagement activities for the parents and families of participating
private school students. The amount reserved by the LEA would be based on timely and meaningful
consultation with private school officials.

B-8. What are the options available for providing equitable services to private school
children?
Consistent with ESEA section 1117(b)(1)(J), following consultation with, and the agreement of,
private school officials (see B-9), an LEA may choose one or more of the following options for
providing equitable services to eligible private school children with Title I funds:
    1. School-by-School: Provide equitable services to eligible children in each private school with
        the Title I funds generated by the children from low-income families who reside in
        participating Title I public school attendance areas and attend that private school.
    2. Pooling within an LEA: Provide equitable services to eligible children attending a private
        school that is part of a group of private schools (such as a group of schools under the
        authority of a single organization) by pooling the Title I funds generated by children from
        low-income families who reside in participating Title I public school attendance areas and
        attend a private school in the group. The LEA, in consultation with appropriate private
                                                    16
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 37 of 185



      school officials, must establish criteria to determine the eligible private school students in
      greatest educational need to receive services. The services provided to eligible children
      attending a particular private school do not depend on the amount of funds generated by
      children from low-income families in that school; rather, the services are based on
      educational need. If private school officials representing different groups of private schools
      request pooling, the LEA may establish a separate pool for each requesting group.
   3. Pooling across LEAs: Because eligibility for Title I services is based on a child’s residence
      and not where the child attends school, it is common that multiple LEAs have a
      responsibility to provide services to eligible children who attend the same private school,
      making provision of those services through pooling across LEAs potentially more
      educationally effective and efficient than by each individual LEA providing services to
      eligible students in the same private school. Thus, multiple LEAs may pool the Title I funds
      generated by their private school children from low-income families who reside in a
      participating Title I public school attendance area to serve eligible low-achieving private
      school children who reside in those LEAs. In other words, low-achieving private school
      children in greatest need who reside in a participating Title I public school attendance area
      in any of the applicable LEAs may be served with the pooled funds. The LEAs, in
      consultation with appropriate private school officials, must establish criteria to determine the
      eligible private school students in greatest educational need to receive services.

The following example shows the differences among the school-by-school approach, pooling within
an LEA, and pooling across LEAs. In this example:

   ¾ LEA A and LEA B have a responsibility to provide equitable services to low-achieving
     children who reside in a participating Title I public school attendance area within their
     boundary and attend Private Schools 1 and 2.
   ¾ Private school children from low-income families who reside in a participating Title I public
     school attendance area in LEA A generate $50,000 for equitable services in Private School 1
     and $25,000 for equitable services in Private School 2.
   ¾ Private school children from low-income families who reside in a participating Title I public
     school attendance area in LEA B generate $5,000 for equitable services in Private School 1
     and $1,000 for equitable services in Private School 2.

Scenario 1: No pooling

Eligible low-achieving private school children receive services based on the amount of Title I funds
generated by children from low-income families in their school as determined by the LEA in which
they live. For example, eligible private school children in Private School 1 who live in LEA A
receive $50,000 in services while their Title I eligible classmates who live in LEA B receive only
$5,000 in services. This is true even if there are more low-achieving students who reside in LEA B.

Scenario 2: Pooling Title I funds among private schools within a single LEA

Appropriate private school and LEA officials agree after consultation to pool Title I funds within
LEA A and LEA B individually. There is $75,000 available to serve low-achieving private school
children in both Private School 1 and Private School 2 who live in LEA A and $6,000 available to
serve low-achieving private school children in both private schools who live in LEA B. Even if

                                                 17
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 38 of 185



there are more low-achieving children who reside in LEA B than LEA A, there is only $6,000
available to serve these students.

Scenario 3: Pooling Title I funds among private schools across LEAs

Appropriate private school and LEA officials agree after consultation to pool Title I funds across
both LEA A and LEA B. There is then $81,000 available to serve, based on uniform criteria of
educational need, the lowest-achieving eligible private school children who attend Private Schools 1
and 2 regardless of whether they reside in LEA A or LEA B and without regard to how much funds
children from low-income families within their private school generate towards the pool. Eligible
low-achieving children may receive Title I services even if their school has few or no children from
low-income families who generate Title I funds.

B-9. May an LEA make a unilateral decision to pool funds among several private schools to
provide equitable services?
No. As a general rule, ESEA section 1117 and 34 C.F.R. § 200.62 require an LEA to provide
equitable services to eligible students who attend a private school (i.e., students who are low-
achieving and reside in a participating Title I public school attendance area) with Title I funds
generated by students from low-income families who reside in a participating Title I public school
attendance area and who attend the school. In other words, an LEA must provide equitable services
to eligible low-achieving students in a given school commensurate with the Title I funds generated
by students from low-income families in the school.

Pooling is an alternative to this general rule (compare section 1117(b)(1)(J)(i) with
1117(b)(1)(J)(ii)) and permits an LEA, after timely and meaningful consultation with appropriate
private school officials, to provide services to eligible low-achieving students among a group of
schools with Title I funds generated by students from low-income families who reside in
participating Title I public school attendance areas and who attend those schools. Which students to
serve is determined, in consultation with appropriate private school officials, among all schools in
the pool. Thus, students in a given school may not receive services commensurate with the funds
generated by students from low-income families in the school; some may receive more services, and
some may receive less. Because pooling is an alternative to the general rule, despite an LEA’s
authority to make the final decisions with respect to the services it will provide to eligible private
school students (34 C.F.R. § 200.64(b)(4)), LEA and appropriate private school officials must agree
through consultation for the LEA to pool Title I funds among a group of private schools because it
impacts the services eligible students in a given private school would otherwise receive. Without
such agreement, an LEA must follow the general rule in section 1117(b)(1)(J)(ii) and provide
equitable services to eligible low-achieving students in each school commensurate with the funds
generated by students from low-income families in that school.

B-10. After an LEA determines the proportional share, the administrative and indirect cost
(if any) amounts (see B-36 and B-40) and, if applicable, the parent and family engagement
activities amount (see B-7), how does the LEA allocate the remainder of the proportional
share to provide equitable services?
An LEA subtracts from the proportional share the amounts needed for administration, indirect costs
(if any), and parent and family engagement, if applicable, and divides the remainder by the total
number of private school students from low-income families in participating Title I public school
attendance areas to establish a per-pupil amount. The LEA then multiplies this per-pupil amount by
                                                  18
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 39 of 185



the number of private school students from low-income families that attend a participating private
school (or a group of schools) to determine the amount available to serve eligible students in the
school or, as applicable, group. This per-pupil amount will likely vary from the per-pupil amount
the LEA uses to allocate its Title I funds to public schools under ESEA section 1113(c). This is
primarily because, as discussed above in B-2, the ESEA requires an LEA to reserve funds for
activities such as providing Title I services to homeless children and youth before allocating Title I
funds to eligible public schools. In addition, in allocating Title I funds to public schools, an LEA
may use different per-pupil amounts, consistent with ESEA section 1113(c) and 34 C.F.R.
§ 200.78(c).

Using the above examples, of the total $100,000 proportional share, the LEA has $99,000 for
equitable services remaining after the $1,000 parent and family engagement reservation. The LEA
then determines, after consultation with private school officials, to reserve three percent ($3,000)
from the equitable share for administration and charges one percent ($1,000) for indirect costs,
which results in $95,000 remaining and a per-child amount of $633.33 ($95,000/150 private school
children from low-income families). Assuming that there are three participating private schools
(Private Schools 1, 2, and 3) from which the 150 low-income children come and the LEA, after
consultation, decides to provide services on a school-by-school basis, the following table shows the
calculation to determine the amounts available from the $95,000 to serve eligible students in each
school.

 Private school               Number of private          Per-child amount             Allocation for
                              school low-income          ($95,000/150 low-        services in private
                                        children          income children)                     school
 1                                            75                   $633.33                   $47,500
 2                                            50                   $633.33                   $31,667
 3                                            25                   $633.33                   $15,833
 Total                                       150                   $633.33                   $95,000

On the other hand, if the LEA and appropriate private school officials agree to pool funds for the
three schools, the LEA would combine the funds generated by low-income private school students
in each of the three schools to create the pool. This would result in the availability of $95,000 to
serve eligible children in greatest educational need in the three schools without regard to the
specific amount of funds generated by low-income children in a particular school.

B-11. How does an LEA determine the number of children, ages 5 through 17, who are from
low-income families, reside in participating Title I public school attendance areas, and attend
private schools?
The ESEA requires an LEA to determine an accurate count of children from low-income families
who attend public and private schools and reside in participating Title I public school attendance
areas in order to allocate the proportional share. With respect to private school students, the ESEA
permits an LEA, based on timely and meaningful consultation, to use:
    1. The same measure of poverty used to count public school children. If the same measure of
        poverty used to count public school children is available for private school students (e.g.,
        FRPL data) and an LEA concludes, after consultation with appropriate private school
        officials, that the data will yield an accurate count of private school students, the Department
        recommends that the LEA use the same measure.

                                                   19
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 40 of 185



   2. Comparable poverty data from a survey and allowing such survey results to be extrapolated
      if complete actual data are unavailable. An LEA may use a survey to obtain poverty data
      comparable to those used for public school students. To the extent possible, the survey must
      protect the identity of families of private school students. (ESEA section 1117(c)(1)(B)). An
      LEA should not require that the private school officials give the names of low-income
      families. The only information necessary for an LEA to collect from such a survey of private
      school children is—
                (1) verification of residence in a participating Title I public school attendance
                     area;
                (2) grade level and age of each child; and
                (3) income level of parents.
      If, based on consultation with private school officials (see A-9), an LEA chooses to
      extrapolate the survey results to the private school’s entire enrollment, the LEA will also
      need the private school’s enrollment. For example, in a private school with an enrollment of
      400, if an LEA receives survey data for 300 children that indicate that 150 children are from
      low-income families (50 percent), to extrapolate the results the LEA would multiply 400 by
      0.5 to determine that there are 200 children in the school from low-income families.
   3. Comparable poverty data from a different source. An LEA may use poverty data for private
      school children that are from a different source than the data it uses for public school
      children so long as the income threshold in both sources is generally the same. For example,
      an LEA uses FRPL data, but private school children do not participate in the free and
      reduced-price lunch program; however, private school officials are able to provide an LEA
      with a count of children who are from low-income families using other comparable sources
      of poverty data such as eligibility for means-tested tuition scholarship programs.
   4. Proportionality. An LEA may apply the low-income percentage of each participating Title I
      public school attendance area to the number of private school children who reside in that
      school attendance area to derive the number of private school children from low-income
      families. To do this, an LEA will need the addresses, grade levels, and ages of those students
      attending private schools. For example, if the percentage of poverty in a public school
      attendance area is 60 percent and there are 50 private school children residing in the public
      school attendance area, the LEA would derive 30 private school children from low-income
      families who reside in the attendance area.
   5. An equated measure. An LEA may use an equated measure of low-income by correlating
      sources of data—that is, determining the proportional relationship between two sources of
      data on public school children and applying that ratio to a known source of data on private
      school children. For example, an LEA uses FRPL data, but those data are not available for
      private school students. However, if TANF data are available, the LEA could determine an
      equated measure of poor children in private schools based on FRPL data by correlating the
      two sets of data as follows:
                      TANF (public)              =           TANF (private)
                      FRPL (public)                          X (private)
      In this example, the LEA may then use the equated number of private school children based
      on FRPL data (“X”) as the number of private school children from low-income families.
(ESEA section 1117(c)(1); 34 C.F.R. § 200.64(a)(3)(i)).

After consultation with private school officials occurs, an LEA has the final authority to decide
which method it will use to calculate the number of children who are from low-income families and
attend private schools. (ESEA section 1117(c)(1)).
                                                  20
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 41 of 185




B-12. How often must an LEA collect poverty data?
ESEA section 1117(a)(4)(D) permits an LEA to determine the number of children from low-income
families who attend private schools every year or every two years. Section 1117(b)(1)(F) requires
an LEA to consult with appropriate private school officials about the availability of poverty data on
private school children, and an LEA can determine whether it would be more feasible to collect
biennially. This may reduce the burden of annually collecting poverty data from private schools,
particularly if data are not readily available for students in a private school. It is also not necessary
that an LEA use the same timeframe with regard to all private schools. For example, if some private
schools have FRPL data available, the LEA could collect those data annually. For other private
schools that rely on a survey, the LEA could collect data biennially.

B-13. May an LEA use more than one method of collecting poverty data on private school
children?
Yes. Although the preferred measure for obtaining poverty data on children in private schools is the
same measure the LEA uses for public school children (e.g., school lunch data such as direct
certification data), these data may not be available for each private school (e.g., if a private school
does not participate in the school lunch program). Thus, it may be necessary for an LEA, after
consultation with appropriate private school officials, to use more than one method of collecting
data on children living in poverty among private schools or within a single school. However, the
LEA must ensure that there are no duplicate counts and that the methods used have comparable
income levels.

B-14. If private school officials assist an LEA in obtaining data necessary for the LEA to
determine the proportional share, how do LEA officials or auditors determine the accuracy of
information retained by the private school officials?
If private school officials assist an LEA in obtaining data necessary for the LEA to determine the
proportional share—e.g., by providing data on children from low-income families who reside in a
participating Title I public school attendance area and attend the private school—they must
maintain relevant data not provided to the LEA in their files. If LEA officials or auditors, as
appropriate, wish to review the data, they may do so at the private school. The type of data will
depend on the method an LEA decides to use, after timely and meaningful consultation with private
school officials, to determine the poverty count of private school children. Examples of data might
include student addresses, survey forms completed by families, or scholarship information.

B-15. If an LEA has poverty data for children in a private school, regardless of whether the
private school participates in Title I, does the LEA include the poverty data in calculating the
proportional share?
Yes. The ESEA requires an LEA to base the proportional share on the number of children from
low-income families who reside in participating Title I public school attendance areas. (ESEA
section 1117(a)(4)(A)). Therefore, an LEA must include children from low-income families who
attend any private school for which the LEA has poverty data (including private schools that
participate in Title I and non-participating schools) and reside in participating Title I public school
attendance areas in calculating the proportional share. The funds generated for equitable services by
these children would be available to serve eligible children in participating private schools. (See B-
10).


                                                   21
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 42 of 185



If an LEA does not have poverty data on children in non-participating private schools, then there is
no obligation on the LEA to obtain these data to include in calculating the proportional share.

B-16. If an LEA and appropriate private school officials agree to establish a pool or pools of
Title I funds allocated for private school children and, later, one or more private schools in
the pool decline services for eligible students enrolled in the school, what happens to the funds
generated by children from low-income families in the private school(s)?
The ESEA requires that an LEA consult with private school officials regarding the size and scope of
equitable services to be provided to eligible private school children in a single school or pool of
schools, the proportion of funds that is allocated for such services, and how that proportion of funds
is determined. (ESEA section 1117(b)(1)(E)). Consistent with this requirement, if a private school
that initially is part of a pool later declines services, an LEA must consult with appropriate private
school officials regarding how funds generated by students in the school will be used. Generally, the
funds generated remain within the pool, such as where a private school in a pool elects not to
receive services because only one or two students in the school are eligible for services. However,
after consultation with private school officials, an LEA might determine that the amount generated
by children from low-income families who attend schools declining services results in a total
amount for the pool that substantially exceeds the amount needed to provide equitable services to
eligible children in the pool’s participating schools (e.g., where a significant amount of funds is
generated by students in schools declining services, but only a small number of eligible students
attend other schools in the pool). In this situation, the LEA may allocate the excess funds to provide
equitable services to eligible children in private schools that are not part of the pool. (Note that,
unless there are no other participating private schools in the LEA, the LEA would not allocate any
of the excess funds for services to public school students because the ESEA requires that all funds
generated for equitable services remain a part of the overall private school proportional share.
(ESEA section 1117(a)(4)(A)).)

B-17. When an LEA elects not to serve an eligible public school attendance area, as permitted
under ESEA section 1113(b)(1)(D), what are the procedures for serving the private school
children who reside in that attendance area?
An LEA may elect not to serve ("skip") an eligible public school attendance area or school that has
a higher percentage of children from low-income families than other schools it elects to serve in
certain circumstances. In implementing this provision, therefore, an LEA must determine which
school attendance areas would have received Title I funds absent any skipping, include children
from low-income families who reside in these attendance areas and attend private schools in
calculating the proportional share under ESEA section 1117(a)(4)(A), and, from the proportional
share, determine the amount of these funds that are available for services for eligible private school
children residing in the skipped public school attendance areas. If the LEA skips one or more of its
higher-ranked school attendance areas, enabling the LEA to use Title I funds to serve a public
school with a lower poverty percentage than the skipped school, ESEA section 1117(b)(1)(E)
requires the LEA to consult with private school officials about whether eligible private school
children residing in the additional served attendance area will receive services. The LEA is not
required, however, to include private school students from low-income families who reside in the
additional served attendance areas in calculating the proportional share.




                                                 22
          Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 43 of 185



B-18. How are private school children identified as residing in a participating Title I public
school attendance area if an LEA is operating under an open enrollment, desegregation, or
magnet plan?
If an LEA identifies a public school as eligible on the basis of enrollment, rather than serving an
eligible school attendance area, the LEA must, in consultation with private school officials
throughout the district, determine an equitable way to identify eligible private school children. For
example, the LEA may assign a private school child to the public school attendance area in which
the child resides or to the public school that the child would have attended.

Special Consideration: Community Eligibility Provision
Detailed information regarding the Community Eligibility Provision (CEP) and the use of direct
certification data in Title I is available in guidance issued by the Department in 2013 and revised in
2015 (available at https://www2.ed.gov/programs/titleiparta/15-0011.doc).

B-19. What is CEP?
To be eligible for CEP, an LEA and/or school must meet a minimum level of “identified students”
for free meals in the year prior to implementing CEP; agree to serve free breakfasts and lunches to
all students; and agree to cover with non-Federal funds any costs of providing free meals to students
above the amounts provided by Federal assistance.

B-20. If a private school is a CEP school, does every child in the private school automatically
generate Title I funds for equitable services?
No. Title I funds are generated to provide equitable services to eligible private school students on
the basis of private school students from low-income families who reside in participating Title I
public school attendance areas and not on the basis of all students in a private school. Accordingly,
even if a private school is a CEP school and all students in the school are from low-income families,
only those students who reside in a participating Title I public school attendance area would
generate funds for Title I equitable services.

B-21. Is an LEA’s collection of poverty data on private school students affected by CEP data?
Possibly. As noted above, it is an LEA’s responsibility, after consultation with private school
officials, to identify the method it will use to determine the number of private school children from
low-income families who reside in participating Title I public school attendance areas.

If an LEA uses National School Lunch Program (NSLP) data that include a mix of CEP data and
FRPL data to allocate Title I funds to public school attendance areas and schools, and such data are
also available for private school students, then the LEA would most likely use the NSLP data as the
poverty measure it uses when calculating the amount of funds available for equitable services. If the
same measures (e.g., CEP data and FRPL data) are not available for private school students, the
LEA must use another measure of poverty. (See B-11 for options). If an LEA allocates Title I funds
to its public schools based on their direct certification counts multiplied by 1.6, 5 the LEA may use a
poverty measure with a poverty threshold for private school students equal to the CEP threshold it is
using for public school students and multiplied by 1.6.


5
 The 1.6 multiplier in the CEP statute provides an estimate of the percentage of students eligible for FRPL in
participating CEP schools, groups of schools, or LEAs that is comparable to the poverty percentage that would be
obtained in a non-CEP school.
                                                         23
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 44 of 185




B-22. How does an LEA determine the number of low-income private school children in
participating Title I public school attendance areas if a private school participates in CEP?
If a private school participates in CEP, and an LEA uses NSLP data to allocate Title I funds to
public schools but has no public CEP schools, the LEA would most likely determine the number of
low-income private school students by multiplying the number of directly certified students who
live in a Title I participating public school attendance area and are enrolled in the private school by
the 1.6 multiplier.

If, however, a private school participates in CEP and the LEA uses NSLP data to allocate Title I
funds to public schools, with some or all public schools participating in CEP, the method for
determining the number of low-income private school students would vary depending upon the
specific method used to determine the number of low-income public school students. For example,
if an LEA uses direct certification data multiplied by 1.6 for its public schools, it would use the
same method for private CEP schools. Similarly, if an LEA uses direct certification data alone to
determine the number of low-income students in its public schools, it would do the same to
determine the number of low-income students in private CEP schools.

Under any of the above scenarios, if providing direct certification data is administratively
burdensome for a CEP private school or, based on consultation, the LEA determines that it would
not be appropriate for other reasons to use CEP data for private school students, the LEA instead
could obtain comparable data on private school students through other means, such as a survey.
(See B-11 for information on methods for determining the number of low-income students in
private schools.)

Transferability and Title I Equitable Services

ESEA section 5103 gives LEAs flexibility to transfer some or all of their funds under certain ESEA
programs to other eligible ESEA programs. Under the transferability authority, LEAs can transfer
funds received under Title II, Part A and Title IV, Part A into, for example, Title I, Part A. LEAs
may not, however, transfer funds out of Title I, Part A. LEAs do not need prior approval from the
Department to exercise the transferability authority, but before an LEA can transfer funds from a
program subject to equitable services requirements, it must engage in timely and meaningful
consultation with appropriate private school officials. (ESEA section 5103(e)(2)).

For more information, see the “Transferability” section in the Non-Regulatory Guidance: Fiscal
Changes and Equitable Services Requirements under the Elementary and Secondary Education Act
of 1965 (ESEA), as Amended by the Every Student Succeeds Act (ESSA) (November 21, 2016),
DYDLODEOHDWKWWSVZZZHGJRYSROLF\HOVHFOHJHVVDHVVDJXLGDQFHSGIand the *XLGDQFH
RQWKH7UDQVIHUDELOLW\$XWKRULW\, which is based on the ESEA, as amended by the No Child Left
Behind Act of 2001 (NCLB), but remains mostly applicable, except as modified by the Fiscal
Changes guidanceDYDLODEOHDWZZZHGJRYSURJUDPVWUDQVIHUDELOLW\ILQDOVXPPDU\GRF.
                              CONSULTATION AND T RANSFERABILITY
  The ESEA requires an LEA, before transferring any funds, to engage in timely and meaningful
  consultation with appropriate private school officials and give due consideration to the views of
  these officials prior to making decisions regarding transfers. (ESEA section 5103(e)(2)).

                                                   24
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 45 of 185



B-23. If, after timely and meaningful consultation, an LEA transfers funds into Title I under
ESEA section 5103(b), are those funds subject to the proportional share in order to provide
equitable services?
Yes. ESEA section 5103(e)(1) requires that transferred funds be subject to the rules and
requirements applicable to the funds under the provision to which the funds are transferred.
Therefore, an LEA must apply the proportional share calculation in ESEA section 1117(a)(4)(A)
(see B-2) to any funds transferred into Title I. For example, if an LEA’s initial Title I allocation is
$1,000,000 and, after consultation, the LEA decides to transfer $50,000 from Title IV, Part A to
Title I, the LEA will calculate the Title I proportional share based on its Title I allocation after the
transfer ($1,050,000).

B-24. Under ESEA section 5103(b), after timely and meaningful consultation, may an LEA
transfer funds into the Title I program solely to provide services for private school students?
No. The ESEA does not authorize an LEA to transfer to the Title I program only the portion of
funds available for services for private school students from one or more of the programs whose
funds may be transferred. If an LEA decides to transfer funds, it must provide services to public and
private school students and teachers in accordance with all of the requirements of the program(s) to
which the funds are transferred. (ESEA section 5103(e)(1)).

B-25. May an LEA, after timely and meaningful consultation, retain funds in a program from
which it transfers funds to Title I solely to provide equitable services under that program?
No. Just as an LEA may not transfer funds to a particular program solely to provide equitable
services, it may not retain funds solely for this purpose. Thus, if an LEA chooses to transfer its Title
II, Part A or Title IV, Part A funds to Title I, it may not retain a portion of those funds solely to
provide equitable services under Title II, Part A or Title IV, Part A. Rather, if an LEA decides to
transfer funds into Title I, it must provide services to public and private school students, their
teachers, and their families in accordance with all Title I requirements. (ESEA section 5103(e)(1)).

Timeframe for Obligations

                                         OBLIGATION OF FUNDS

  Funds allocated to an LEA for educational services and other benefits to eligible private school
  children, their teachers, and their families must be obligated in the fiscal year for which the funds are
  received by the LEA. (ESEA section 1117(a)(4)(B)).

B-26. What is the purpose of the obligation of funds requirement given that an LEA may
carry over funds from a given fiscal year and spend those funds in the succeeding fiscal year?
The purpose of this requirement is to ensure that an LEA obligates the funds available under Title I
to provide equitable services in the fiscal year for which the funds are appropriated so that eligible
students, teachers and other educational personnel, and families receive the services to which they
are entitled in a timely manner. This provision reinforces the requirement that an LEA conduct
timely consultation with private school officials to design appropriate equitable services so that
those services can begin at the beginning of the school year for which the funds are appropriated.




                                                    25
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 46 of 185



B-27. May an LEA carry over unobligated funds despite the statutory requirement regarding
obligation of funds?
If an LEA is providing equitable services as required and meeting the obligation of funds
requirement in ESEA section 1117(a)(4)(B), it generally should not have any, and certainly not
significant, carryover. The ESEA, however, does not prohibit carryover of funds for equitable
services and, in most cases, requires it. The following are examples of circumstances that could
result in carryover of equitable services funds and how an LEA would use such carryover:

  Reason for Carryover                                       Use of Carryover
  Services for eligible children in one or more private      The LEA must use the funds to
  schools are delayed (e.g., based on a natural disaster,    provide equitable services to eligible
  delayed consultation, inability to employ qualified        children in the affected private schools
  personnel, or unexpected procurement challenges). As       the following year.
  a result, the LEA is unable to fully provide required
  equitable services, and some funds are unobligated at
  the end of the Federal fiscal year.
  An LEA uses a third-party contractor to provide            The LEA, in consultation with private
  equitable services, and the invoiced amount for            school officials, must use these funds
  services in one of the private schools is $1,000 less      the following year to provide equitable
  than anticipated. Because this occurs late in the          services to students in the affected
  summer, the LEA is unable to responsibly obligate the      private school. If, after consultation,
  funds prior to the end of the Federal fiscal year.         those private school officials decline
                                                             such services, the LEA must add the
                                                             funds to the proportional share
                                                             available for equitable services to
                                                             other participating private schools. If
                                                             there are no other participating private
                                                             schools, the funds may be used to
                                                             provide Title I services in public
                                                             schools.

B-28. How does the 15 percent carryover limitation in ESEA section 1127(a) apply to
equitable services carryover?
The 15 percent carryover limitation in ESEA section 1127(a) is calculated based on an LEA’s total
Title I allocation, including the portion allocated for equitable services. However, because an LEA
generally must carry over any equitable services funds not obligated in accordance with ESEA
section 1117(a)(4)(B), if an LEA exceeds the carryover limitation, and an SEA reduces the LEA’s
allocation as a result, such reduction may not come from the portion of carryover funds used to
provide equitable services. An exception would be if one or more private schools declines all or a
portion of services, and there are no other participating private schools. In this case, the SEA would
consider the funds generated for the declined services when making a reduction to an LEA’s
allocation.

B-29. When does an “obligation” occur?
34 C.F.R. § 76.707 governs when an obligation of Federal funds by an SEA or LEA occurs.



                                                  26
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 47 of 185



The following table shows when a State or a subgrantee makes obligations for various kinds of
property and services.

                If the obligation is for—                        The obligation is made—
(a) Acquisition of real or personal property             On the date on which the State or
                                                         subgrantee makes a binding written
                                                         commitment to acquire the property.
(b) Personal services by an employee of the State or     When the services are performed.
subgrantee
(c) Personal services by a contractor who is not an      On the date on which the State or
employee of the State or subgrantee                      subgrantee makes a binding written
                                                         commitment to obtain the services.
(d) Performance of work other than personal services     On the date on which the State or
                                                         subgrantee makes a binding written
                                                         commitment to obtain the work.
(e) Public utility services                              When the State or subgrantee receives the
                                                         services.
(f) Travel                                               When the travel is taken.
(g) Rental of real or personal property                  When the State or subgrantee uses the
                                                         property.
(h) A pre-agreement cost that was properly approved by On the first day of the grant or subgrant
the Secretary under the cost principles in 2 C.F.R. Part performance period.
200, Subpart E—Cost Principles

B-30. How long does an LEA have to meet the obligation of funds requirement in ESEA
section 1117(a)(4)(B)?
The applicable fiscal year is the Federal fiscal year, which ends on September 30 of each year.
Although the State in which an LEA is located may operate on a different fiscal year (e.g., July 1
through June 30), September 30 is the date by which an LEA must obligate funds for equitable
services to meet ESEA section 1117(a)(4)(B). For example, with respect to fiscal year 2017 Title I
funds that an LEA received for the 2017-2018 school year, the ESEA requires an LEA to have
obligated all of the funds generated for equitable services by September 30, 2018. In other words,
the obligation period does not end with the end of the school year or the State’s fiscal year.

B-31. May an LEA impose reasonable deadlines on private school officials to facilitate
meeting the obligation of funds requirement in ESEA section 1117(a)(4)(B)?
Yes. An LEA—not private school officials—is responsible for ensuring that Title I funds are
obligated in a timely manner. In some cases, however, action by private school officials is necessary
for the LEA to meet this obligation. For example, if an LEA plans to reimburse private school
teachers for the cost of Title I professional development selected by private school teachers from a
menu of approved courses, during consultation it could establish a reasonable deadline by which
private school staff must participate in applicable courses (e.g., by September 1 so that the LEA has
time to process reimbursement requests before the end of the Federal fiscal year).
                                                   27
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 48 of 185




If a deadline is established in consultation and in the context of the requirement to obligate funds
generated for equitable services in the current fiscal year, it would be reasonable for the LEA to
inform private school officials that, if the deadline is not met and the private school officials have
not notified the LEA of obstacles to meeting the deadline in a timely manner, the LEA may
consider the private school to have declined services. Generally, however, the ongoing consultation
required by the ESEA (ESEA section 1117(b)(3)) will help prevent this situation from occurring
because consultation throughout the year provides an established forum for private school officials
to alert the LEA if there are obstacles to meeting a deadline (e.g., a private school participant was
unable to attend professional development due to an illness).

Notice of Allocations

                                      NOTICE OF ALLOCATION

  An SEA must provide notice in a timely manner to appropriate private school officials in the State of
  the allocation of funds for educational services and other benefits under Title I that an LEA has
  determined are available for eligible private school children, their teachers, and their families.
  (ESEA section 1117(a)(4)(C)).

B-32. What information must an SEA include in the notice of allocation that the SEA must
provide to private school officials?
The ESEA requires an SEA to annually provide information on the amount of funds allocated for
equitable services under Title I that each LEA responsible for providing equitable services has
determined is available for eligible private school students, their teachers, and their families. (ESEA
section 1117(a)(4)(C)).

B-33. Is an SEA required to use a particular method to disseminate the notice of allocation?
No. An SEA has flexibility to determine, in consultation with appropriate private school officials,
an effective manner for disseminating the notice of allocation. An SEA may consider methods such
as publicly posting this information on the SEA’s website, using an email distribution list of private
school officials, and other methods.

B-34. Is there a specific timeline for the SEA to disseminate the notice of allocation?
No. An SEA has flexibility to determine, in consultation with appropriate private school officials, a
reasonable timeline for providing the notice of allocation. To ensure that the notice is provided in a
timely manner, dissemination would generally occur prior to the beginning of the school year.

B-35. Is an LEA required to provide private school officials with the amount of funds
available for equitable services for private school students in a specific private school or pool
of schools?
Yes. As noted in A-9, the ESEA requires an LEA to consult with private school officials regarding
the size and scope of the equitable services to be provided, the proportion of funds that is allocated
for equitable services, and how that proportion is determined. (ESEA section 1117(b)(1)(E)). Given
that consultation must occur well before allocations are finalized, it is likely that the initial
discussions of this topic will be based on estimated allocations for the coming school year, which
may be based on the prior year’s allocations or preliminary allocations for the coming school year.

                                                  28
          Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 49 of 185



Once final allocations are available, the ESEA requires an LEA to provide this information to
private school officials. In addition to addressing this topic during consultation, some LEAs provide
this information through their website or in some other written form. This requirement is distinct
from the notice of allocation requirement applicable to an SEA that is described in B-32.

Administrative and Other Expenditures

B-36. How does an LEA reserve Title I funds for its administration of the Title I program to
provide equitable services for private school students?
After consultation with private school officials, an LEA may reserve an amount from the
proportional share that is reasonable and necessary for the LEA’s administration of equitable
services. (2 C.F.R. §§ 200.403(a) and 200.404 6). (This term refers to administrative activities that
are directly attributable to the equitable services program, such as the time an LEA’s Federal
programs director spends on equitable services; it does not refer to indirect costs, discussed below
in B-40.) An LEA determines this amount separately from the amount of funds needed for the
administration of the Title I program for students in public schools. ESEA section 1117(b)(1)(E)
requires the LEA to consult with appropriate private school officials about the size and scope of the
equitable services for eligible private school children. Therefore, because the amount of the
proportional share used for administration directly affects the size and scope of equitable services,
the LEA must consult with private school officials regarding the administrative costs for
implementing equitable services before it decides the amount to reserve for this purpose. (See A-9).
If an LEA is considering charging indirect costs to the proportional share, as discussed below in B-
40, this would also be a topic during consultation in addition to discussing administrative costs. (See
A-9).

B-37. May a third-party contractor hired by an LEA incur administrative costs?
Yes. A third-party contractor hired by an LEA to provide services to private school participants may
incur administrative costs, which must come from the proportional share. The LEA and third-party
contractor should identify in the contract the portion of the costs that are administrative.

B-38. For a Title I classroom in a private school, may Title I funds be used to purchase
furniture?
Yes. From the proportional share, following consultation with private school officials, an LEA may
use Title I funds to purchase furniture for a Title I classroom in a private school if that cost is
reasonable and necessary to provide equitable services. (2 C.F.R. § 200.403). If an LEA purchases
furniture with Title I funds, only Title I participants may use it. (2 C.F.R. § 200.403). Furthermore,
ESEA section 1117(d)(1) requires that title to materials, equipment, and property purchased with
Title I funds be in a public agency and that a public agency administer the resources.

B-39. If eligible private school children need transportation from the private school to
another site in order to be served by the Title I program, who is responsible for providing this
transportation?
If private school children eligible to receive equitable Title I services need to be transported from
their private school to another site, the LEA, as the provider of equitable services, is responsible for


6
 2 C.F.R. Part 200 is the Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards (Uniform Guidance).
                                                        29
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 50 of 185



providing that transportation. It is not the responsibility of the private school or the participants’
parents to provide the necessary transportation. The cost of such transportation is an administrative
cost and is therefore paid from the proportional share. Thus, it is often beneficial for LEAs and
private school officials to work together to facilitate the provision of Title I services at the private
school site in order to reduce administrative costs and time away from the student’s general course
of instruction at the private school.

B-40. May an LEA charge indirect costs associated with providing equitable services to the
proportional share of Title I funds available for equitable services?
Yes. The Uniform Guidance authorizes the charging of indirect costs by a recipient of Federal
funds, including an LEA. 7 LEA officials must discuss indirect costs with private school officials
during consultation because these costs affect the amount of the proportional share that is available
to provide Title I services to eligible students, their teachers, and their families. (ESEA section
1117(b)(1)(E); A-9). In addition, a program that has a supplement not supplant requirement, like
Title I, must use a restricted indirect cost rate. 8 Generally, an LEA with an approved restricted
indirect cost rate may apply that rate to all its modified total direct costs, 9 including those it incurs
to provide equitable services.

C. DELIVERY OF EQUITABLE SERVICES

                                               ELIGIBLE CHILDREN
    An LEA must provide
                   p        equitable
                             q        services to the extent consistent with the number of eligible
                                                                                               g
    children identified under ESEA section 1115(c) ( ) in the school district served byy an LEA who are
    enrolled in private elementary and secondary schools. (ESEA section 1117(a)(1)(A)).

C-1. What p   private school students are eligibleg      for Title I services?
In general,
   g       , to be eligible
                      g     for Title I services,, a private
                                                     p       school child must reside in a pparticipating
                                                                                                   p g
Title I public
        p       school attendance area and must be identified by the LEA as low achieving on the
basis of multiple, educationally related, objective criteria. (ESEA sections 1115(c)(1)(B) and
1117(a)(1)). In addition, children may be identified as eligible solely by virtue of their status as
follows: homeless children; children who in the preceding two years had participated in Head Start,
a literacy program under Title II, Part B, Subpart 2, a Title I preschool program, or a Title I, Part C
(Migrant Education) program; and children in a local institution for neglected or delinquent children
and youth or attending a community day program for such children. (ESEA section 1115(c)(2)(B)-
(E)). Poverty is not a criterion for eligibility for services.




7
  The following Department website provides more information on indirect costs:
https://www2.ed.gov/about/offices/list/ocfo/fipao/icgindex.html.
Indirect costs are costs incurred for a common or joint purpose that benefit more than one cost objective. Unlike costs
for activities such as instruction to private school students supported by Title I, indirect costs cannot be readily
identified with a particular activity without effort disproportionate to the results achieved.
8
  Information on a restricted indirect cost rate is available in the Uniform Guidance at: https://www.ecfr.gov/cgi-
bin/text-idx?SID=589d821879191a0b6c36d1ce6ba3213a&mc=true&node=ap2.1.200_1521.vii&rgn=div9.
9
  The definition in the Uniform Guidance of modified total direct costs is available at: https://www.ecfr.gov/cgi-
bin/text-idx?SID=7ea87d867721067872a6ab1f4b7a5834&mc=true&node=se2.1.200_168&rgn=div8.
                                                           30
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 51 of 185



C-2. Are preschool children in a private school eligible to receive equitable services under
Title I?
ESEA section 1117 requires an LEA to provide equitable services to eligible elementary school
children. As a result, unless State law considers preschool to be part of elementary education, an
LEA is not required to provide equitable services to preschool children in a private school and low-
income preschool children do not generate funds for such services. At the same time, if preschool
children reside in a participating Title I public school attendance area and attend a private
elementary school that is participating in the Title I program, the preschool children and their
teachers and families may receive Title I services based on timely and meaningful consultation
between the LEA and private school officials, taking into consideration the needs of the preschool
children and other eligible children in the private school and the amount of funds available to
provide services.

C-3. How are the criteria for identifying eligible children determined?
In consultation with private school officials, an LEA must establish multiple, educationally related,
objective criteria to determine which private school children are eligible for Title I services, and,
within the eligible group, identify those children in greatest academic need who will be served.
(ESEA section 1115(a), (c)(1)(B)).

C-4. What are some of the educationally related criteria that an LEA may use to identify
private school children who are most in need of Title I services?
An LEA, in consultation with appropriate private school officials, may use criteria such as
achievement tests, teacher referrals and recommendations based on objective, educationally related
criteria, grades, and more to identify private school children who are most in need of Title I
services. (These criteria may differ from the criteria an LEA uses to identify public school students
for services.)

C-5. What are criteria an LEA may use for identifying private school children from
preschool through grade 2 for Title I services?
An LEA, in consultation with appropriate private school officials, may identify children from
preschool through grade 2 for Title I services solely on the basis of criteria such as teacher
judgment, interviews with parents, and developmentally appropriate measures. (ESEA section
1115(c)(1)(B)).

C-6. May Title I funds be used to identify eligible private school students?
Title I funds may not be used to identify private school children who are eligible to participate.
These funds may, however, be used to select participants from among those who are eligible and to
determine the specific educational needs of those children.

C-7. How does an LEA determine what services to provide to participating private school
children?
An LEA, in consultation with appropriate private school officials, determines the appropriate Title I
services based on the academic needs of the private school students. (ESEA section 1117(a)(1)(A);
34 C.F.R. § 299.64(b)(2)(i)). Title I services may be provided in subject areas or at grade levels that
are different from those provided to public school students. These services must hold reasonable
promise that the academic performance of private school participants will improve. (34 C.F.R.
§ 200.64(b)(2)(ii)(B)).

                                                  31
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 52 of 185



C-8. May an LEA implement a schoolwide program in a private school?
No. The provision of equitable services may not benefit a private school or the general needs of
children in the private school and must be provided by employees of an LEA or through a contract
by an LEA with an individual, association, agency, or organization that is independent of a private
school. (ESEA section 1117(d); 34 C.F.R. § 200.66(b)(2)). Therefore, an LEA could not
realistically operate a schoolwide program, which is designed to upgrade the entire educational
program in a school, in a private school.

C-9. If, after receiving an offer of equitable services, private school officials or parents choose
to have participating children receive only some services, may an LEA provide only those
services?
Yes. The ESEA requires that an LEA offer equitable services to private school children (ESEA
section 1117(a)), but not that private school children accept or participate in all those services. An
LEA meets its responsibility to provide services even if the services are wholly or partially refused
by private school officials or parents. Please note, however, that if an LEA includes other
participating private schools, a private school’s refusal of services does not reduce the proportional
share of funds an LEA must use to provide equitable services. Additionally, the LEA must continue
to offer equitable services each year and cannot presume to reduce the services offered based on
what was accepted in the past.

C-10. When an eligible child resides in a participating Title I public school attendance area in
one LEA and attends a private school in another LEA, which LEA is responsible for serving
the child?
34 C.F.R. § 200.62(b)(1)(i) defines, in part, Title I eligible private school children as those who
reside in a participating Title I public school attendance area of an LEA, regardless of whether the
private school they attend is located in the LEA. Thus, the LEA in which a child resides is
responsible for providing services to the child, but it may arrange to have services provided by the
LEA in which the private school is located and reimburse that LEA for costs. The resident LEA,
however, may not know the whereabouts of students who reside within its boundaries but attend a
private school outside the LEA. Thus, private school officials may need to notify the resident LEA
about the presence of eligible students who reside outside the boundaries of the LEA in which the
private school is located. (See A-5).

C-11. May an LEA establish a minimum number of participating students in order to
establish a Title I program in a private school? If so, what is the LEA's responsibility to serve
children attending private schools with fewer than that minimum number?
ESEA section 1117(a) requires that an LEA provide for the participation, on an equitable basis, of
eligible children enrolled in private schools. The requirement applies regardless of the number of
children attending a private school; there is no minimum number. However, when the number of
eligible children at one location is very small, the cost of establishing certain types of programs to
serve them may be prohibitive, especially when these children may be from different grades or have
different educational needs. In this case, an LEA, in consultation with private school officials, may
consider other options. An LEA might adopt methods that are cost-effective for serving small
numbers of students, such as take-home computer programs, individual tutoring programs, services
and activities with the classroom teachers of low-achieving children who otherwise would receive
Title I equitable services, or other strategies.


                                                 32
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 53 of 185



C-12. Who is responsible for planning and designing equitable services?
After meaningful consultation with appropriate private school officials, an LEA is responsible for
planning, designing, and implementing Title I equitable services for private school children and
may not delegate that responsibility to the private schools or their officials. (ESEA section
1117(a)(1)(A), (b)(1), and (d); 34 C.F.R. § 200.64(b)(4)).

C-13. What does it mean to consolidate and use Title I funds in coordination with eligible
funds available for equitable services under programs covered under ESEA section 8501(b) to
provide services to eligible private school children in participating programs?
In consultation with appropriate private school officials, an LEA must consider whether to
consolidate and use Title I funds to provide equitable services to eligible private school children
participating under Title I in coordination with funds for equitable services from programs covered
under ESEA section 8501(b). (ESEA section 1117(b)(1)(L)). To coordinate the use of funds across
programs does not mean that LEAs are able to consolidate funds across programs, through which
the funds lose their program identity. LEAs are, however, able to use funds more efficiently.

Too often, the amount of funds available under Title I or Title VIII programs is not sufficient to
provide robust equitable services under each program alone. If an LEA coordinates the use of funds
from a variety of programs, however, the LEA can maximize the services it can provide and use all
the funds more efficiently and effectively. Coordinating the use of Title I funds with the use of
funds available from programs covered under Title VIII could greatly improve the equitable
services available to Title I participating private school students. Such coordination would eliminate
the silo approach in which an LEA consults with private school officials on each program
individually and separately, without regard to whether the services could be more effective were
they coordinated. Instead, through coordination, an LEA can provide a more cohesive delivery of
equitable services.

For example, through coordination, an LEA with limited available funds might use Title I funds to
provide instructional services to Title I-eligible participating private school students; use Title II
funds to provide professional development to those students’ teachers (as opposed to all teachers in
a given school); use Title III funds to improve the English proficiency of English learners among
the participating students; and use Title IV funds to provide necessary counseling services to the
most-at-risk eligible students. Funds under each program would be used for allowable activities
under each program; yet, through a coordinated effort, they could better serve in a comprehensive
manner the needs of the most at-risk private school students.

C-14. How does the principle of supplement not supplant apply to equitable services under
Title I?
With respect to equitable services, 34 C.F.R. § 200.66 requires that an LEA use Title I funds to
provide equitable services that supplement, and in no case supplant, the services that would, in the
absence of Title I services, be available to participating private school children. The regulations
make clear that an LEA must use Title I funds to meet the identified educational needs of
participating private school children and not to meet the needs of the private school or the general
needs of children in the private school. An LEA must also ensure that the equitable services it
provides under Title I supplement services a private school would otherwise provide and may not
replace the education for participating students that the private school provides all students.


                                                  33
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 54 of 185



C-15. What types of services are available for private school participants?
Services to improve the academic achievement for participating private school children may
include, but are not limited to, the following:
    x Instructional services provided by public school employees or third-party contractors;
    x Expanded learning time, including before- and after-school programs;
    x One-on-one tutoring;
    x Summer school programs;
    x Family literacy programs;
    x Counseling programs;
    x Mentoring programs;
    x Computer-assisted instruction;
    x Home tutoring;
    x Instruction using take-home computers; and
    x Any combination of the above.

In addition, teachers and families of participating private school students may participate, on an
equitable basis, in services and activities provided with Title I funds. (ESEA section 1117(a)(1)(B)).

Title I services or other benefits, including materials and equipment, must be secular, neutral, and
nonideological. (ESEA section 1117(a)(2)).

C-16. Must the LEA always use the funds allocated for private school children to provide
instructional services?
No. After consultation with private school officials, an LEA may provide Title I services other than
direct instruction if the provision of services—such as counseling, activities for staff to improve
instruction, and parent engagement activities beyond what are otherwise required—is appropriate to
assist those children identified as low achieving. This may be particularly appropriate in situations
in which the funds allocated for private school children are not sufficient to provide instructional
services. Regardless of the services provided, the LEA must measure the effect of the services on
the academic achievement of participating children. (ESEA section 1117(a)(1)(A), (b)(1)(D)).

C-17. In what subjects may an LEA provide services to participating students?
In general, Title I services for public school students must be focused on helping eligible students
meet challenging State academic standards in reading/language arts, mathematics, and science,
proficiency in which is generally considered necessary for success in other subjects. (ESEA sections
1111(b)(1)(C) and 1115(b)(2)(A)). Private school students are not subject to a State’s academic
standards. However, the purpose of Title I equitable services is the same: to ensure that low-
achieving private school students have the necessary skills to be successful in school. Accordingly,
an LEA must focus services on helping to improve the academic achievement of eligible private
school children who are most in need of those services (ESEA sections 1115(a), (c)(1)(B) and
1117(a)(3)(A)), which, in most cases, would mean providing services in reading/language arts,
mathematics, and science. Services in other subjects are not prohibited; for example, where foreign
language instruction is integral to a private school’s academic program (e.g., a language immersion
program), an LEA might integrate instruction in the foreign language as part of an overall strategy
to improve academic achievement for eligible children.


                                                  34
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 55 of 185



C-18. How might a Title I teacher coordinate Title I services with private school teachers for
the benefit of participating private school students?
To facilitate the delivery of well-coordinated and high-quality services, a Title I teacher would
likely meet and discuss the design of the Title I program with private school teachers of
participating students to ensure that the Title I program supplements and is coordinated with the
regular classroom instruction received by the private school participants. Such coordination should
continue regularly throughout the provision of Title I services. For example, a private school
classroom teacher could provide the Title I teacher with a copy of the weekly lesson plan in relevant
subjects so that Title I instruction supports regular classroom instruction. On a weekly basis, for
example, a regular classroom teacher could also provide the Title I teacher with a simple form
indicating a child's individual needs and the content and skills being taught in the regular classroom,
so that Title I services better meet the participating child’s individual needs.

C-19. To meet the equitable services requirements under Title I, may an LEA just provide a
private school with instructional materials and supplies paid for with Title I funds?
No. Simply providing a private school with instructional materials and supplies does not meet the
LEA’s obligation to provide equitable services because it is neither a proper Title I program
implemented by the LEA nor does it meet the requirement that services be equitable. (ESEA section
1117(a)(1)(A), (a)(3)(A)).

C-20. When must Title I services for private school participants start?
The ESEA requires that the Title I program for private school participants be equitable and provided
in a timely manner. (ESEA section 1117(a)(3)(A)). Therefore, the required consultation should
begin early enough for the Title I program to start at the same time as the Title I program for public
school participants, meaning generally at or near the beginning of each school year.

C-21. Where may Title I services take place?
Title I services for private school participants may be provided at various locations, including the
private school, neutral sites, or public schools. The ESEA requires LEA officials to consult with
private school officials before any decision is made that affects the opportunities of private school
students to participate in Title I services, such as the location of those services. (ESEA section
1117(b)(1)(C)). If appropriate space is available, services should be in the least disruptive and least
expensive location, which is most times the private school that the participating children attend.

C-22. May Title I services be provided in religiously affiliated private schools?
Yes. In the 1997 case of Agostini v. Felton, 521 U.S. 203 (1997), the U.S. Supreme Court held that
Title I instructional services may be provided by public school employees in religiously affiliated
private schools without violating the Establishment Clause of the United States Constitution. In
doing so, however, an LEA must implement sufficient safeguards to ensure that its employees or
contractors do not promote religion in the course of providing Title I services. For example, an LEA
might provide Title I personnel with detailed instructions noting that Title I personnel are public
employees and accountable only to their public school supervisors; that they may teach only
students determined to be eligible by public school officials; that their materials and equipment may
only be used in the Title I program; and that they may not introduce any religious matter into their
teaching or become involved in the religious activities of the private school.



                                                  35
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 56 of 185



C-23. Must an LEA require the removal of religious symbols in private school classrooms in
which Title I services are provided?
No. An LEA may use space in a private school to provide equitable services without requiring the
removal or alteration of religious icons, scriptures, or other symbols.

C-24. Are private schools required to make space available for Title I services?
No. If space is not available, or if the private school chooses not to make its facilities available, the
LEA must provide Title I services in another location. The extra costs of providing services at a
location outside the private school would come from the proportional share of the LEA’s Title I
allocation available for equitable services.

C-25. May a Title I teacher use the same textbooks as those used by the private school
students in their regular classroom?
Yes. A Title I teacher may use the same textbooks and materials as those used in the regular private
school classroom so long as the textbooks and materials are secular, neutral, and nonideological,
and the instructional services supplement and do not replace the instructional program in the
participants’ regular classrooms. (ESEA section 1117(a)(2); 34 C.F.R. § 200.66(a)).

C-26. May private school officials order or purchase materials and supplies needed for the
Title I program and be reimbursed by an LEA?
No. Private school officials have no authority to obligate or receive Title I funds. The ESEA
requires an LEA to maintain control of Title I funds, materials, equipment, and property. (ESEA
section 1117(d)(1)). Thus, no Title I funds may be paid to a private school, even as reimbursement.

C-27. May an LEA use a third-party contractor to provide equitable services?
Yes. Following consultation, an LEA may provide Title I services directly or indirectly through
contracts with individuals and public and private agencies, organizations, and institutions so long as
those entities are independent of the private school in the provision of those services. (ESEA section
1117(d)(2)). The LEA remains responsible, however, for the oversight of the Title I program.

C-28. May an LEA contract with a religious organization to provide equitable services?
Yes. An LEA may enter into a contract with a religious organization to provide equitable services
on the same basis as any other private entity. Although ESEA section 1117(d)(2)(B) currently
indicates that a third-party contractor must be “independent…of any religious organization,” the
Department has determined that the specific requirement is unconstitutional in light of the U.S.
Supreme Court’s decision in Trinity Lutheran Church of Columbia, Inc. v. Comer, 137 S. Ct. 2012
(2017), and has so informed Congress in a letter dated March 11, 2019, available at
https://www2.ed.gov/policy/elsec/guid/secletter/190311.html. Accordingly, the Department will no
longer enforce, apply, or administer the specific requirement in ESEA section 1117(d)(2)(B) that an
equitable services provider be “independent . . . of any religious organization.”

The Department will, however, continue to enforce all other provisions of ESEA section 1117,
including the requirement that a contractor is independent of the private school for which it is
providing services and that the educational services and other benefits being provided by the
contractor are “secular, neutral, and nonideological.” (ESEA section 1117(a)(2), (d)(2)(B)). In
addition, as with all procurements using Title I funds, an LEA must continue to follow the
procurement requirements under the Uniform Guidance at 2 C.F.R. §§ 200.317-200.326 and
3474.15. Furthermore, the control of funds and title to materials, equipment, and property purchased
                                                   36
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 57 of 185



with Title I funds must be with the LEA, and the LEA must administer such funds, materials,
equipment, and property. (ESEA section 1117(d)(1)).

C-29. What does it mean for a contractor to be independent of the private school in which it
is providing equitable services?
In general, whether a contractor is independent of a private school in the provision of equitable
services depends on the extent to which the contractor has administrative or fiscal direction and
control over the private school. For example, an administrative body that oversees a group of
affiliated private schools and has control over the schools’ curriculum and hiring policies would not
be independent of a private school subject to its authority. As a result, an LEA would be prohibited
from entering into a contract with the administrative body for the provision of equitable services to
its affiliated schools. In contrast, a membership organization with no authority over the operations
of its member schools likely would be considered independent of such schools.

C-30. May an LEA or a third-party contractor employ a private school teacher to provide
Title I services to private school participants?
Yes, provided certain conditions are met. An LEA may hire a private school teacher to provide Title
I services only if the teacher is independent of the private school in the provision of Title I services.
The private school teacher must be employed by the LEA for Title I purposes outside of the time he
or she is employed by the private school, and the private school teacher must be under the direct
supervision of the LEA with respect to all Title I activities. (ESEA section 1117(d)(2)).

C-31. Must teachers and paraprofessionals employed by an LEA to deliver or support the
delivery of Title I equitable services meet any qualification requirements?
Yes. The ESEA requires that teachers working in a Title I program must meet applicable State
certification and licensure requirements. (ESEA section 1111(g)(2)(J)). In addition, ESEA section
1111(g)(2)(M) requires each State to ensure that its LEAs and schools continue to comply with the
paraprofessional requirements in place on December 9, 2015, including those requirements under
34 C.F.R. § 200.58 and any State-specific requirements that were in place on that date.

C-32. If an LEA contracts with a third-party provider, must the third-party provider employ
Title I teachers and paraprofessionals who meet the State’s qualification requirements?
ESEA section 1111(g)(2)(J) requires that teachers working in a Title I program meet applicable
State certification and licensure requirements. Thus, State law would govern whether teachers or
paraprofessionals hired by a contractor to provide Title I equitable services must meet a State’s
certification and licensure requirements. An LEA would apply any qualification requirements to a
contract for equitable services that it applies to a contract for services for public school students.

C-33. Must a paraprofessional employed by an LEA to provide equitable services work under
the direct supervision of a public school teacher?
Under ESEA section 1119(g)(3)(A), as amended by NCLB, a paraprofessional working in a Title I
program was not permitted to provide any instructional services to a student unless the
paraprofessional was working under the direct supervision of a highly qualified public school
teacher. That prohibition is not specifically included in the ESEA as amended by ESSA. However,
the purpose of Title I remains the same: to improve the achievement of the lowest-achieving
students and to close achievement gaps. Fulfilling that promise requires the most qualified
personnel available. Accordingly, an LEA, in consultation with appropriate private school officials,
must determine by whom equitable services will be provided in order to succeed in raising the
                                                   37
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 58 of 185



achievement of eligible private school students. Moreover, ESEA section 1111(g)(2)(M) requires
each State to have professional standards for paraprofessionals working in a Tile I program. Those
standards might include requirements regarding the responsibilities of paraprofessionals, such as
what their duties may be and by whom they must be supervised.

C-34. How does an LEA provide equitable services for parents and families of private school
students participating in the Title I program?
An LEA must ensure that parents and families of participating children participate, on an equitable
basis, in services and activities developed pursuant to ESEA section 1116. (ESEA section
1117(a)(1)(B)). (See B-7). Activities for parents and families of private school participants must be
planned and implemented after meaningful consultation with private school officials and parents
and families. Examples of parent and family engagement include parent meetings; parent-teacher
conferences; communication between the Title I teachers and parents on students’ academic
progress; parent education; parent training activities on how to work at home with children on
content and skills; reasonable access to Title I staff to receive information about their child’s
progress; and private school parent representation on a district-wide private school working group.
As appropriate, these activities may include light refreshments for parents and families at Title I
meetings in order to facilitate attendance at those meetings.

C-35. May an LEA use more than one percent of the proportional share for parental and
family engagement?
Yes. Based on consultation with private school officials, an LEA may use more than the one percent
of the proportional share for parent and family engagement activities. (See B-7).

C-36. What are an LEA’s responsibilities regarding Title I equitable services for teachers of
private school participants?
An LEA must ensure that teachers of participating private school students have the opportunity to
participate, on an equitable basis, in Title I services and activities. (ESEA section 1117(a)(1)(B)).
Unlike under NCLB, an LEA is not required to set aside a specific percentage of its Title I
allocation for professional development and, thus, there is no required percentage that must be spent
for services and activities for private school teachers. Rather, an LEA must determine, in
consultation with appropriate private school officials, the needs of private school instructional staff
who teach Title I participating private school students in order to improve the academic outcomes
for those students and use funds from the proportional share to provide appropriate services and
activities, if needed. Such services and activities might include, for example, information on
research-based reading and mathematics instruction, or effective instructional approaches to
improving students’ writing skills. Coaching in the private school classroom is also permissible as
long as the coaching is focused on assisting private school instructional staff who provide
instruction to Title I participating private school students with strategies designed to improve the
academic achievement of those students and is done during a time when secular, neutral, and non-
ideological subjects are being taught. For example, an academic coach might model strategies on
how to target or differentiate instruction for Title I students. In providing Title I services and
activities, an LEA must ensure that they are focused on improving the academic achievement of
participating private school students and do not benefit the general instructional program of the
private school. (34 C.F.R. § 200.66(b)).



                                                  38
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 59 of 185



C-37. May private school officials arrange for Title I services and activities for staff who
provide instruction to Title I participants and submit an invoice to the LEA for
reimbursement?
No. Private school officials are not authorized to obligate or receive Title I funds.

C-38. May Title I funds be used to pay stipends to private school instructional staff who
participate in Title I services and activities?
Yes. Title I funds may be used to pay for stipends for private school instructional staff, if reasonable
and necessary (e.g., time outside regular employment hours). An LEA must pay such stipends
directly to the private school instructional staff and not to the private school.

C-39. May an LEA provide services and activities, such as professional development, to staff
employed by an LEA who provide equitable services?
Yes. An LEA may provide Title I services and activities, such as professional development, to LEA
staff who provide instruction to eligible private school children. To the extent that an LEA is
considering paying for such services and activities from the proportional share, it must consult with
private school officials. In addition, if only a portion of the cost of such services is paid from the
proportional share, the costs must be in proportion to the amount of time the teacher provides
services to private school students compared to other instruction the teacher may provide.

D. PROGRAM EVALUATION AND MODIFICATION

An LEA must annually evaluate the Title I equitable services it provides to determine the progress
being made in meeting participating students’ academic needs. (ESEA section 1117(a)(1)(A),
(b)(1)(D)). As part of this process, each year the LEA must consult with appropriate private school
officials to determine how the services will be academically assessed and how the results of that
assessment will be used to improve those services. (ESEA section 1117(b)(1)(D)). In measuring
annual progress, the LEA has the flexibility to group children in a manner that will provide the most
accurate information about their progress. For example, the LEA may decide to group children by
instructional method, grade level, school, or other appropriate basis. If the Title I program for the
private school participants does not make the expected annual progress, the LEA must make
modifications to the Title I program.

D-1. In what subjects does an LEA assess private school children?
An LEA normally would assess private school children in the subjects in which the LEA provides
Title I services to those children.

D-2. May Title I funds be used to assess private school children?
Yes, if the assessment is used only for Title I purposes. To the extent, however, that an assessment
is conducted for other purposes, it may not be paid for from Title I funds.

D-3. May an LEA use a private school’s assessment data to determine progress of the LEA’s
Title I program?
Yes. Private school officials may provide an LEA with private school assessment data on
participating students if they agree to do so following consultation. However, private school
officials are not obligated to do this, and refusal by private school officials to provide these data
does not release the LEA from its obligation to provide services and assess the progress of
participating students.
                                                    39
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 60 of 185




E. STATE OMBUDSMAN

                                    OMBUDSMAN REQUIREMENT

 To help ensure equitable services and other benefits for eligible private school children, teachers
 and other educational personnel, and families, an SEA must designate an ombudsman to
 monitor and enforce ESEA equitable services requirements under both Title I and Title VIII.
 (ESEA sections 1117(a)(3)(B) and 8501(a)(3)(B)).

E-1. What are the roles and responsibilities of an ombudsman?
An ombudsman serves as an SEA’s primary point of contact for addressing questions and concerns
from private school officials and LEAs regarding the provision of Title I equitable services. In
addition, the ESEA requires the ombudsman to monitor and enforce the Title I equitable services
requirements and, thus, the ombudsman should have a significant role in the State’s monitoring
process. Furthermore, it is important that the ombudsman become familiar with information that the
Department provides concerning equitable services. The following are examples of activities the
ombudsman could undertake in fulfilling the roles and responsibilities of the position:
       x Serve as a general resource for LEAs and private school officials, which may include
            conducting initial outreach to define ombudsman responsibilities.
       x Develop, in partnership with other relevant SEA staff, monitoring protocols and
            participate in a sample of any monitoring activity.
       x Provide technical assistance for SEA staff administering applicable programs, LEA staff,
            and private school officials.
       x Establish a process for receiving results of agreement regarding consultation from LEAs.
            For example, the ombudsman might direct an LEA to provide the results of agreement
            on the same form as the affirmation of consultation. (ESEA section 1117(b)(1)).
       x Participate in the State’s Title I Committee of Practitioners (ESEA section 1603(b)) and,
            as applicable, a nonpublic school working group. (See A-19).

E-2. What specific monitoring and enforcement responsibilities does an ombudsman have?
The primary responsibilities of an ombudsman are to monitor and enforce the equitable services
requirements in Titles I and VIII of the ESEA in coordination with other SEA staff. Accordingly, an
ombudsman should work with SEA staff administering Title I and programs covered under Title
VIII to develop monitoring protocols applicable to the provision of equitable services under each
program. The ombudsman should take an active role in the monitoring process, particularly with
respect to the resolution of any findings regarding equitable services requirements under Titles I and
VIII. The ombudsman should also play a role in responding to and resolving any complaints
regarding equitable services that the SEA receives under its ESEA complaint procedures, which
may include serving as the primary point of contact for complaints.

E-3. Who may serve as an ombudsman?
An SEA has discretion in determining who to designate as an ombudsman. In determining the
relevant qualifications, an SEA should consult with appropriate private school officials. Within
most States there is a statewide private school coalition with representatives of the various private


                                                  40
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 61 of 185



schools within the State. An SEA might consider engaging such a private school coalition. An SEA
should consider the following factors in determining who will serve as an ombudsman:
       x Knowledge: Does the individual have sufficient experience and demonstrate thorough
           knowledge and understanding regarding the equitable services provisions, including the
           statute, regulations, and guidance, necessary to implement, monitor, and enforce the
           equitable services requirements under both Titles I and VIII?
       x Capacity: Will the ombudsman work alone or in collaboration with other Federal
           program directors in the State? Does the individual have experience with integrating
           input from other technical experts and program specialists, including those at the
           Department, and communicating it to the appropriate audiences?
       x Impartiality: Will the individual be able to carry out the ombudsman duties, including
           monitoring, enforcement, and resolving complaints, in a fair and impartial manner? Will
           the individual be able to provide guidance to LEAs and private school officials to
           facilitate the goal of reaching agreement when agreement cannot be achieved
           independently through consultation?

E-4. What funds are available to support an ombudsman?
An SEA may support its ombudsman using consolidated State administrative funds under ESEA
section 8201. If an SEA does not consolidate State administrative funds, it may support its
ombudsman using funds reserved for State administration under Title I and the covered programs
under ESEA section 8501(b). Under these circumstances, however, the SEA must ensure that the
ombudsman’s salary is charged to each program based on the relative benefit received. (2 C.F.R. §
200.405(a)).

F. COMPLAINTS, STATE PROVISION OF EQUITABLE SERVICES, AND BYPASS

By engaging in timely and meaningful consultation and developing positive relationships with
private school officials, an LEA can facilitate a cooperative environment. If private school officials
believe that timely and meaningful consultation has not occurred, they should first discuss this
matter with the LEA official responsible for coordinating the consultation, the LEA superintendent,
or Title I program director. If the response at the local level is unsatisfactory, the private school
official may contact the ombudsman and the responsible SEA official. In the event the problem is
not resolved through those means, private school officials have the right to file a formal written
complaint with the SEA.

                                            COMPLAINTS

  A private school official shall have the right to file a complaint with the SEA when the official
  deems that the LEA has not engaged in consultation that was meaningful and timely, has not
  given due consideration to the views of the private school official, or has not made a decision
  that treats the private school students equitably. (ESEA section 1117(b)(6)(A)).


F-1. What information must a formal written complaint to an SEA include?
A formal written complaint must include:
      x A statement that an LEA has violated a requirement of the Title I statute or regulations
          with respect to equitable participation;
                                                 41
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 62 of 185



       x    The facts on which the statement is based and the specific statutory or regulatory
            requirement(s) allegedly violated; and
       x    The signature of the complainant. (34 C.F.R. § 299.12).

F-2. What option is available to private school officials if an SEA does not answer their
complaint in a timely manner?
ESEA section 8503(a) requires an SEA to resolve a complaint in writing within 45 days. If an SEA
does not resolve the complaint within 45 days, private school officials may appeal to the
Department. (ESEA section 8503(b)).

F-3. If private school officials or another interested party are dissatisfied with an SEA’s
resolution of a complaint, what recourse is available?
Any interested party to a complaint (e.g., private school officials who filed the complaint or the
LEA that is the subject of the complaint) may appeal an SEA’s resolution to the Secretary. The
appeal must be filed no later than 30 days following the SEA’s resolution of the complaint (or its
failure to resolve the complaint within 45 days). The Department investigates and resolves the
appeal no later than 90 days after receipt of the appeal. (ESEA section 8503(b)).

F-4. May an SEA require a private school official to file a formal complaint with the LEA and
await the LEA’s resolution before filing a complaint with the SEA?
As part of its ESEA complaint procedures, an SEA may require an intermediate step (e.g., first
filing a complaint with the LEA) prior to the SEA addressing the complaint. With respect to an
equitable services complaint, however, the SEA’s procedures must result in the SEA’s final
resolution of the complaint within 45 days of the private school official’s initial filing of the
complaint. (ESEA section 8503(a)).

F-5. Under what circumstances is an SEA required to provide equitable services directly or
through a third-party provider?
An SEA must provide Title I equitable services directly or through contracts with public or private
agencies, organizations, and institutions if the appropriate private school officials have: (1)
requested that the SEA provide such services directly; and (2) demonstrated, in accordance with the
SEA’s procedures for filing a complaint, that an LEA has not met the requirements to provide
equitable services. (ESEA section 1117(b)(6)(C)). In evaluating such a request, an SEA might
include procedures that require private school officials to demonstrate that an LEA has substantially
failed or is unwilling to provide equitable services before the SEA intervenes to provide equitable
services directly or through a third-party provider, consistent with the standards the Secretary uses
for a bypass under the equitable services requirements in Titles I and VIII. (ESEA section 8504; see
F-8). An SEA should have transparent procedures for evaluating such requests and may also make
available a standard template for requests.

F-6. If an SEA determines that it must provide equitable services in lieu of an LEA in
accordance with ESEA section 1117(b)(6)(C), what funds does it use to provide the services?
An SEA may retain from the applicable LEA’s Title I allocation the funds generated by eligible
private school students from low-income families in the involved private school(s). The SEA may
also retain from the proportional share of Title I funds generated for equitable services reasonable
and necessary administrative costs for arranging the services.


                                                  42
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 63 of 185



F-7. What is a “bypass”?
A “bypass” is a means by which the Department arranges for the provision of equitable services to
private school students and teachers through a third-party provider.

F-8. Under what circumstances may the Secretary determine that a bypass is appropriate?
If an LEA is prohibited by State law from providing Title I equitable services to eligible private
school children, or if the Secretary determines that an LEA has substantially failed or is unwilling to
provide equitable services, the Secretary will waive the LEA’s responsibility to provide equitable
services and arrange for the provision of services by another entity. (ESEA section 1117(e)(1)-(2)).
In making the determination to bypass an LEA, the Secretary will consider one or more factors,
including the quality, size, scope, and location of the program and the opportunity of private school
children to participate in the program. (ESEA section 1117(e)(3)).

F-9. How do private school officials request a bypass?
With respect to allegations that an LEA has not met the requirements of ESEA section 1117, private
school officials must first file a complaint with the SEA and give the SEA the opportunity to resolve
the complaint, including determining whether it should provide services directly. (ESEA section
1117(b)(6)(A)-(C)). If those officials are dissatisfied with the SEA’s resolution, they may request
that the Department bypass the LEA through an appeal of the SEA’s determination. (ESEA section
8503(b)).

With respect to allegations that an LEA is prohibited by law from providing equitable services,
private school officials may request a bypass from the Department without first going through the
SEA. (ESEA section 1117(e)).

F-10. How is a bypass implemented?
To implement a bypass, the Department generally enters into a contract with a third party and
deducts funds from the SEA's Title I allocation. Accordingly, the SEA reduces the bypassed LEA’s
allocation.




                                                  43
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 64 of 185




                          Exhibit C
 Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 65 of 185




      PROVIDING EQUITABLE SERVICES TO
STUDENTS AND TEACHERS IN NON-PUBLIC SCHOOLS
       UNDER THE CARES ACT PROGRAMS




                    U.S. Department of Education
                       Washington, D.C. 20202


                           April 30, 2020
    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 66 of 185


Purpose of this Document

The purpose of this document is to provide information about equitable services for
students and teachers in non-public schools under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act), Public Law 116-136, 134 Stat. 281 (Mar. 27, 2020).
The CARES Act authorized the Education Stabilization Fund (ESF), which is a new
appropriation of approximately $30.75 billion that creates funding streams for several
distinct education programs that address the impact of the Novel Coronavirus Disease
2019 (COVID-19) on educational services across the Nation. Under these programs, the
U.S. Department of Education (Department) will make awards to Governors, State
educational agencies (SEAs), and institutions of higher education (IHEs) to help States to
prevent, prepare for, and respond to the devastating effects of COVID-19. The provisions
of the CARES Act relevant to the ESF and other Department programs are available on the
Department’s website at https://oese.ed.gov/offices/education-stabilization-fund/.

Two programs in the ESF require a local educational agency (LEA) that receives funds to
provide equitable services to students and teachers in non-public schools:
   x The Governor’s Emergency Education Relief Fund (GEER Fund) totaling
       $2,953,230,000 (Section 18002 of the CARES Act).
   x The Elementary and Secondary School Emergency Relief Fund (ESSER Fund)
       totaling $13,229,265,000 (Section 18003 of the CARES Act).

Other than statutory and regulatory requirements included in the document, such as those
pursuant to the authorizing statute and other applicable laws and regulations, the contents
of the guidance do not have the force and effect of law and are not meant to bind the public
in any way. This document is intended only to provide clarity to the public regarding
existing requirements under the law or agency policies. In addition, it does not create or
confer any rights for or on any person.

The Department will provide additional or updated information as necessary on the
Department’s COVID-19 webpage: https://www.ed.gov/coronavirus. If you have questions
that are not answered in this document, please e-mail COVID-19@ed.gov.




                                             ii
  Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 67 of 185




                                                Table of Contents

1. Does the requirement to provide equitable services to students and teachers in non-
public schools apply to any programs under the CARES Act? .........................................1
2. What is a “non-public school” under the CARES Act programs? .................................1
3. Is a for-profit non-public school eligible to receive equitable services for its students
and teachers under the CARES Act programs? .................................................................1
4. Which LEA is responsible for providing equitable services to non-public school
students and teachers under the CARES Act programs? ...................................................1
5. Must an LEA or another public agency maintain control of CARES Act funds used to
provide equitable services? ................................................................................................2
6. Who is responsible for initiating the consultation process and how should it begin? ...2
7. How does an LEA that receives funds under the CARES Act programs provide
equitable services “in the same manner as provided under section 1117 of the ESEA”? .3
8. Must an LEA offer to provide equitable services under the CARES Act programs to
students and teachers in all non-public schools located in the LEA, even if a non-public
school has not previously participated in equitable services under Title I, Part A or Title
VIII of the ESEA? ..............................................................................................................5
9. Are all students and teachers in a non-public school eligible to receive equitable
services under the CARES Act programs? ........................................................................5
10. How does an LEA determine the proportional share of funds that must be reserved to
provide equitable services to non-public school students and teachers under the CARES
Act programs? ....................................................................................................................6
    A. What is the base amount on which the proportional share is determined? .............6
    B. What data does an LEA use to determine the proportional share?..........................6
    C. How does an LEA calculate the proportional share? ..............................................6
11. After an LEA has determined the proportional share of funds for equitable services
under each CARES Act program, how does it then determine the amount of funds
available for services to students and teachers in individual non-public schools? ............7
12. Do the requirements in 34 C.F.R. § 200.66 apply to equitable services under the
CARES Act programs? ......................................................................................................7
13. Is a non-public school whose students and teachers receive equitable services under
the CARES Act programs a “recipient of Federal financial assistance”? ..........................8
14. What services and benefits under the CARES Act programs are available to non-
public school students and teachers?..................................................................................8




                                                              iii
    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 68 of 185




           Providing Equitable Services to Students and Teachers
           in Non-Public Schools under the CARES Act Programs

1. Does the requirement to provide equitable services to students and teachers in non-
public schools apply to any programs under the CARES Act?

Yes. The CARES Act establishes two new funds to which equitable services requirements
apply. Specifically, a local educational agency (LEA) that receives funds under either the
Governor’s Emergency Education Relief Fund (GEER Fund) (section 18002 of the
CARES Act) or the Elementary and Secondary School Emergency Relief Fund (ESSER
Fund) (section 18003 of the CARES Act) (“CARES Act programs” for purposes of this
document) to provide equitable services to students and teachers in non-public schools in
the same manner as provided under section 1117 of the Elementary and Secondary
Education Act of 1965 (ESEA). (Section 18005(a) of the CARES Act).

An institution of higher education or education-related entity that receives funds under the
GEER Fund is not required to provide equitable services to students and teachers in non-
public schools.

2. What is a “non-public school” under the CARES Act programs?

A “non-public school” means a non-public elementary or secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and (B) was in
existence prior to the date of the qualifying emergency for the CARES Act programs. For
purposes of this definition, the date of the qualifying emergency is March 13, 2020.
(Section 18007(6) of the CARES Act).

3. Is a for-profit non-public school eligible to receive equitable services for its
students and teachers under the CARES Act programs?

No. A for-profit non-public school is not eligible to receive equitable services for its
students and teachers under the CARES Act programs. Section 18007(6) of the CARES
Act defines a “non-public school” as a non-public elementary or secondary school. Section
18007(8) of the CARES Act incorporates the definitions in ESEA section 8101 for any
terms not defined in the CARES Act. ESEA section 8101(19) and (45) defines “elementary
school” and “secondary school,” respectively, and specifies that they must be non-profit.

4. Which LEA is responsible for providing equitable services to non-public school
students and teachers under the CARES Act programs?

The Department has determined that, under the CARES Act programs, the LEA in which a
non-public school is located is responsible for providing equitable services to students and
teachers in the school, as it is under most ESEA programs that require an LEA to provide
equitable services. Outside of Title I, Part A, the responsibility typically falls on the LEA
in which a non-public school is located because equitable services are generally available


                                              1
    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 69 of 185

to all students or teachers in the non-public school in the LEA and the LEA in which the
school is located is closest and best able to meet the needs of students and teachers.

Title I, Part A of the ESEA is different; ESEA section 1117 sets forth a student residency
requirement, rather than a school location requirement, for receipt of equitable services
under Title I, Part A. Only low-achieving students who live in a participating Title I public
school attendance area are eligible for services and, therefore, the LEA where students
reside is responsible for providing equitable services. The CARES Act programs have no
such residency requirement for eligibility for services. Rather, the CARES Act programs
provide LEAs full discretion, unless funds are targeted for a specific purpose or population
of public and non-public school students by the Governor under the GEER Fund or by an
SEA through the SEA reserve under the ESSER Fund (see section 18003(e) of the CARES
Act), to use CARES Act funds to provide educational services to students in public and
non-public schools in the LEA through a broad range of allowable activities. Thus,
providing equitable services with CARES Act funds is similar to other ESEA programs
where equitable services are provided by the LEA in which a non-public school is located.

5. Must an LEA or another public agency maintain control of CARES Act funds used
to provide equitable services?

Yes. Control of funds for services and assistance provided to non-public school students
and teachers under the CARES Act programs, and title to materials, equipment and
property purchased with such funds, must be in a public agency, and a public agency must
administer such funds, materials, equipment, and property. In other words, no funds may
go directly to a non-public school. In addition, services for non-public school students and
teachers must be provided by a public agency directly or through contract with another
public or private entity. (Section 18005(b) of the CARES Act).

6. Who is responsible for initiating the consultation process and how should it begin?

Similar to how an LEA provides equitable services under the ESEA, an LEA is responsible
for initiating the consultation process. It must contact officials in all non-public schools in
the LEA to notify them of the opportunity for their students and teachers to obtain
equitable services under the CARES Act programs. Through this initial contact, the LEA
can explain the services available under the CARES Act programs and how non-public
school students and teachers can participate. If non-public school officials have not been
contacted, they may contact the LEA or the State ombudsman to inquire about equitable
services under the CARES Act programs.

If non-public school officials want equitable services for their students and teachers, the
LEA must consult with those officials during the design and development of the LEA’s
programs and before the LEA makes any decision that affects the opportunity of non-
public school students and teachers to participate in the activities funded under the CARES
Act programs. If a non-public school declines to participate in the CARES Act programs or
does not respond to an LEA’s good-faith effort to make contact, the LEA has no further
responsibility to provide equitable services to students or teachers in that school. The LEA,
however, must be able to demonstrate that it made a good faith effort to contact all the non-
public schools in the LEA.



                                              2
    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 70 of 185


7. How does an LEA that receives funds under the CARES Act programs provide
equitable services “in the same manner as provided under section 1117 of the
ESEA”?

An LEA that receives funds under the CARES Act programs must provide equitable
services to students and teachers in a non-public school in the same manner as provided
under section 1117 of the ESEA, as determined in consultation with representatives of
non-public schools. (Section 18005(a) of the CARES Act). This requirement, on its face,
necessitates that the Department interpret how the requirements of section 1117 apply to
the CARES Act programs, given that an LEA under the CARES Act programs may serve
all non-public school students and teachers without regard to family income, residency, or
eligibility based on low achievement. Unless the requirements of section 1117 would limit
equitable services under the CARES Act programs, we conclude they apply as outlined
below.

We have interpreted “in the same manner as under section 1117” in light of the
significantly broader eligibility and uses of funds authorized under the CARES Act as
compared to Title I, Part A, reasonably reconciling differences. In doing so, we gave
meaning to section 1117(a)(3), which requires educational services and other benefits for
students in non-public schools to be equitable in comparison to those for public school
students. The services that an LEA may provide under the CARES Act programs are
clearly available to all public school students and teachers, not only low-achieving students
and their teachers as under Title I, Part A. Similarly, there is no limitation on residence in a
participating Title I public school attendance area for services provided in public schools
under the CARES Act programs. For CARES Act services to be equitable in comparison to
public school students and teachers, it follows that the same principles must apply in
providing equitable services to non-public school students and teachers.

The following describes how the provisions of ESEA section 1117 apply, reconciled, when
necessary, to meet the purposes of the CARES Act programs:

   x   1117(a)(1) – Under Title I, Part A, an LEA must provide equitable services to low-
       achieving students as defined in ESEA section 1115(c) who reside in a
       participating Title I public school attendance area and attend a non-public school
       and their teachers. Under the CARES Act programs, an LEA may provide equitable
       services with CARES Act funds to any students and teachers in non-public schools,
       unless limited by a Governor under section 18002 of the CARES Act or an SEA
       through the SEA’s reserve under section 18003(e) of the CARES Act. (See
       Questions #8 and #9).
   x   1117(a)(2) – Under both Title I, Part A and the CARES Act programs, an LEA
       must provide equitable services and other benefits, including materials and
       equipment, that are secular, neutral, and nonideological.
   x   1117(a)(3)(A) – Under both Title I, Part A and the CARES Act programs, an LEA
       must provide services and other benefits for non-public school students and
       teachers in a timely manner that are equitable in comparison to the services and
       benefits provided for public school students and teachers.


                                               3
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 71 of 185

x   1117(a)(3)(B) – Under Title I, Part A, an SEA must designate an ombudsman to
    monitor and enforce the equitable services requirements. An SEA must use the
    ombudsman also to monitor and enforce the requirements of the CARES Act
    programs that an LEA provide equitable services to students and teachers in non-
    public schools.
x   1117(a)(4)(A) – Under both Title I, Part A and the CARES Act programs, an LEA
    must determine the proportional share available to provide equitable services to
    students and teachers in non-public schools based on the total amount of funds an
    LEA receives prior to any allowable expenditures or transfers. Under the CARES
    Act programs, the LEA calculates the proportional share based on the number of
    children enrolled in each non-public school whose students or teachers participate
    in the CARES Act programs compared to the number of students enrolled in public
    schools in the LEA. The LEA makes this determination under each CARES Act
    program separately. (See Question #10).
x   1117(a)(4)(B) – Under Title I, Part A, an LEA must obligate funds available for
    equitable services in the fiscal year for which the funds are received by the LEA.
    An LEA must obligate CARES Act funds for equitable services in the fiscal years
    for which those funds are intended for services to address the impact of COVID-19.
x   1117(a)(4)(C) – Under both Title I, Part A and the CARES Act programs, an SEA
    must provide notice in a timely manner to appropriate non-public school officials in
    the State of the allocation of funds for educational services and other benefits that
    each LEA has determined are available for non-public school students and teachers.
x   1117(b)(1) – Under both Title I, Part A and the CARES Act programs, an LEA
    must consult with appropriate non-public school officials during the design and
    development of the LEA’s activities on relevant issues such as those contained in
    this section of Title I, Part A. The LEA and non-public school officials shall both
    have the goal of reaching agreement on how to provide equitable and effective
    services and the LEA must transmit the results of that agreement to the
    ombudsman.
x   1117(b)(2) – Under both Title I, Part A and the CARES Act programs, if an LEA
    disagrees with the views of non-public school officials during consultation, the
    LEA must provide in writing to the non-public school officials the reasons why the
    LEA disagrees.
x   1117(b)(3) – Under both Title I, Part A and the CARES Act programs, consultation
    must occur before an LEA makes any decision that affects the opportunities of non-
    public students and teachers to receive equitable services. Meetings between the
    LEA and non-public school officials need not occur in person if they cannot be
    conducted due to closed schools or social distancing rules. In this case, the
    Department recommends LEAs and non-public school officials consult remotely.
x   1117(b)(4) – Under both Title I, Part A and the CARES Act programs, consultation
    must include discussion of service delivery mechanisms an LEA may use to
    provide equitable services.
x   1117(b)(5) – Under both Title I, Part A and the CARES Act programs, an LEA
    must maintain and provide to the SEA written affirmation signed by non-public



                                          4
    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 72 of 185

       school officials that timely and meaningful consultation has occurred and, if non-
       public school officials do not provide such affirmation, the LEA must forward to
       the SEA the documentation that such consultation has, or attempts at such
       consultation have, taken place.
   x   1117(b)(6) – Under both Title I, Part A and the CARES Act programs, non-public
       school officials have a right to file a complaint with the SEA; the SEA must
       provide services directly or through contracts if requested to do so by non-public
       school officials and the SEA determines that the LEA did not meet applicable
       requirements.
   x   1117(c)(1) – Under Title I, Part A, to determine the proportional share, an LEA
       must calculate the number of children, ages 5 through 17, who are from low-
       income families and reside in a participating Title I public school attendance area.
       Because an LEA determines the proportional share based on enrollment in public
       and non-public schools under the CARES Act programs, the LEA need not collect
       poverty data from non-public schools (see Question #10 for information on
       determining the proportional share of CARES Act funds the LEA must reserve to
       provide equitable services to non-public school students and teachers).
   x   1117(c)(2) – Under Title I, Part A, non-public school officials may file a complaint
       with the SEA if they dispute the count of children from low-income families.
       Because an LEA need not collect poverty data to determine the proportional share
       available for equitable services under the CARES Act programs, there would be no
       reason for non-public school officials to file a complaint regarding poverty data
       with the SEA.
   x   1117(d) – Under Title I, Part A, control of funds and title to materials, equipment,
       and property must be in public agency. With respect to the CARES Act programs,
       this provision is superseded by section 18005(b) of the CARES Act, which also
       requires public control of funds. (See Question #5).

8. Must an LEA offer to provide equitable services under the CARES Act programs
to students and teachers in all non-public schools located in the LEA, even if a non-
public school has not previously participated in equitable services under Title I, Part
A or Title VIII of the ESEA?

Yes. An LEA must offer to provide equitable services under the CARES Act programs to
students and teachers in all non-public schools located in the LEA, even if a non-public
school has not previously participated under Title I, Part A or Title VIII of the ESEA.

9. Are all students and teachers in a non-public school eligible to receive equitable
services under the CARES Act programs?

Yes. All students and teachers in a non-public school are eligible to receive equitable
services under the CARES Act programs, unless a Governor (under the GEER Fund) or an
SEA (through the SEA reserve under the ESSER Fund) targets funds for a specific purpose
or population of public and non-public school students. U
                                                        Unlike Title I, Part A, equitable
services under the CARES Act programs are not based on residence in a participating Title



                                            5
    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 73 of 185

I public school attendance area and are also not limited only to low-achieving students and
their teachers.

10. How does an LEA determine the proportional share of funds that must be
reserved to provide equitable services to non-public school students and teachers
under the CARES Act programs?

    A. What is the base amount on which the proportional share is determined?

       Under ESEA section 1117(a)(4)(A)(ii), an LEA must determine the proportional
       share available for equitable services from the total amount of Title I, Part A funds
       it receives prior to reserving funds for allowable expenditures such as
       administrative costs or districtwide expenditures, and before making allocations to
       participating public schools. Because section 18005(a) of the CARES Act requires
       an LEA to provide equitable services under the CARES Act programs “in the same
       manner as provided under section 1117,” an LEA must use the total allocation it
       receives under each CARES Act program to determine the proportional share
       available for equitable services before reserving funds for other purposes.

    B. What data does an LEA use to determine the proportional share?

       An LEA uses enrollment data in non-public schools whose students and teachers
       will participate under the CARES Act programs compared to enrollment in public
       schools in the LEA to determine the proportional share. Under the CARES Act
       programs, services are available for all students—public and non-public—without
       regard to poverty, low achievement, or residence in a participating Title I public
       school attendance area. An LEA that receives CARES Act funds uses those funds
       to provide educational services to students in both public and non-public schools
       through a broad range of allowable activities. Using enrollment to determine the
       proportional share from which to provide equitable services will contribute to the
       equitable treatment of children and teachers within the statutory universe of
       permissible uses for CARES Act dollars by allowing all students and teachers in a
       non-public school to receive services that are equitable compared to those available
       to all public school students and teachers. (See ESEA section 1117(a)(3)).

    C. How does an LEA calculate the proportional share?

       To calculate the proportional share for equitable services under the CARES Act
       programs, an LEA determines the overall number of children who are enrolled in
       public schools and non-public schools in the LEA that wish to participate under one
       or both CARES Act programs. Using the proportion of students who are enrolled in
       participating non-public schools, the LEA determines the amount of funds available
       for equitable services based on that proportional share of the LEA’s total allocation
       under each CARES Act program separately. For example, an LEA receiving
       $100,000 under the GEER Fund and $900,000 under the ESSER Fund, and with
       1,350 public school students and 150 non-public school students, would determine
       the proportional share as follows:




                                             6
    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 74 of 185

             EXAMPLE – DETERMINING THE PROPORTIONAL SHARE
                                        Public         Non-Public*     Total
    Enrollment                           1,350                  150    1,500
    Proportion                             90%                 10%     100%
    Proportional Share                 $90,000              $10,000 $100,000
    GEER Fund
    Proportional Share                $810,000              $90,000 $900,000
    ESSER Fund
   *Non-public schools participating under the CARES Act programs.

11. After an LEA has determined the proportional share of funds for equitable
services under each CARES Act program, how does it then determine the amount of
funds available for services to students and teachers in individual non-public schools?

For consultation purposes, in order to determine what equitable services to provide to
students and teachers in a given non-public school, an LEA, after reserving funds that are
reasonable and necessary for administering equitable services under the CARES Act
programs, would divide the remainder of the proportional share of funds available for
equitable services by the total enrollment in non-public schools whose students and
teachers will participate in each of the CARES Act programs to obtain a per-pupil amount.
The LEA would then multiply that per-pupil amount by the enrollment in an individual
non-public school to determine the amount of services the LEA can provide to students
and teachers in that school. With agreement between the LEA and appropriate non-public
school officials, the LEA may pool funds among a group of non-public schools and
provide equitable services to students and teachers in non-public schools within the pool
based on need without regard to how the funds were generated. (See ESEA section
1117(b)(1)(J)(i)).

12. Do the requirements in 34 C.F.R. § 200.66 apply to equitable services under the
CARES Act programs?

No. The requirements in 34 C.F.R. § 200.66 do not apply to equitable services under the
CARES Act programs. 34 C.F.R. § 200.66 is a Title I, Part A regulation that requires an
LEA to provide Title I, Part A services that (1) supplement, and in no case supplant, the
services that would, in the absence of Title I, Part A services, be available to participating
non-public school students; and (2) only meet the needs of participating non-public school
students and not the needs of the non-public school or the general needs of children in the
non-public school. These provisions are necessary in the Title I, Part A context because
equitable services must be supplemental to what non-public students otherwise receive and
may only be provided to low-achieving students who reside in a participating Title I public
school attendance area and attend a non-public school.

Equitable services under the CARES Act programs are much broader than under Title I,
Part A. Equitable services under the CARES Act programs, by definition, may benefit a
non-public school, such as purchasing supplies to sanitize and clean the facility, or all
students in a non-public school, such as any activity authorized under the ESEA. Unlike
Title I, they are not based on residence in a participating Title I public school attendance



                                              7
    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 75 of 185

area or limited only to low-achieving students. Moreover, the CARES Act does not have a
supplement not supplant requirement.

13. Is a non-public school whose students and teachers receive equitable services
under the CARES Act programs a “recipient of Federal financial assistance”?

No. A non-public school whose students and teachers receive equitable services under the
CARES Act programs is not a “recipient of Federal financial assistance.” A public agency
must control and administer the CARES Act funds; in other words, no funds may go
directly to a non-public school. (See Question #5). Thus, a non-public school is not a
recipient of Federal financial assistance by virtue of its students and teachers receiving
equitable services from an LEA under a CARES Act program. As a result, certain Federal
requirements that apply to a recipient of Federal financial assistance are not directly
applicable to a non-public school whose students or teachers receive equitable services
under the CARES Act programs, unless the school otherwise receives Federal financial
assistance for other purposes.

14. What services and benefits under the CARES Act programs are available to non-
public school students and teachers?

In general, the services and benefits available to non-public school students and teachers
are the same as those available to public school students and teachers. Specifically, the
ESSER funds that flow to LEAs by formula may be used for a broad range of allowable
activities. (See section 18003(d) of the CARES Act). The ESSER funds that an SEA may
reserve for State purposes may also be used for a broad range of activities to address issues
responding to COVID-19, unless the SEA decides to target them for a specific purpose or
population of public and non-public school students. For example, an SEA could target the
SEA reserve to provide technology to support distance learning for public and non-public
school students from low-income families. (See section 18003(e) of the CARES Act).
Similarly, a Governor may target GEER funds that it makes available to an LEA for a
specific purpose or population of public and non-public school students. (See section
18002(c)(1) or (3) of the CARES Act).
In sum, equitable services permitted under sections 18002(c)(1) or (3), as applicable, and
18003(d) of the CARES Act must be available to best meet the needs of non-public school
students and teachers, as determined through timely and meaningful consultation and
consistent with any specific purposes established by a Governor under the GEER Fund or
SEA through the SEA reserve under the ESSER Fund, regardless of the specific uses
determined by the LEA to meet its own students’ and teachers’ particular needs.
As noted in Question #5, the control of any services or assistance provided to students and
teachers in a non-public school, and title to materials, equipment, and property purchased
with CARES Act funds, must be in a public agency and a public agency must administer
those funds, materials, equipment, and property. A public entity must provide those
services either directly or through a contract with a public or private entity.




                                              8
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 76 of 185




                          Exhibit D
                 Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 77 of 185

                                      Congress of the United States
                                               Washington, D.C. 20515
                                                         May 20, 2020

The Honorable Betsy DeVos
Secretary
U.S. Department of Education
400 Maryland Avenue, SW
Washington, D.C. 20202

Dear Secretary DeVos:

We write regarding the April 30, 2020 guidance issued by the U.S. Department of Education (Department) that
seeks to repurpose hundreds-of-millions of taxpayer dollars intended for public school students to provide
services for private school students, in contravention of both the plain reading of the statute and the intent of
Congress. The Coronavirus Aid, Relief, and Economic Security Act (CARES Act), requires local educational
agencies (LEA) receiving funds to use a portion of such funds to provide services to low-income students
attending private schools that are equitable to services provided to students in public schools in the same
manner as under section 1117 of Title I of the Elementary and Secondary Education Act (ESEA). However, the
Department broke with statutory requirements of the CARES Act and longstanding precedent of the equitable
services provision in section 1117 of ESEA by issuing guidance that directs LEAs to use emergency relief funds
for the provision of services to students at private schools regardless of their wealth or residence. This action
also contradicts the Department’s equitable services non-regulatory guidance issued on October 7, 2019. 1 We
ask that you immediately revise your April 30 guidance, including Question 10 of the guidance document, to
conform with section 1117 of ESEA as required by the CARES Act.

The Department’s new policy will direct districts to allocate additional resources and services to wealthier
private school students, thereby leaving a smaller amount of funds available to serve public school students. In
fact, the Department recently clarified that its redefinition of the equitable services provision was designed to
provide more money for equitable services than is required to be provided for such services under section 1117
of ESEA, with a spokesperson claiming that “only providing money for low-income private school students
would place private school teachers and students at an unfair disadvantage.” 2 Given that the guidance
contradicts the clear requirements of the CARES Act, it will cause confusion among States and LEAs that will
be uncertain of how to comply with both the Department’s guidance and the plain language of the CARES Act. 3

The CARES Act requires LEAs to use emergency relief funds to provide equitable services based only on
the number of low-income students at private schools. 4

The CARES Act provides over $13 billion in K-12 education aid, which goes to states and LEAs based on their
Title I, Part A (Title I-A) funding allocation. Since 1965, Title I-A has served as a vital source of support for


2
  Rebecca Kleln, Betsy DeVos Makes Moves to Quietly Prop Up Private Schools, HuffPost, May 7, 2020,
https://www.huffpost.com/entry/betsy-devos-school-privatization_n_5eb3335ac5b6526942a16176.
3
  The Elementary and Secondary Education Act of 1965, as amended, § 1115(c), 20 U.S.C. § 6315(c).
4
  See generally U.S. Department of Education, Title I, Part A of the Elementary and Secondary Education Act of 1965, as Amended by
the Every Student Succeeds Act: Providing Equitable Services to Eligible Private School Children, Teachers, and Families Updated
Non-Regulatory Guidance (October 7, 2019).
                 Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 78 of 185

The Honorable Betsy DeVos
May 20, 2020
Page 2

disadvantaged students in schools with high concentrations of students from low-income families. A LEA’s
Title I-A allocation is determined by a variety of factors, primarily the number and concentration of low-income
students within the LEA. Under ESEA section 1117, LEAs must set aside a share of their Title I-A funds to
serve disadvantaged students attending private schools. The amount of the set aside is based on the number of
low-income students attending private schools who reside in participating school attendance areas within the
LEA attendance area. 5

In this context, Congress required any LEA receiving emergency coronavirus relief funds under sections 18002
and 18003 of the CARES Act 6 to provide equitable services “in the same manner as provided under section
1117 of the Elementary and Secondary Education Act of 1965.” 7 The statutory language and Congressional
intent is clear: LEAs should use these emergency relief funds to provide equitable services only based on the
number of low-income students attending private schools in their LEA, not all students attending private
schools in the LEA. 8 However, on April 30, the Department issued an interpretation of this requirement that, if
implemented, would require LEAs to provide equitable services based on the number of all private school
students, regardless of their families’ income level. This interpretation expands the amount of funding that
LEAs must dedicate to providing equitable services to private school students, reduces public school students’
share of funds, defies Congressional intent, and conflicts with the statutory requirements of the CARES Act.

The Department’s CARES Act Equitable Services guidance reinterprets ESEA diverting essential
coronavirus relief funds away from public school students to private school students.

Despite the clear direction from the CARES Act that LEAs must “provide equitable services in the same
manner as provided under section 1117 of the ESEA,” and the consistent interpretation of this section across
decades and administrations, 9 the Department issued guidance re-interpreting equitable services under section
1117, solely as applied to the CARES Act. Simply put, the Department is directing LEAs to provide equitable
services in a different manner from that provided under section 1117 of ESEA, in direct contravention of the
plain text of the CARES Act.

For context, there are two “equitable services” provisions in ESEA, section 1117, referenced in the CARES Act,
and section 8501, absent from the CARES Act. Section 1117 directs LEAs to provide equitable services only
based on the number of low-income students, residing in eligible school attendance areas within the LEA, who
attend private schools. 10 Section 8501 directs LEAs to provide equitable services to all eligible private school
students in various programs. 11 Congress included the section 1117 reference of ESEA, located within Title I
of ESEA, because the majority of K-12 funding allocated under the CARES Act is allocated via the Title I
formula. By referencing section 1117, Congress explicitly and clearly directed LEAs to only provide equitable
services based on the number of low-income students, not all eligible private school students, as would have
been required had the CARES Act referenced section 8501. However, the Department’s guidance for CARES
5
  The Elementary and Secondary Education Act of 1965, as amended, § 1117(a)(4)(A)(i), 20 U.S.C. § 6320(a)(4)(A)(i)).
6
  This provision applied to both Governor’s Emergency Education Relief Funds as well as Elementary and Secondary School
Emergency Relief Funds. Section 18005.
7
  The Coronavirus Aid, Relief, and Economic Security Act, § 18005(a).
8
  Id.
9
  See, e.g., U.S. Department of Education, Ensuring Equitable Services to Private School Children: A Title I Resource Tool Kit (Sept.
2006).
10
   See U.S. Department of Education, Title I, Part A of the Elementary and Secondary Education Act of 1965, as Amended by the
Every Student Succeeds Act: Providing Equitable Services to Eligible Private School Children, Teachers, and Families Updated Non-
Regulatory Guidance, page 19-20 (October 7, 2019).
11
   The Elementary and Secondary Education Act of 1965, as amended, § 8501(b), 20 U.S.C. 7881(b).
                 Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 79 of 185

The Honorable Betsy DeVos
May 20, 2020
Page 3

Act equitable services chooses to ignore this explicit direction from Congress and instead directs LEAs to
provide equitable services 12 based on the enrollment of “all students—public and non-public—without regard
to poverty, low achievement, or residence in a participating Title I public school attendance area,” thus
drastically inflating the amount of CARES Act funds that Congress required to be provided to equitable
services.

According to America’s school boards, superintendents, principals, teachers, and other stakeholders, the
Department’s guidance will ensure that “wealthy children in private schools are… used to generate the
equitable services share of [CARES Act funding] for their private schools at the direct expense of low-income
children remaining in public schools.” 13 Similarly, the Council of Chief State School Officers (CCSSO) told
the Department that this guidance “could significantly harm the vulnerable students who were intended to
benefit the most from the critical federal COVID-19 education relief funds Congress has provided.” 14

For example, if states follow this unauthorized guidance, Louisiana projects that it will spend more than 10
percent of its $286 million allocation in Elementary and Secondary School Emergency Relief Funds on students
attending private schools. 15 According to CCSSO, this is 267 percent more than it would have directed to
private school students under the Department’s longstanding interpretation of equitable services in section 1117
of ESEA, as explicitly required by the CARES Act. 16 In total, Louisiana would spend $23 million on equitable
services for private school students under the Department’s new guidance, depriving public school students,
including low-income students in public schools, of $14.4 million.

Similarly, Pennsylvania estimated that the Department’s guidance “would roughly double Equitable Services
reservations… [and] would impact districts of every type—large urban, small urban, suburban, and rural.” In
one Pennsylvania district the Department’s guidance would amount to an increase of more than 4000 percent
“in support flowing from most disadvantaged to more advantaged students.” The Pennsylvania Secretary of
Education referred to these outcomes as “clearly inequitable.” 17

We ask you immediately revise your April 30 guidance, including Question 10 of the guidance document to
come into compliance with the CARES Act and section 1117 of ESEA. Further, it is imperative that the
Department provide transparency about its interpretation of the equitable services provision and its
inconsistency with long-standing requirements related to equitable services. To that end, we request the
Department please provide the following no later than June 3, 2020.

     1) All internal Department communications regarding the interpretation of section 18005 of the CARES
        Act.
     2) All communications between the Department and non-Department entities regarding the interpretation
        of section 18005 of the CARES Act.


12
   See U.S. Department of Education, Providing Equitable Services to Students and Teachers in Non-Public Schools Under the
CARES Act Programs, page 4-6 (Apr. 30, 2020).
13
   The School Superintendents Association et al, Letter to Secretary DeVos (May 5, 2020).
14
   The Council of Chief State School Officers, Letter to Secretary DeVos (May 5, 2020).
15
   See Enclosure 1, State of Louisiana Department of Education, Louisiana CARES Equitable Share Estimates.
16
   The Council of Chief State School Officers, Letter to Secretary DeVos (May 5, 2020).
17
   Pedro A. Rivera, Pennsylvania Secretary of Education, Letter to Assistant Secretary for Elementary and Secondary Education,
Frank T. Brogan (May 7, 2020) available at http://blogs.edweek.org/edweek/campaign-k-
12/Letter%20to%20Secretary%20Brogan%20%282%29.pdf.
               Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 80 of 185

The Honorable Betsy DeVos
May 20, 2020
Page 4

   3) The name and number of states and LEAs that have requested information regarding the Department’s
      interpretation of section of the CARES Act.
   4) All requests made to the Department to revise, reinterpret, or otherwise reconsider its April 30, 2020
      CARES Act equitable services guidance, including the names of the requesting individuals,
      organizations, or entities.
   5) The amount of funds from the Education Stabilization Fund that would be allocated to equitable services
      for students attending non-public schools under the Department’s October 7, 2019 equitable services
      guidance and the amount of funds from the Education Stabilization Fund that would be allocated to
      equitable services for students attending non-public schools under the Department’s April 30, 2020
      CARES Act equitable services guidance.

Please send all official information relating to this request to Tylease Fitzgerald, Majority Chief Clerk for the
House Committee on Education and Labor, Amanda Beaumont, Minority Staff for the Senate Committee on
Health, Education, Labor, and Pensions, Philip Tizzani, Majority Staff for the House Appropriations
Subcommittee on Labor, Health and Human Services, Education, and Related Agencies, and Mark Laisch,
Minority Staff for the Senate Appropriations Subcommittee on Labor, Health and Human Services, and
Education, and Related Agencies.

Sincerely,




_______________________________________            _______________________________________
ROBERT C. “BOBBY” SCOTT                            ROSA L. DELAURO
Chair                                              Chair
Committee on Education and Labor                   Committee on Appropriations
U.S. House of Representatives                      Subcommittee on Labor, Health, Human
                                                   mServices, and Related Agencies
                                                   U.S. House of Representatives


  _______________________________________
  PATTY MURRAY
  Ranking Member
  Committee on Health, Education, Labor and
  mPensions
  U.S. Senate

  Ranking Member
  Subcommittee on Labor, Health and Human
  mServices, Education, and RelatedAgencies
  Committee on Appropriations
  U.S. Senate.
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 81 of 185




                          Exhibit E
       Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 82 of 185
                                    THE SECRETARY OF EDUCATION
                                          WASHINGTON, DC 20202




                                            May 22, 2020



Ms. Carissa Moffat Miller
Executive Director
Council of Chief State School Officers
One Massachusetts Ave, NW, Suite 700
Washington, DC 20001

Dear Ms. Miller:

Thank you for your May 5, 2020, letter on behalf of state education leaders from across the
country, in which you challenged the U.S. Department of Education’s (the Department’s) non-
regulatory guidance concerning equitable services under the Coronavirus Aid, Relief, and
Economic Security (CARES) Act.

The Department disagrees with your interpretation of the law, but we appreciate that some of
your constituents have a sincere difference of opinion. As a result, we will be issuing a rule on
the topic in the next few weeks and inviting public comments. We trust that process will resolve
any issues in plenty of time for the next school year.

In the meantime, the Department’s guidance document (Providing Equitable Services to Students
and Teachers under the CARES Act Programs, published April 30, 2020) will remain in effect
and inform our enforcement of the CARES Act. Please let your members know that, consistent
with the law, they should be ensuring that local educational agencies (LEAs) are holding
meaningful consultation with nonpublic school representatives. If they or their district
superintendents insist on acting contrary to the Department’s stated position, they should, at
minimum, put into an escrow account the difference between the amount generated by the
proportional-student enrollment formula and the Title I, Part A formula. That way, non-public
school students and teachers can begin to receive at least some of the equitable services to which
they are entitled.

For the record, we believe your membership fundamentally misunderstands the statutory text
mandating equitable services. The CARES Act is a special, pandemic-related appropriation to
benefit all American students, teachers, and families. There is nothing in the Act suggesting
Congress intended to discriminate between children based on public or non-public school
attendance, as you seem to do. The virus affects everyone.

Your members ask us to read the phrase
                                  p      “equitable
                                           q         services in the same manner as pprovided
under section 1117 of the ESEA of 1965” as if Congress
                                                    g       simply
                                                               p y incorporated
                                                                         p       the entiretyy of
section 1117 byy reference. But this cannot be right.
                                                 g    It is not supported
                                                                  pp       by
                                                                            y the CARES Act’s
pplain language,
          g g , would improperly
                          p p y discriminate against
                                                  g      an entire class of children,, and prevent
                                                                                           p       a
 reasoned and harmonious construction of the law giving effect to all relevant statutory
 provisions.
       Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 83 of 185

Letter to Ms. Miller
Page 2



To be clear, the CARES Act is not a Title I program, although we see how Congress’ use of the
Title I, Part A formula as a first cut to distribute resources to LEAs through the Elementary and
Secondary Schools Emergency Relief Fund (ESSER Funds) might be misleading to some. To
begin with, the CARES Act’s student eligibility and use of funds provisions are significantly
broader than those under Title I, Part A. As you know, section 1117(a)(3) requires that
educational services and other benefits for students in non-public schools must be equitable in
comparison to those for public school students. As you also know, the services that an LEA may
provide under the CARES Act programs are clearly available to all public school students and
teachers, not only low-income students and their teachers. Similarly, there is no limitation on
attending a Title I school to receive services under CARES Act programs. Therefore, to make
services equitable in comparison to public school students, it follows that the same principles
must apply in providing equitable services to all non-public school students and teachers.

We also note the requirement to provide equitable services is “in the same manner as provided
under section 1117.” By using the phrase “in the same manner,” Congress appears to
acknowledge that equitable services under the CARES Act cannot be provided exactly like Title
I, Part A services, which makes sense given the CARES Act’s particular funding structure (e.g.
CARES Act eligibility is not limited by poverty, low-achievement, or residence as under section
1117) and separate consultation and public control of funds provisions, among other things. Had
it been otherwise, Congress would have simply and explicitly directed LEAs to provide equitable
services under section 1117. It did not do so, contrary to the assertion in your letter.

Given the practical interplay between the CARES Act and section 1117, it is reasonable to
determine that the proportional share of CARES Act funds should be budgeted for equitable
services based on enrollment. It is worth noting that poverty is already accounted for in the LEA
allocations under the ESSER Fund through the Title I, Part A formula. Similarly, the Governor’s
Education Emergency Relief Fund (GEER Fund) state allocation is based significantly on each
State’s share of Title I formula children but is explicitly authorized and designed to serve all
students and teachers. In determining the share of CARES Act funds for equitable services
based on enrollment, less than 10 percent of the funding nationwide will be provided for
equitable services for non-public school students and teachers, with more than 90 percent of the
funding directed to public school students and teachers.

We trust that LEAs understand their general obligations to provide equitable services to students
and teachers in non-public schools when they y acceptp money  y from the $13.2 billion ESSER Fund
or the $3 billion GEER Fund. Although  g I understand their reflex to share as little as possible
                                                                                         p
with students and teachers outside of their control,, I would remind states and LEAs that their
non-public
     p      school peers
                    p     have also been overwhelmed by   y COVID-19. All students and teachers
have had their learningg disrupted.
                              p              g list of non-public
                                    A ggrowing              p      schools have announced they
will not be able to re-open,
                        p , and these school closures are concentrated in low-income and
middle-class communities. I would encourage  g educators everywhere
                                                                 y       to be as concerned about
those students and teachers as they are with those in public schools.
       Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 84 of 185

Letter to Ms. Miller
Page 3


Again, the Department appreciates the opportunity to engage with you and your members. We
look forward to continuing to work together to assist state education leaders and LEAs as they
implement the CARES Act programs.

                                            Sincerely,



                                            Betsy DeVos
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 85 of 185




                          Exhibit F
 Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 86 of 185



           U.S. Department of Education



      Certification and Agreement
               for Funding
                under the
 Education Stabilization Fund Program
Outlying Areas-State Educational Agency
                     CFDA Number: 84.425A
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 87 of 185


                         PROGRAM BACKGROUND INFORMATION
Purpose
Under the Education Stabilization Fund (ESF), the U.S. Department of Education (Department)
allocates funds to the Outlying Areas for the purpose of providing State educational agencies
(SEAs), local educational agencies (LEAs), institutions of higher education, and other education-
related entities with emergency assistance as a result of the Novel Coronavirus Disease 2019
(COVID-19).

Funding
The Department will award $153,750,000 to the Outlying Areas. Of this amount, $123,000,000
(80%) is made available to SEAs under this Certification and Agreement and $30,750,000 (20%) is
made available to Governors under a separate Certification and Agreement.

The ESF amount awarded to Outlying Area SEAs under this Certification and Agreement is based
on the same proportion that each Outlying Area received under part A of title I of the Elementary
and Secondary Education Act of 1965, as amended (ESEA), in the most recent fiscal year. By
statute, the Department used this same formula to make allocations to States under the Elementary
and Secondary School Emergency Relief Fund.

For purposes of this Certification and Agreement, ESF funds awarded to SEAs in the Outlying
Areas will be referred to as ESF-SEA funds.

Eligibility
SEAs in American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the
United States Virgin Islands.

Timeline
The Department encourages each SEA to award ESF-SEA funds within one year of receipt. The
funds must be obligated by the SEA and subgrantees no later than September 30, 2022.

Uses of Funds
SEAs, and LEAs that receive subgrants, may use ESF-SEA funds for one or more of the purposes
listed in section 18003(d) of the CARES Act (See Appendix A). 1 SEAs may also use ESF-SEA
funds for emergency needs to address issues responding to COVID-19. These emergency needs
may be addressed through direct services or through subgrants or contracts, including subgrants to
LEAs. The SEA, and LEAs that receive subgrants, may reserve a reasonable and necessary amount
of funds for administrative costs.

Contact

Email: esf.outlying@ed.gov




1
    SEAs may award subgrants of ESF-SEA funds to LEAs.
                                                         1
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 88 of 185


             CERTIFICATION AND AGREEMENT INSTRUCTIONS

GENERAL INSTRUCTIONS
To receive ESF-SEA funds, SEAs must submit a signed PDF Certification and Agreement, by
email, to the Department at esf.outlying@ed.gov no later than July 1, 2020. The Certification and
Agreement must include the following:

x   A completed Certification and Agreement cover sheet that includes the signature of the Chief
    State School Officer or authorized representative. (Part A)

x   Programmatic, fiscal, and reporting assurances. (Part B)

x   Information on the uses of the ESF-SEA funds. (Part C)

x   Other assurances and certifications. (Part D)


APPENDICES
       Appendix A – Authorizing Statute
       Appendix B – Outlying Area Allocation Data




                                                    2
              Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 89 of 185


                              EDUCATION STABILIZATION FUND
                        OUTLYING AREAS-STATE EDUCATIONAL AGENCY
                   PART A: CERTIFICATION AND AGREEMENT COVER SHEET
                                    (CFDA No. 84.425A)

State Educational Agency:                           DUNS Number:



Legal Name:



Chief State School Officer:



SEA Contact for the Education Stabilization Fund:


Position and Office:




Mailing Address:


Telephone:


Email Address:



To the best of my knowledge and belief, all of the information and data in this Certification and Agreement are
true and correct. I acknowledge and agree that the failure to comply with all assurances and certifications in
this document, all relevant provisions and requirements of the Coronavirus Aid, Relief, and Economic Security
Act (CARES Act), Pub. L. No. 116-136 (March 27, 2020), or any other applicable law or regulation may result
in liability under the False Claims Act, 31 U.S.C. § 3729, et seq.; OMB Guidelines to Agencies on
Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part 180, as adopted and amended
as regulations of the Department in 2 CFR part 3485; and 18 USC § 1001, as appropriate.


Chief State School Officer or Authorized Representative (Typed Name):         Telephone:


Signature of Chief State School Officer or Authorized Representative:          Date:



                                                      3
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 90 of 185


                         EDUCATION STABILIZATION FUND
                   OUTLYING AREAS-STATE EDUCATIONAL AGENCY

        PART B: PROGRAMMATIC, FISCAL, AND REPORTING ASSURANCES

The Chief State School Officer (or his/her authorized representative) assures the following:

1. The ESF-SEA funds will be used as follows:
      o By the SEA and, where applicable, LEAs, for no more than what is reasonable and
         necessary for administrative costs;
      o By the SEA for emergency needs to address issues responding to COVID-19; and
      o By the SEA and, where applicable, LEAs, for one or more of the purposes listed in
         section 18003(d) of the CARES Act (see Appendix A).

2. Equitable
    q        services,, as determined through g timelyy and meaningful
                                                                    g consultation with non-public
   school officials,, will be pprovided to students and teachers in non-public
                                                                        p      elementary
                                                                                        y and
   secondary schools in the same manner as provided under section 8501 of the ESEA.
          o The SEA will ensure that a public agency will maintain control of ESF-SEA funds
              for services and assistance provided to a non-public school.
          o The SEA will ensure that a public agency will have title to materials, equipment, and
              property purchased with ESF-SEA funds.
          o The SEA will ensure that services to a non-public school with ESF-SEA funds will
              be provided by a public agency directly, or through contract with another public or
              private entity.

3. The Outlying Area will comply with the maintenance-of-effort requirements in section 18008 of
   the CARES Act.

4. The SEA and, where applicable, an LEA and any other entity that receives ESF-SEA funds will,
   to the greatest extent practicable, continue to compensate its employees and contractors during
   the period of any disruptions or closures related to COVID-19 in accordance with section 18006
   of the CARES Act. CARES Act funds generally will not be used for bonuses, merit pay, or
   similar expenditures, unless related to disruptions or closures resulting from COVID-19.


5. The SEA will comply with all reporting requirements, including those in section 15011(b)(2) of
   Division B of the CARES Act, and submit required quarterly reports to the Secretary at such
   time and in such manner and containing such information as the Secretary may require. (See
   also 2 CFR 200.327-200.329). The Secretary may require additional reporting, including: the
   methodology LEAs will use to provide services or assistance to students and staff in both public
   and non-public schools; demonstration of compliance by the LEAs or other entities with the use
   of funds requirements referenced in paragraph 1 of this part; and the specific uses of funds by
   the LEAs or other entities, such as any use of funds addressing the digital divide, including
   securing access to home-based connectivity and remote-use devices and related issues in
   supporting remote learning for all students, including disadvantaged populations.

6. The SEA will submit to the Department, within 60 days of receiving ESF-SEA funds, a report
   that will include:

                                                  4
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 91 of 185


       x    A budget for the SEA’s uses of funds for administration and for emergency needs to
            address issues related to COVID-19; and
       x    An Internal Control and Subrecipient Monitoring Plan to ensure that funds are used for
            allowable purposes in accordance with cash management principles.

7. The SEA will ensure that every recipient and subrecipient of ESF-SEA funds will cooperate
   with any examination of records with respect to such funds by making records available for
   inspection, production, and examination, and authorized individuals available for interview and
   examination, upon the request of (i) the Department and/or its Inspector General; or (ii) any
   other Federal agency, commission, or department in the lawful exercise of its jurisdiction and
   authority.



   Chief State School Officer or Authorized Representative (Typed Name):




   Signature of Chief State School Officer or Authorized         Date:
   Representative:




                                                 5
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 92 of 185


                         EDUCATION STABILIZATION FUND
                   OUTLYING AREAS-STATE EDUCATIONAL AGENCY

                             PART C: USES OF ESF-SEA FUNDS

The Department is interested in learning how and to what extent ESF-SEA funds will be used to
support the ability of elementary and secondary schools to continue to provide educational services
to their students. The Department requests the following:

 A description of how the SEA will:
      x Determine its most important educational needs as a result of COVID-19.
      x Establish a timeline for providing services and assistance to students and staff in both
          public and non-public schools.
      x Use ESF-SEA funds to promote remote learning.
      x Assess and address student learning gaps resulting from the disruption in educational
          services.




 The extent to which the SEA intends to support:
      x Technological capacity and access – including hardware and software, connectivity, and
          instructional expertise – to support remote learning. If so, please describe the strategies
          the SEA intends to use to serve disadvantaged populations listed in section 18003(d)(4)
          of the CARES Act; and
      x Remote learning by developing new informational and academic resources and
          expanding awareness of, and access to, best practices and innovations in remote learning
          and support for students, families, and educators.




                                                  6
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 93 of 185


                         EDUCATION STABILIZATION FUND
                   OUTLYING AREAS-STATE EDUCATIONAL AGENCY

                 PART D: OTHER ASSURANCES AND CERTIFICATIONS

The Chief State School Officer (or his/her authorized representative) assures or certifies the
following:

   x   The SEA acknowledges that ESF-SEA funds awarded to the Outlying Area are subject to
       the fiscal year 2019 Department-wide Specific Conditions incorporated in the Grant Award
       Notification and will also be subject to fiscal year 2020 Department-wide Specific
       Conditions.

   x   The SEA will comply with all applicable assurances in OMB Standard Forms 424B and D
       (Assurances for Non-Construction and Construction Programs), including the assurances
       relating to the legal authority to apply for assistance; access to records; conflict of interest;
       merit systems; nondiscrimination; Hatch Act provisions; labor standards; flood hazards;
       historic preservation; protection of human subjects; animal welfare; lead-based paint; Single
       Audit Act; and the general agreement to comply with all applicable Federal laws, executive
       orders, and regulations.

   x   With respect to the certification regarding lobbying in Department Form 80-0013, no
       Federal appropriated funds have been paid or will be paid to any person for influencing or
       attempting to influence an officer or employee of any agency, a Member of Congress, an
       officer or employee of Congress, or an employee of a Member of Congress in connection
       with the making or renewal of Federal grants under this program; the Outlying Area will
       complete and submit Standard Form-LLL, “Disclosure Form to Report Lobbying,” when
       required (34 CFR part 82, Appendix B); and the Outlying Area will require the full
       certification, as set forth in 34 CFR part 82, Appendix A, in the award documents for all
       subawards at all tiers.

   x   Any LEA receiving funding under this program will comply with the requirements of
       section 442 of the General Education Provisions Act (GEPA), 20 U.S.C. 1232e.

   x   To the extent applicable, entities that receive funding will comply with the requirements of
       section 427 of GEPA, 20 U.S.C. 1228a.
   x   The SEA and other recipients will comply with the Uniform Administrative Requirements,
       Cost Principles, and Audit Requirements for Federal Awards (Uniform Guidance)
       requirements in Subpart D—Post Federal Award Requirements (2 CFR 200.300-345) and
       Subpart E—Cost Principles (2 CFR 200.400-475) to ensure that ESF-SEA funds are being
       used for purposes that are reasonable, necessary, and allocable under the CARES Act.

   x   The SEA and other recipients will comply with the provisions of all applicable acts,
       regulations, and assurances; the following provisions of Education Department General
       Administrative Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99; the
       OMB Guidelines to Agencies on Governmentwide Debarment and Suspension
       (Nonprocurement) in 2 CFR part 180, as adopted and amended as regulations of the

                                                   7
     Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 94 of 185


   Department in 2 CFR part 3485; and the Uniform Guidance in 2 CFR part 200, as adopted
   and amended as regulations of the Department in 2 CFR part 3474.



Chief State School Officer or Authorized Representative (Printed Name):


Chief State School Officer or Authorized Representative    Date:
Signature:




                                            8
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 95 of 185


Appendix A: Relevant Excerpts from Title VIII of Division B of the CARES
Act, the Emergency Appropriations for Coronavirus Health Response and
Agency Operations
DEPARTMENT OF EDUCATION
EDUCATION STABILIZATION FUND
For an additional amount for ‘‘Education Stabilization Fund’’, $30,750,000,000, to remain available
through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or
internationally: Provided, That such amount is designated by the Congress as being for an
emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.

GENERAL PROVISIONS
EDUCATION STABILIZATION FUND
SEC. 18001. (a) ALLOCATIONS.—From the amount made available under this heading in this Act
to carry out the Education Stabilization Fund, the Secretary shall first allocate—
(1) not more than 1/2 of 1 percent to the outlying areas on the basis of their respective needs, as
determined by the Secretary, in consultation with the Secretary of the Interior;
(2) one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of
Education, for programs operated or funded by the Bureau of Indian Education; and
(3) 1 percent for grants to States with the highest coronavirus burden to support activities under this
heading in this Act, for which the Secretary shall issue a notice inviting applications not later than
30 days of enactment of this Act and approve or deny applications not later than 30 days after
receipt.
(b) RESERVATIONS.—After carrying out subsection (a), the Secretary shall reserve the remaining
funds made available as follows:
(1) 9.8 percent to carry out section 18002 of this title.
(2) 43.9 percent to carry out section 18003 of this title.
(3) 46.3 percent to carry out section 18004 of this title.

ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND
SEC. 18003. (a) GRANTS.—From funds reserved under section 18001(b)(2) of this title, the
Secretary shall make elementary and secondary school emergency relief grants to each State
educational agency with an approved application. The Secretary shall issue a notice inviting
applications not later than 30 days of enactment of this Act and approve or deny applications not
later than 30 days after receipt.
(b) ALLOCATIONS TO STATES.—The amount of each grant under subsection (a) shall be
allocated by the Secretary to each State in the same proportion as each State received under part A
of title I of the ESEA of 1965 in the most recent fiscal year.
(c) SUBGRANTS TO LOCAL EDUCATIONAL AGENCIES.—Each State shall allocate not less
than 90 percent of the grant funds awarded to the State under this section as subgrants to local
educational agencies (including charter schools that are local educational agencies) in the State in
proportion to the amount of funds such local educational agencies and charter schools that are local
educational agencies received under part A of title I of the ESEA of 1965
in the most recent fiscal year.
(d) USES OF FUNDS.—A local educational agency that receives funds under this title may use the
funds for any of the following:


                                                  9
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 96 of 185


(1) Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and
the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the
Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (‘‘IDEA’’), the Adult
Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and
Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title
VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
(2) Coordination of preparedness and response efforts of local educational agencies with State,
local, Tribal, and territorial public health departments, and other relevant agencies,
to improve coordinated responses among such entities to prevent, prepare for, and respond to
coronavirus.
(3) Providing principals and others school leaders with the resources necessary to address the needs
of their individual schools.
(4) Activities to address the unique needs of low-income children or students, children with
disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and
foster care youth, including how outreach and service delivery will meet the needs of each
population.
(5) Developing and implementing procedures and systems to improve the preparedness and
response efforts of local educational agencies.
(6) Training and professional development for staff of the local educational agency on sanitation
and minimizing the spread of infectious diseases.
(7) Purchasing supplies to sanitize and clean the facilities of a local educational agency, including
buildings operated by such agency.
(8) Planning for and coordinating during long-term closures, including for how to provide meals to
eligible students, how to provide technology for online learning to all students,
how to provide guidance for carrying out requirements under the Individuals with Disabilities
Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue
to be provided consistent with all Federal, State, and local requirements.
(9) Purchasing educational technology (including hardware, software, and connectivity) for students
who are served by the local educational agency that aids in regular and substantive
educational interaction between students and their classroom instructors, including low-income
students and students with disabilities, which may include assistive technology
or adaptive equipment.
(10) Providing mental health services and supports.
(11) Planning and implementing activities related to summer learning and supplemental afterschool
programs, including providing classroom instruction or online learning
during the summer months and addressing the needs of low-income students, students with
disabilities, English learners, migrant students, students experiencing homelessness, and
children in foster care.
(12) Other activities that are necessary to maintain the operation of and continuity of services in
local educational agencies and continuing to employ existing staff of the local educational agency.
(e) STATE FUNDING.—With funds not otherwise allocated under subsection (c), a State may
reserve not more than 1/2 of 1 percent for administrative costs and the remainder for emergency
needs as determined by the state educational agency to address issues responding to coronavirus,
which may be addressed through the use of grants or contracts.
(f) REALLOCATION.—A State shall return to the Secretary any
funds received under this section that the State does not award within 1 year of receiving such funds
and the Secretary shall reallocate such funds to the remaining States in accordance with
subsection (b).

                                                 10
         Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 97 of 185


ASSISTANCE TO NON-PUBLIC SCHOOLS
SEC. 18005. (a) IN GENERAL.—A local educational agency receiving funds under sections 18002
or 18003 of this title shall provide equitable services in the same manner as provided under section
1117 of the ESEA of 1965 to students and teachers in non-public schools, as determined in
consultation with representatives of non-public schools.
(b) PUBLIC CONTROL OF FUNDS.—The control of funds for the services and assistance
provided to a non-public school under subsection (a), and title to materials, equipment, and property
purchased with such funds, shall be in a public agency, and a public agency shall administer such
funds, materials, equipment, and property and shall provide such services (or may contract for the
provision of such services with a public or private entity).
CONTINUED PAYMENT TO EMPLOYEES
SEC. 18006. A local educational agency, State, institution of higher education, or other entity that
receives funds under ‘‘Education Stabilization Fund’’, shall to the greatest extent practicable,
continue to pay its employees and contractors during the period of any disruptions or closures
related to coronavirus.
DEFINITIONS
SEC. 18007. Except as otherwise provided in sections 18001– 18006 of this title, as used in such
sections—
(1) the terms ‘‘elementary education’’ and ‘‘secondary education’’ have the meaning given such
terms under State law;
(2) the term ‘‘institution of higher education’’ has the meaning given such term in title I of the
Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);
(3) the term ‘‘Secretary’’ means the Secretary of Education;
(4) the term ‘‘State’’ means each of the 50 States, the District of Columbia, and the Commonwealth
of Puerto Rico;
(5) the term ‘‘cost of attendance’’ has the meaning given such term in section 472 of the Higher
Education Act of 1965.
(6) the term ‘‘Non-public school’’ means a non-public elementary and secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and
(B) was in existence prior to the date of the qualifying emergency for which grants are awarded
under this section;
(7) the term ‘‘public school’’ means a public elementary or secondary school; and
(8) any other term used that is defined in section 8101 of the Elementary and Secondary Education
Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such
section.
MAINTENANCE OF EFFORT
SEC. 18008. (a) A State’s application for funds to carry out sections 18002 or 18003 of this title
shall include assurances that the State will maintain support for elementary and secondary
education, and State support for higher education (which shall include State funding to institutions
of higher education and state need based financial aid, and shall not include support for capital
projects or for research and development or tuition and fees paid by students) in fiscal years 2020
and 2021 at least at the levels of such support that is the average of such State’s support for
elementary and secondary education and for higher education provided in the 3 fiscal years
preceding the date of enactment of this Act.
(b) The secretary may waive the requirement in subsection
(a) for the purpose of relieving fiscal burdens on States that have experienced a precipitous decline
in financial resources.
                                                  11
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 98 of 185


                              Appendix B: Outlying Areas Allocation Data
                                           ESF-SEA Fund




    OUTLYING AREA                    ALLOCATION2

    TOTAL                            $123,000,000

    AMERICAN SAMOA                   $38,321,932

    GUAM                             $41,521,997

    NORTHERN MARIANA ISLANDS         $23,163,734

    VIRGIN ISLANDS                   $19,992,337




2
  The allocation to the SEA of each Outlying Area is based on the formula used under the Elementary and Secondary
School Emergency Relief (ESSER) Fund (based on the same proportion as each Outlying Area received under part A of
title I of the ESEA in the most recent fiscal year)
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 99 of 185




                          Exhibit G
COVID-19 in Racial and Ethnic Minority Groups | CDC                                                               Page 1 of 6
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 100 of 185




   Coronavirus Disease 2019 (COVID-19)

 COVID-19 in Racial and Ethnic Minority Groups
 Updated June 25, 2020                                    Print




 Long-standing systemic health and social inequities have put some members of racial and ethnic minority groups at
 increased risk of getting COVID-19 or experiencing severe illness, regardless of age. Among some racial and ethnic
 minority groups, including non-Hispanic black persons, Hispanics and Latinos, and American Indians/Alaska Natives,
 evidence points to higher rates of hospitalization or death from COVID-19 than among non-Hispanic white persons. As of
 June 12, 2020, age-adjusted hospitalization rates are highest among non-Hispanic American Indian or Alaska Native and
 non-Hispanic black persons, followed by Hispanic or Latino persons.


    • Non-Hispanic American Indian or Alaska Native persons have a rate approximately 5 times that of non-Hispanic white
      persons,
    • non-Hispanic black persons have a rate approximately 5 times that of non-Hispanic white persons,
    • Hispanic or Latino persons have a rate approximately 4 times that of non-Hispanic white persons.



     Age-adjusted COVID-19-associated hospitalization rates by race and
                ethnicity, COVID-NET, March – June 13, 2020




                                                       Age-adjusted rate   Reset




   Age-adjusted COVID-19-associated hospitalization rates by race and ethnicity

                                                                                                    Download Table Data (csv)




 While everyone is at risk of getting COVID-19, some people may be more likely to get COVID-19 or experience severe
 illness. COVID-19 is a new disease, and CDC is learning more about it and how it affects people every day. As we learn
 more, CDC will continue to update and share new information, including on what we know about those who are at
 increased risk for getting severely ill from COVID-19.




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-minorities.html                     7/15/2020
COVID-19 in Racial and Ethnic Minority Groups | CDC                                                                Page 2 of 6
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 101 of 185

   Where we live, learn, work, and play affects our health
   The conditions in which people live, learn, work, and play contribute to their health. These conditions, over time, lead
   to different levels of health risks, needs, and outcomes among some people in certain racial and ethnic minority
   groups.




 Reducing the Impact of COVID-19
 among Racial and Ethnic Minority
 Populations
 History shows that severe illness and death rates tend to be higher for racial
                                                                                         Want More Data by
 and ethnic minority populations during public health emergencies than for               States?
 other populations. Addressing the needs of these populations in emergencies             CDC COVID Data Tracker
 includes improving day-to-day life and harnessing the strengths of these groups.
 Shared faith, family, and cultural institutions are common sources of social
 support. These institutions can empower and encourage individuals and
 communities to take action to prevent the spread of COVID-19, care for those
 who become sick, and help community members cope with stress.


 CDC has developed resources to help local resources to help local communities,
 schools, faith-based organizations and other groupsaand the people they serve
 during a pandemic.

 CDC is also:                                                       Webinar presenters discuss the actions their cities
    • Working with state, tribal, local, and territorial health     have taken to mitigate the disproportionate impact of
      departments and healthcare systems to collect data            COVID-19 on racial/ethnic minorities.
      on the number of COVID-19 cases, hospitalizations,
      and deaths, and to understand which groups may be
      more at risk. This information can be used to better
      direct resources and care to address health
      disparities.
    • Supporting p artnershipsabetween researchers,
      professional groups, community groups, tribal
      medicine leaders, and community members to share
      information to prevent COVID-19 in racial and ethnic
      minority communities.
    • Providing considerations on how to prevent and
      slow the spread of COVID-19ain schools, workplaces,
      and communities, including organizations serving
      racial and ethnic minority groups.



 Public health professionals can:
    • Collect, analyze, and report data in ways that shed light on health disparities and drive solutions.
    • Communicate often about COVID-19 and its impact on racial and ethnic minority communities in ways that area
      transparent and credible.




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-minorities.html                       7/15/2020
COVID-19 in Racial and Ethnic Minority Groups | CDC                                                                   Page 3 of 6
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 102 of 185
    • Work with other sectors, such as faith, community, education, business, transportation, housing organizations, and
      spiritual and other leaders to share information and find ways to reduce social and economic barriers to slowing the
     spread of COVID-19.
    • Train community health workersain underserved communities and tribal areas to educate and link people to free or
     low-cost health services.
    • Link people to testing and care for COVID-19..
    • Linkamore people to healthcare services for serious medical conditions, some of which increase the risk of getting
     severely ill and dyingafrom COVID-19. For example, link people to services to access affordable medicines or to help
     follow care plans.
    • Provide information for healthcare professionals and health systemsato understand cultural differences among
      patients and how patients interact with providers and the healthcare system.
         ◦ The National Standards for Culturally and Linguistically Appropriate Services in Health and Health Care  (The
           National CLAS Standards) aim to improve healthcare quality and health equity.
    • Use evidence-based strategiesato reduce health disparities. Racial and ethnic minority groups that have higher
     rates of disease and premature death than other groups before a health emergency are also most at risk for poor
     health during and after an emergency.
    • Learn more about social determinants of healthaand how to improve health by changing the conditions where
     people live, learn, work, and play.
    • Consider the social, cultural, health, and well-being needs and concerns of specific communities. Aim to see things
     from their perspective.



 Community organizationsËcan:
    • Prioritize resources for clinics, private practices, and other organizations that serve minority populations.
    • Work across sectorsato connect people with services, such as grocery delivery or temporary housing, that help them
     practice social distancing. Connect people to healthcare providers and resources to help them get medicines.
    • Promote precautions, including the use of cloth face coverings. Follow CDC guidance to address spread of COVID-19
      in crowded living areas and for people living in smaller spaces.
    • Work with employers to modify policies to ensure that ill workers are not in the workplace and are not penalized for
      taking sick leave. Help to ensure employees are aware of and understand these policies.
    • Help stop the spread of rumors and misinformation byaproviding information from trusted and credible sources.
    • More information for community organizations



 Healthcare systems and healthcare providers can:
    • Use CDC’sastandardized protocols and quality improvement guidance in hospitals and medical offices that serve
     people from racial and ethnic minority groups.
    • Provide training to help providers identify their implicit biases, making sure providers understand how these biases
     can affect the way they communicate with patients and how patients react.
    • Train both providers and administrators to understand how biases can affect their decision-making, including
     decisions about resources.
    • Provideamedical interpreters.
    • Work with communities and healthcare professional organizations toareduce culturalabarriers to care.
    • Connect patients with community resources that can help older adults and people with underlying medical
     conditionsafollow theiracare plans. For example, help people get extra supplies and medicines and remind them to
     take their medicines.




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-minorities.html                         7/15/2020
COVID-19 in Racial and Ethnic Minority Groups | CDC                                                                Page 4 of 6
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 103 of 185
    • Learn about social and economic conditions  that may put some patients at increased risk for getting sick with
      COVID-19—for example, jobs that require more contact with the public.
    • Promote a trusting relationship byaencouraging patients to call and ask questions.
    • More information for healthcare providers



 Everyone, regardless of race or ethnicity, can:
    • Follow CDC’s guidance for seeking medical care if you think you have been around someone with COVID-19 or have
      symptoms. Follow steps to prevent the spread of COVID-19 if you may have been exposed or are sick.
    • Take steps toaprotect yourself, your community, and others from getting COVID-19, including those at increased
      riskaof severe illness.
    • Take precautions as you go about your daily life and attend events.
    • Learn to cope with stress and help the people you care about and your community cope with stress to become
      stronger.
    • Find ways to connect with your friends and family members and engage with your community while limiting face-to-
      face contact with others.




 Why Racial and Ethnic Minority Groups are at Increased Risk
 During COVID-19
 Health differences between racial and ethnic groups result from inequities in living, working, health, and social conditions
 that have persisted across generations. In public health emergencies, such as the COVID-19 pandemic, these conditions
 can also isolate people from the resources they need to prepare for and respond to outbreaks.



 Living conditions
 For many people from racial and ethnic minority groups, living conditions can contribute to health conditions and make it
 harder to follow steps to prevent getting sick with COVID-19 or to seek care if they do get sick.


    • Many members of racial and ethnic minorities may be more likely to live inadensely populated areas because of
      institutional racism in the form of residential housing segregation. In addition, overcrowding is more likely in tribal
      reservation homes and Alaska Native villages, compared to the rest of the nation. People living in densely populated
      areas and homes may find it harder to practice social distancing.
    • R acial housing segregation is linked to health conditions, such as asthma and other underlying medical conditions,
      that put people at increased risk of getting severely ill or dying from COVID-19. Some communities with higher
      numbers of racial and ethnic minorities have higher levels of exposure to pollution and other environmental hazards.
    • R eservation homes are more likely to lack complete plumbing when compared to the rest of the nation. This may
      make handwashing and disinfection harder.
    • Many members of racial and ethnic minority groups live in neighborhoods that areafarther from grocery stores and
      medical facilities, or may lack safe and reliable transportation, making it harder to stock up on supplies that would
      allow them to stay home and to receive care if sick.
    • Some members of racial and ethnic minority groups may be more likely to rely on public transportation, which may
      make it challenging to practice social distancing
    • People living in multigenerational households and multi-family householdsa(which are more common among some
      racial and ethnic minority groups), may find it hard to protect older family members or isolate those who are sick if
      space in the household is limited.



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-minorities.html                      7/15/2020
COVID-19 in Racial and Ethnic Minority Groups | CDC                                                                 Page 5 of 6
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 104 of 185
    • Some racial and ethnic minority groups areao over-represented in jails, prisons, homeless shelters, and detention
      centers, where people live, work, eat, study, and recreate within congregate environments, which can make it difficult
      to slow the spread of COVID-19.



 Work circumstances
 Some types of work and workplace policies can put workers at increased risk of getting COVID-19. Members of some racial
 and ethnic minority groups are more likely to work in these conditions. Examples include:


    • Being an essential worker: The risk of infection may be greater for workers in essential industries, such as health
      care, meat-packing plants, grocery stores, and factories. These workers must be at the job site despite outbreaks in
      their communities, and some may need to continue working in these jobs because of their economic circumstances.
    • Not having sick leave: Workers without paid sick leave may be more likely to keep working when they are sick.


    • Income, education, and joblessness: On average, racial and ethnic minorities earn less than non-Hispanic whites,
      have less accumulated wealth, have lower levels of educational attainment, and have higher rates of joblessness.
      These factors can each affect the quality of the social and physical conditions in which people live, learn, work, and
      play, and can have an impact on health outcomes.



 Health circumstances
 Health and healthcare inequities affect many racial and ethnic minority groups. Some of these inequities can put people at
 increased risk of getting severely ill and dying from COVID-19.


    • Compared to non-Hispanic whites, Hispanics are almost 3 times as likely to be uninsured, and non-Hispanic blacks
      are almost twice as likely to be uninsured. In all age groups, blacks are more likely than non-Hispanic whites to report
      not being able to see a doctor in the past year because of cost. In 2017, almost 3 times as many American Indians and
      Alaska Natives had no health insurance coverage  acompared to non-Hispanic whites.
    • People may not receive care because of distrust of the healthcare system, language barriers, or cost of missing
      work.
    • Compared to non-Hispanic whites, blacks experience higher rates of chronic conditions at earlier ages and higher
      death rates. Similarly, American Indian and Alaska Native adults are more likely to have obesity, have high blood
      pressure, and smoke cigarettes than non-Hispanic white adults. These underlying medical conditions may put people
      at increased risk for severe illness.
    • R acism, stigma, and systemic inequities undermine prevention efforts, increase levels of chronic and toxic stress,
      and ultimately sustain health and healthcare inequities.


   More information

   COVID-19: Tribal Communities


   Schools, Workplaces & Community Locations


   CDC’s Office of Minority Health and Health Equity


   Healthypeople.gov: Social Determinants of Health 


   Health System Transformation and Improvement Resources for Health Departments




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-minorities.html                       7/15/2020
COVID-19 in Racial and Ethnic Minority Groups | CDC                                                                               Page 6 of 6
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 105 of 185
   Strategies for Reducing Health Disparities


   CDC’s National Center for Chronic Disease Prevention and Health Promotion (NCCDPHP) Health Equity




   Resources for COVID-19 data by race/ethnicity

   CDC COVID Data Tracker


   Centers for Disease Control and Prevention. COVIDView: A Weekly Surveillance Summary of U.S. COVID-19 Activity


   Emory University. COVID-19 Health Equity Interactive Dashboard 


   The COVID Tracking Project. The COVID Racial Data Tracker 


   Coronavirus Disease 2019 (COVID-19)-Associated Hospitalization Surveillance Network (COVID-NET)




   R eferences


    • MMWR-Comparison of Hospitalized and Non-hospitalized Patients with COVID-19 in Metropolitan Atlanta, March –
      April 2020
    • Gold JA, Wong KK, Szablewski CM, et al. Characteristics and Clinical Outcomes of Adult Patients Hospitalized with
      COVID-19 — Georgia, March 2020. MMWR Morb Mortal Wkly Rep 2020;69:545–550. DOI:
      http://dx.doi.org/10.15585/mmwr.mm6918e1 
    • Price-Haygood EG, Burton J, Fort D, Seoane L. Hospitalization and Mortality among Black Patients and White
      Patients with Covid-19. N Engl J Med 2020. DOI: 10.1056/NEJMsa2011686
    • Millet GA, Jones AT, Benkeser D, et al. Assessing Differential Impacts of COVID-19 on Black Communities. Annals of
      Epidemiology 2020. DOI: https://doi.org/10.1016/j.annepidem.2020.05.003 
    • Azar KM, Shen Z, Romanelli RJ, et al. Disparities In Outcomes Among COVID-19 Patients In A Large Health Care
      System In California. Health Affairs 2020; 39(7). DOI: https://doi.org/10.1377/hlthaff.2020.00598 
    • Kim SJ, Bostwick W. Social Vulnerability and Racial Inequality in COVID-19 Deaths in Chicago. Health Education &
      Behavior 2020. DOI: aahttps://doi.org/10.1177/1090198120929677 
    • Braveman P, Egerter S, Williams DR. The Social Determinants of Health: Coming of Age. Annual Review of Public
      Health 2011; 32: 381-398. DOI: https://doi.org/10.1146/annurev-publhealth-031210-101218 


                                                                                                               Page last reviewed: June 25, 2020
                                   Content source: National Center for Immunization and Respiratory Diseases (NCIRD), Division of Viral Diseases




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/racial-ethnic-minorities.html                                      7/15/2020
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 106 of 185




                          Exhibit H
          Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 107 of 185




                            U.S. Department of Education



              Certification and Agreement
                 for Funding under the
         Education Stabilization Fund Program
    Elementary and Secondary School Emergency Relief
                  Fund (ESSER Fund)
                                           CFDA Number: 84.425D




                                                                                              OMB Number: 1810-0743
                                                                                             Expiration Date: 10/31/2020

                                             Paperwork Burden Statement
According to the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless
such collection displays a valid OMB control number. The OMB control number for this information collection is 1810-
0743. The time required to complete this information collection is estimated to average 5 hours per response, including time
for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing
and reviewing the collection of information. The obligation to respond to this collection is required to obtain benefit
under the Coronavirus Aid, Relief, and Economic Security Act. If you have any comments concerning the accuracy of
the time estimate, suggestions for improving this individual collection, or if you have comments or concerns regarding
the status of your individual form, application or survey, please contact Christopher Tate, Office of Elementary and
Secondary Education, U.S. Department of Education, 400 Maryland Ave., S.W., Room 3E229, Washington, D.C. 20202
directly.
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 108 of 185


                    PROGRAM BACKGROUND INFORMATION
Purpose

Under the Elementary and Secondary School Emergency Relief Fund (ESSER Fund), the
Department awards grants to State educational agencies (SEAs) for the purpose of providing local
educational agencies (LEAs), including charter schools that are LEAs, with emergency relief funds
to address the impact that Novel Coronavirus Disease 2019 (COVID-19) has had, and continues to
have, on elementary and secondary schools across the nation. LEAs must provide equitable services
to students and teachers in non-public schools as required under the Coronavirus Aid, Relief, and
Economic Security Act (CARES Act).

Eligibility

SEAs in any of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.

Timeline

The SEA will have one year, from the date of its ESSER award, to award funds. Any funds not
awarded by the SEA within one year of receiving its award will be returned to the Department to be
reallocated to other States consistent with the CARES Act.

Uses of Funds

SEAs:
The SEA must use no less than 90 percent of its allocation to make subgrants to LEAs, including
charter schools that are LEAs, based on each LEA’s share of funds received under part A of title I
of the ESEA in fiscal year 2019. With the funds not subgranted to LEAs, the SEA may reserve up
to an amount equal to ½ of 1 percent of the total allocation for administrative costs, and the
remaining funds may be used for emergency needs as determined by the SEA to address issues
responding to COVID-19. These emergency needs may be addressed through the use of grants or
contracts.

LEAs:
LEAs may use funds for any purposes listed in section 18003(d) of the CARES Act. (See Appendix
A.)

Program Contact

For additional information, please contact Christopher Tate by telephone at (202) 453-6047 or by
email at ESSERF@ed.gov.




                                                 ii
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 109 of 185


             CERTIFICATION AND AGREEMENT INSTRUCTIONS

To receive an ESSER Fund allocation, SEAs must submit to the Department the following
information:
   x   A completed cover sheet that includes the signature of the Chief State School Officer or
       authorized representative. (Part A of the Certification and Agreement)

   x   Programmatic, fiscal, and reporting assurances. (Part B of the Certification and Agreement)

   x   Information on the uses of ESSER funds. (Part C of the Certification and Agreement)

   x   Other assurances and certifications. (Part D of the Certification and Agreement)

For purposes of this document, the term “Certification and Agreement” is the application that an
SEA is required to file under section 18003(a) of Division B of the CARES Act.

Certification and Agreement Submission Information

An SEA must submit a Certification and Agreement to the Department no later than July 1, 2020.

Please submit your Certification and Agreement to the Department as follows:

Email an electronic version of the ESSER Fund Certification and Agreement in .PDF (Portable
Document Format) to ESSERF@ed.gov.

APPENDICES
       Appendix A – Authorizing Statute
       Appendix B – State Allocation Table




                                                iii
              Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 110 of 185


     ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF
     FUND (ESSER FUND)

     STATE EDUCATIONAL AGENCY

     PART A: CERTIFICATION AND AGREEMENT COVER SHEET
State:                                                  CFDA Number: 84.425D

Legal Name:                                             DUNS Number:

Chief State School Officer:                             Mailing Address:




State Contact for Elementary and Secondary School Emergency Relief Fund:

Position and Office:
Mailing Address:


Telephone:

Email address:

To the best of my y knowledge
                            g and belief,, all the information and data in this agreement
                                                                                 g          are true and correct. I
acknowledge          g that the ffailure to comply
            g and agree                          p y with all Assurances and Certifications in this Agreement,
                                                                                                         g         , all
relevant pprovisions and requirements
                           q           of the CARES Act,, Pub. L. No. 116-136 (March(       27,, 2020),
                                                                                                      ), or anyy other
applicable
 pp         law or regulation
                     g        mayy result in liabilityy under the False Claims Act,, 31 U.S.C. § 3729,, et seq.;
                                                                                                              q ; OMB
Guidelines to Agencies
                 g       on Governmentwide Debarment and Suspension   p      (Nonprocurement)
                                                                             (     p             ) in 2 CFR part
                                                                                                              p 180,
as adopted
      p and amended as regulations of the Department in 2 CFR part 3485; and 18 USC § 1001, as
appropriate.

Chief State School Officer or Authorized Representative (Typed Name):                Telephone:


Signature of Chief State School Officer or Authorized Representative:                Date:



                           Form Approved OMB Number: 1810-0743 Expiration Date: 10/31/2020
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 111 of 185


PART B: PROGRAMMATIC, FISCAL, AND REPORTING ASSURANCES
The [Chief State School Officer or his/her authorized representative] assures the following:

1. The SEA will allocate no less than 90 percent of the grant funds under this program to local
   educational agencies (LEAs) (including charter schools that are LEAs) in the State. Under the
   ESSER Fund, the SEA will award grants by formula to State educational agencies (SEAs) for
   the purpose of providing LEAs, including charter schools that are LEAs, with emergency relief
   funds to address the impact that the Novel Coronavirus Disease 2019 (COVID-19) has had, and
   continues to have, on elementary and secondary schools across the Nation. This includes both
   continuing to provide educational services, such as remote learning, while schools and
   campuses are closed, and developing and implementing plans for the return to normal
   operations. The SEA will allocate these funds to LEAs on the basis of their respective shares of
   funds received under title I, part A of the Elementary and Secondary Education Act of 1965 in
   fiscal year 2019.

2. The SEA will use the remaining funds (hereafter SEA reserve) for emergency needs as
   determined by the SEA to address issues related to COVID-19, which may be addressed through
   the use of grants or contracts. From an SEA’s reserve, the SEA may use not more than 1/2 of 1
   percent of the SEA’s total grant for administrative costs.

3. The SEA will ensure that LEAs use ESSER funds for activities allowable under section
   18003(d) of Division B of the CARES Act. (See Appendix A.)
   The Department generally does not consider the following to be an allowable use of ESSER
   funds, under any part of 18003: 1) subsidizing or offsetting executive salaries and benefits of
   individuals who are not employees of the SEA or LEAs or 2) expenditures related to state or
   local teacher or faculty unions or associations.

4. The SEA will ensure that LEAs receiving ESSER funds will provide equitable services to
   students and teachers in non-public schools as required under 18005 of Division B of the
   CARES Act.

5. The SEA will ensure that an LEA receiving  g ESSER R funds will provide
                                                                   p       equitable
                                                                            q        services to
   students and teachers in non-public
                                 p      schools located within the LEA in the same manner as
   pprovided under section 1117 of the ESEA,, as determined through timely and meaningful
    consultation with representatives of non-public schools.
       x The SEA will ensure that a public agency will maintain control of funds for the services
           and assistance provided to a non-public school under the ESSER Fund.
       x The SEA will ensure that a public agency will have title to materials, equipment, and
           property purchased with ESSER funds.
       x The SEA will ensure that services to a non-public school with ESSER funds will be
           provided by a public agency directly, or through contract with, another public or private
           entity.
6. The SEA will comply with the maintenance of effort provision in Section 18008(a) of Division
   B of the CARES Act absent waiver by the Secretary pursuant to Section 18008(b) thereof.

7. The SEA and each LEA and any other entity that receives ESSER funds will, to the greatest
   extent practicable, continue to compensate its employees and contractors during the period of
                                                  2
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 112 of 185


   any disruptions or closures related to COVID-19 in compliance with Section 18006 of Division
   B of the CARES Act. In addition, each entity that accepts funds will continue to pay employees
   and contractors to the greatest extent practicable based on the unique financial circumstances of
   the entity. CARES Act funds generally will not be used for bonuses, merit pay, or similar
   expenditures, unless related to disruptions or closures resulting from COVID-19.

8. The SEA must assure that, when applicable, it will provide technical assistance to LEAs on the
   use of ESSER funds for remote learning, which includes both distance education as defined in
   section 103(7) of the HEA and distance learning as defined in ESEA section 8101(14), so that
   students can continue learning during school closures.

9. The SEA will comply with all reporting requirements, including those in Section 15011(b)(2) of
   Division B of the CARES Act, and submit required quarterly reports to the Secretary at such
   time and in such manner and containing such information as the Secretary may subsequently
   require. (See also 2 CFR 200.327-200.329). The Secretary may require additional reporting in
   the future, which may include: the methodology LEAs will use to provide services or assistance
   to students and staff in both public and non-public schools, the uses of funds by the LEAs or
   other entities and demonstration of their compliance with Section 18003(d), such as any use of
   funds addressing the digital divide, including securing access to home-based connectivity and
   remote-use devices, related issues in supporting remote learning for all students, including
   disadvantaged populations.

10. The SEA will submit to the Department, within 60 days of receiving ESSER funds, a report that
    will include:
        x A budget for the SEA’s reserve that includes information about the up to 1/2 of 1 percent
            of the SEA’s total grant for administrative costs and the uses of funds for emergency
            needs to address issues related to COVID-19; and
        x An Internal Control and Subrecipient Monitoring Plan to ensure that funds are used for
            allowable purposes in accordance with cash management principles.

11. The SEA will ensure that every recipient and subrecipient of ESSER funds will cooperate with
    any examination of records with respect to such funds by making records available for
    inspection, production, and examination, and authorized individuals available for interview and
    examination, upon the request of (i) the Department and/or its Inspector General; or (ii) any
    other federal agency, commission, or department in the lawful exercise of its jurisdiction and
    authority.

12. The SEA will return to the Secretary any funds received under the ESSER Fund that the SEA
    does not award within 1 year of receiving such funds.

   Chief State School Officer or Authorized Representative (Printed Name):


   Signature:                                                   Date:




                                                 3
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 113 of 185


PART C: USES OF ELEMENTARY AND SECONDARY SCHOOL
EMERGENCY RELIEF FUNDS

Section 18003 of Division B of the CARES Act provides in relevant part that grants awarded under
the Elementary and Secondary School Emergency Relief Fund be used to support the ability of local
educational agencies (LEAs) to continue to provide educational services to their students. The
Department requests the following:

1. Information that the SEA may request LEAs to include in their subgrant applications to the
   SEA. For example, an SEA might propose to include the following in developing its subgrant
   application:
       x How the LEA will determine its most important educational needs as a result of COVID-
          19.
       x The LEA’s proposed timeline for providing services and assistance to students and staff
          in both public and non-public schools.
       x The extent to which the LEA intends to use ESSER funds to promote remote learning.
       x How the LEA intends to assess and address student learning gaps resulting from the
          disruption in educational services.
   The above considerations are in addition to the application information requirements from
   sections 442 and 427 of the General Education Provisions Act (GEPA) (20 U.S.C. § 1232e and
   § 1228a).




                                               4
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 114 of 185




2. The extent to which the SEA intends to use any portion of its SEA reserve (up to 10 percent of
   its ESSER Fund award) to support:
       x technological capacity and access – including hardware and software, connectivity, and
          instructional expertise – to support remote learning. If so, please describe the strategies
          the SEA intends to use to serve disadvantaged populations listed in Sec. 18003(d)(4) of
          the CARES Act; and
       x remote learning by developing new informational and academic resources and
          expanding awareness of, and access to, best practices and innovations in remote learning
          and support for students, families, and educators.




                                                  
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 115 of 185


PART D: OTHER ASSURANCES AND CERTIFICATIONS
The [Chief State School Officer or his/her authorized representative] assures or certifies the
following:
1. The SEA will comply with all applicable assurances in OMB Standard Forms 424B and D
   (Assurances for Non-Construction and Construction Programs), including the assurances
   relating to the legal authority to apply for assistance; access to records; conflict of interest; merit
   systems; nondiscrimination; Hatch Act provisions; labor standards; flood hazards; historic
   preservation;; pprotection of human subjects;
                                           j     ; animal welfare;; lead-based ppaint;; Single
                                                                                           g Audit Act;
   and the general
           g         agreement to comply with all applicable Federal laws, executive orders and
   regulations.
2. With respect to the certification regarding lobbying in Department Form 80-0013, no Federal
   appropriated funds have been paid or will be paid to any person for influencing or attempting to
   influence an officer or employee of any agency, a Member of Congress, an officer or employee
   of Congress, or an employee of a Member of Congress in connection with the making or
   renewal of Federal grants under this program; the SEAe will complete and submit Standard
   Form-LLL, “Disclosure Form to Report Lobbying,” when required (34 C.F.R. Part 82,
   Appendix B); and the SEA will require the full certification, as set forth in 34 C.F.R. Part 82,
   Appendix A, in the award documents for all subawards at all tiers.
3. Any LEA receiving funding under this program will have on file with the SEA a set of
   assurances that meets the requirements of section 442 of the General Education Provisions Act
   (GEPA) (20 U.S.C. 1232e).
4. To the extent applicable, an LEA will include in its local application a description of how the
   LEA will comply with the requirements of section 427 of GEPA (20 U.S.C. 1228a). The
   description must include information on the steps the LEA proposes to take to permit students,
   teachers, and other program beneficiaries to overcome barriers (including barriers based on
   gender, race, color, national origin, disability, and age) that impede equal access to, or
   participation in, the program.
5. The SEA will comply with the Uniform Administrative Requirements, Cost Principles, and
   Audit Requirements for Federal Awards (Uniform Guidance) requirements in Subpart D—Post
   Federal Award Requirements (2 CFR §§200.300-345) and Subpart E—Cost Principles (2 CFR
   §§200.400-475) to ensure that LEAs, including charter schools that are LEAs, are using ESSER
   funds for purposes that are reasonable, necessary, and allocable under the CARES Act.
6. The SEA and other entities will comply with the provisions of all applicable acts, regulations
   and assurances; the following provisions of Education Department General Administrative
   Regulations (EDGAR) 34 CFR parts 76, 77, 81, 82, 84, 97, 98, and 99; the OMB Guidelines to
   Agencies on Governmentwide Debarment and Suspension (Nonprocurement) in 2 CFR part
   180, as adopted and amended as regulations of the Department in 2 CFR part 3485; and the
   Uniform Guidance in 2 CFR part 200, as adopted and amended as regulations of the Department
   in 2 CFR part 3474.
   Chief State School Officer or Authorized Representative (Printed Name):


   Signature:                                                       Date:


                                                    
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 116 of 185


Appendix A: Relevant Excerpts from Title VIII of Division B of the CARES
Act, the Emergency Appropriations for Coronavirus Health Response and
Agency Operations
DEPARTMENT OF EDUCATION
EDUCATION STABILIZATION FUND
For an additional amount for ‘‘Education Stabilization Fund’’, $30,750,000,000, to remain available
through September 30, 2021, to prevent, prepare for, and respond to coronavirus, domestically or
internationally: Provided, That such amount is designated by the Congress as being for an
emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency
Deficit Control Act of 1985.

GENERAL PROVISIONS
EDUCATION STABILIZATION FUND
SEC. 18001. (a) ALLOCATIONS.—From the amount made available under this heading in this Act
to carry out the Education Stabilization Fund, the Secretary shall first allocate—
(1) not more than 1/2 of 1 percent to the outlying areas on the basis of their respective needs, as
determined by the Secretary, in consultation with the Secretary of the Interior;
(2) one-half of 1 percent for the Secretary of Interior, in consultation with the Secretary of
Education, for programs operated or funded by the Bureau of Indian Education; and
(3) 1 percent for grants to States with the highest coronavirus burden to support activities under this
heading in this Act, for which the Secretary shall issue a notice inviting applications not later than
30 days of enactment of this Act and approve or deny applications not later than 30 days after
receipt.
(b) RESERVATIONS.—After carrying out subsection (a), the Secretary shall reserve the remaining
funds made available as follows:
(1) 9.8 percent to carry out section 18002 of this title.
(2) 43.9 percent to carry out section 18003 of this title.
(3) 46.3 percent to carry out section 18004 of this title.

ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF FUND
SEC. 18003. (a) GRANTS.—From funds reserved under section 18001(b)(2) of this title, the
Secretary shall make elementary and secondary school emergency relief grants to each State
educational agency with an approved application. The Secretary shall issue a notice inviting
applications not later than 30 days of enactment of this Act and approve or deny applications not
later than 30 days after receipt.
(b) ALLOCATIONS TO STATES.—The amount of each grant under subsection (a) shall be
allocated by the Secretary to each State in the same proportion as each State received under part A
of title I of the ESEA of 1965 in the most recent fiscal year.
(c) SUBGRANTS TO LOCAL EDUCATIONAL AGENCIES.—Each State shall allocate not less
than 90 percent of the grant funds awarded to the State under this section as subgrants to local
educational agencies (including charter schools that are local educational agencies) in the State in
proportion to the amount of funds such local educational agencies and charter schools that are local
educational agencies received under part A of title I of the ESEA of 1965
in the most recent fiscal year.
(d) USES OF FUNDS.—A local educational agency that receives funds under this title may use the
funds for any of the following:


                                                  
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 117 of 185


(1) Any activity authorized by the ESEA of 1965, including the Native Hawaiian Education Act and
the Alaska Native Educational Equity, Support, and Assistance Act (20 U.S.C. 6301 et seq.), the
Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) (‘‘IDEA’’), the Adult
Education and Family Literacy Act (20 U.S.C. 1400 et seq.), the Carl D. Perkins Career and
Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title
VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.).
(2) Coordination of preparedness and response efforts of local educational agencies with State,
local, Tribal, and territorial public health departments, and other relevant agencies,
to improve coordinated responses among such entities to prevent, prepare for, and respond to
coronavirus.
(3) Providing principals and others school leaders with the resources necessary to address the needs
of their individual schools.
(4) Activities to address the unique needs of low-income children or students, children with
disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and
foster care youth, including how outreach and service delivery will meet the needs of each
population.
(5) Developing and implementing procedures and systems to improve the preparedness and
response efforts of local educational agencies.
(6) Training and professional development for staff of the local educational agency on sanitation
and minimizing the spread of infectious diseases.
(7) Purchasing supplies to sanitize and clean the facilities of a local educational agency, including
buildings operated by such agency.
(8) Planning for and coordinating during long-term closures, including for how to provide meals to
eligible students, how to provide technology for online learning to all students,
how to provide guidance for carrying out requirements under the Individuals with Disabilities
Education Act (20 U.S.C. 1401 et seq.) and how to ensure other educational services can continue
to be provided consistent with all Federal, State, and local requirements.
(9) Purchasing educational technology (including hardware, software, and connectivity) for students
who are served by the local educational agency that aids in regular and substantive
educational interaction between students and their classroom instructors, including low-income
students and students with disabilities, which may include assistive technology
or adaptive equipment.
(10) Providing mental health services and supports.
(11) Planning and implementing activities related to summer learning and supplemental afterschool
programs, including providing classroom instruction or online learning
during the summer months and addressing the needs of low-income students, students with
disabilities, English learners, migrant students, students experiencing homelessness, and
children in foster care.
(12) Other activities that are necessary to maintain the operation of and continuity of services in
local educational agencies and continuing to employ existing staff of the local educational agency.
(e) STATE FUNDING.—With funds not otherwise allocated under subsection (c), a State may
reserve not more than 1/2 of 1 percent for administrative costs and the remainder for emergency
needs as determined by the state educational agency to address issues responding to coronavirus,
which may be addressed through the use of grants or contracts.
(f) REALLOCATION.—A State shall return to the Secretary any
funds received under this section that the State does not award within 1 year of receiving such funds
and the Secretary shall reallocate such funds to the remaining States in accordance with
subsection (b).

                                                  
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 118 of 185


ASSISTANCE TO NON-PUBLIC SCHOOLS
SEC. 18005. (a) IN GENERAL.—A local educational agency receiving funds under sections 18002
or 18003 of this title shall provide equitable services in the same manner as provided under section
1117 of the ESEA of 1965 to students and teachers in non-public schools, as determined in
consultation with representatives of non-public schools.
(b) PUBLIC CONTROL OF FUNDS.—The control of funds for the services and assistance
provided to a non-public school under subsection (a), and title to materials, equipment, and property
purchased with such funds, shall be in a public agency, and a public agency shall administer such
funds, materials, equipment, and property and shall provide such services (or may contract for the
provision of such services with a public or private entity).
CONTINUED PAYMENT TO EMPLOYEES
SEC. 18006. A local educational agency, State, institution of higher education, or other entity that
receives funds under ‘‘Education Stabilization Fund’’, shall to the greatest extent practicable,
continue to pay its employees and contractors during the period of any disruptions or closures
related to coronavirus.
DEFINITIONS
SEC. 18007. Except as otherwise provided in sections 18001– 18006 of this title, as used in such
sections—
(1) the terms ‘‘elementary education’’ and ‘‘secondary education’’ have the meaning given such
terms under State law;
(2) the term ‘‘institution of higher education’’ has the meaning given such term in title I of the
Higher Education Act of 1965 (20 U.S.C. 1001 et seq.);
(3) the term ‘‘Secretary’’ means the Secretary of Education;
(4) the term ‘‘State’’ means each of the 50 States, the District of Columbia, and the Commonwealth
of Puerto Rico;
(5) the term ‘‘cost of attendance’’ has the meaning given such term in section 472 of the Higher
Education Act of 1965.
(6) the term ‘‘Non-public school’’ means a non-public elementary and secondary school that (A) is
accredited, licensed, or otherwise operates in accordance with State law; and
(B) was in existence prior to the date of the qualifying emergency for which grants are awarded
under this section;
(7) the term ‘‘public school’’ means a public elementary or secondary school; and
(8) any other term used that is defined in section 8101 of the Elementary and Secondary Education
Act of 1965 (20 U.S.C. 7801) shall have the meaning given the term in such
section.
MAINTENANCE OF EFFORT
SEC. 18008. (a) A State’s application for funds to carry out sections 18002 or 18003 of this title
shall include assurances that the State will maintain support for elementary and secondary
education, and State support for higher education (which shall include State funding to institutions
of higher education and state need based financial aid, and shall not include support for capital
projects or for research and development or tuition and fees paid by students) in fiscal years 2020
and 2021 at least at the levels of such support that is the average of such State’s support for
elementary and secondary education and for higher education provided in the 3 fiscal years
preceding the date of enactment of this Act.
(b) The secretary may waive the requirement in subsection (a) for the purpose of relieving fiscal
burdens on States that have experienced a precipitous decline in financial resources.

                                                  
        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 119 of 185


REPORTING ON USE OF FUNDS SEC. 15011.
(a) In this section—
(1) the terms ‘‘agency’’, ‘‘appropriate congressional committees’’, ‘‘Committee’’, ‘‘covered
funds’’, and ‘‘Coronavirus response’’ have the meanings given those terms in section 15010;
(2) the term ‘‘covered recipient’’ (A) means any entity that receives large covered funds; and (B)
includes any State, the District of Columbia, and any territory or possession of the United States;
and
(3) the term ‘‘large covered funds’’ means covered funds that amount to more than $150,000.
…
(b)(2) Not later than 10 days after the end of each calendar quarter, each covered recipient shall
submit to the agency and the Committee a report that contains—
(A) the total amount of large covered funds received from the agency;
(B) the amount of large covered funds received that were expended or obligated for each project or
activity;
(C) a detailed list of all projects or activities for which large covered funds were expended or
obligated, including—
(i) the name of the project or activity;
(ii) a description of the project or activity; and
(iii) the estimated number of jobs created or retained by the project or activity, where applicable;
and
(D) detailed information on any level of subcontracts or subgrants awarded by the covered recipient
or its subcontractors or subgrantees, to include the data elements required to comply with the
Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) allowing
aggregate reporting on awards below $50,000 or to individuals, as prescribed by the Director of the
Office of Management and Budget.
(3) Not later than 30 days after the end of each calendar quarter, the Committee, in consultation
with the agency that made large covered funds available to any covered recipient shall make the
information in reports submitted under paragraph (2) publicly available by posting the information
on the website established under section 15010(g).
(4)(A) Each agency, in coordination with the Committee and the Director of the Office of
Management and Budget shall provide user-friendly means for covered recipients to meet
requirements of this subsection.
(B) Federal agencies may use existing mechanisms to ensure that information under this subsection
is reported accurately.
(c)(1) The Director of the Office of Management and Budget, in consultation with the Secretary of
the Treasury, the Administrator of the Small Business Administration, and the Chairperson of the
Council of Economic Advisors, shall submit to the appropriate congressional committees and
publicly release on the website established under section 15010(g) quarterly reports that detail the
impact of programs funded through large covered funds on employment, estimated economic
growth, and other key economic indicators, including information about impacted industries.
(2)(A) The first report submitted under paragraph (1) shall be submitted not later than 45 days after
the end of the first full quarter following the date of enactment of this Act.
(B) The last report required to be submitted under paragraph (1) shall apply to the quarter in which
the Committee terminates.




                                                  
                 Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 120 of 185


   APPENDIX B: STATE ALLOCATION TABLE
   Elementary and Secondary School Emergency Relief Fund
                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                        TOTAL                            Distribution 1                     Reservation                Administration2
TOTAL                                   13,229,265,000                      11,906,338,500                     1,322,926,500                   66,146,325

ALABAMA                                    216,947,540                         195,252,786                          21,694,754                      1,084,738
ALASKA                                      38,407,914                          34,567,123                           3,840,791                        192,040
ARIZONA                                    277,422,944                         249,680,650                          27,742,294                      1,387,115
ARKANSAS                                   128,758,638                         115,882,774                          12,875,864                        643,793
CALIFORNIA                               1,647,306,127                       1,482,575,514                         164,730,613                      8,236,531
COLORADO                                   120,993,782                         108,894,404                          12,099,378                        604,969
CONNECTICUT                                111,068,059                          99,961,253                          11,106,806                        555,340
DELAWARE                                    43,492,753                          39,143,478                           4,349,275                        217,464
DISTRICT OF
                                             42,006,354                           37,805,719                          4,200,635                       210,032
COLUMBIA
FLORIDA                                    770,247,851                          693,223,066                         77,024,785                      3,851,239
GEORGIA                                    457,169,852                          411,452,867                         45,716,985                      2,285,849
HAWAII                                      43,385,229                           39,046,706                          4,338,523                        216,926
IDAHO                                       47,854,695                           43,069,226                          4,785,470                        239,273
ILLINOIS                                   569,467,218                          512,520,496                         56,946,722                      2,847,336
INDIANA                                    214,472,770                          193,025,493                         21,447,277                      1,072,364
IOWA                                        71,625,561                           64,463,005                          7,162,556                        358,128
KANSAS                                      84,529,061                           76,076,155                          8,452,906                        422,645
KENTUCKY                                   193,186,874                          173,868,187                         19,318,687                        965,934
LOUISIANA                                  286,980,175                          258,282,158                         28,698,018                      1,434,901
MAINE                                       43,793,319                           39,413,987                          4,379,332                        218,967
MARYLAND                                   207,834,058                          187,050,652                         20,783,406                      1,039,170
MASSACHUSETTS                              214,894,317                          193,404,885                         21,489,432                      1,074,472
MICHIGAN                                   389,796,984                          350,817,286                         38,979,698                      1,948,985
MINNESOTA                                  140,137,253                          126,123,528                         14,013,725                        700,686
MISSISSIPPI                                169,883,002                          152,894,702                         16,988,300                        849,415
MISSOURI                                   208,443,300                          187,598,970                         20,844,330                      1,042,217
MONTANA                                     41,295,230                           37,165,707                          4,129,523                        206,476
NEBRASKA                                    65,085,085                           58,576,577                          6,508,509                        325,425
NEVADA                                     117,185,045                          105,466,541                         11,718,505                        585,925
NEW HAMPSHIRE                               37,641,372                           33,877,235                          3,764,137                        188,207
NEW JERSEY                                 310,371,213                          279,334,092                         31,037,121                      1,551,856
NEW MEXICO                                 108,574,786                           97,717,307                         10,857,479                        542,874
NEW YORK                                 1,037,045,603                          933,341,043                        103,704,560                      5,185,228
NORTH CAROLINA                             396,311,607                          356,680,446                         39,631,161                      1,981,558
NORTH DAKOTA                                33,297,699                           29,967,929                          3,329,770                        166,489
OHIO                                       489,205,200                          440,284,680                         48,920,520                      2,446,026
OKLAHOMA                                   160,950,476                          144,855,428                         16,095,048                        804,752


   1
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   2
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              1
                 Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 121 of 185


                                                                                                                                             Maximum for
                                               STATE                        Minimum LEA                       Maximum SEA                             SEA
STATE                                         TOTAL                          Distribution 3                     Reservation                 Administration 4
OREGON                                     121,099,019                         108,989,117                          12,109,902                        605,495
PENNSYLVANIA                               523,807,198                         471,426,478                          52,380,720                      2,619,036
RHODE ISLAND                                46,350,444                          41,715,400                           4,635,044                        231,752
SOUTH CAROLINA                             216,311,158                         194,680,042                          21,631,116                      1,081,556
SOUTH DAKOTA                                41,295,230                          37,165,707                           4,129,523                        206,476
TENNESSEE                                  259,891,154                         233,902,039                          25,989,115                      1,299,456
TEXAS                                    1,285,886,064                       1,157,297,458                         128,588,606                      6,429,430
UTAH                                        67,821,787                          61,039,608                           6,782,179                        339,109
VERMONT                                     31,148,360                          28,033,524                           3,114,836                        155,742
VIRGINIA                                   238,599,192                         214,739,273                          23,859,919                      1,192,996
WASHINGTON                                 216,892,447                         195,203,202                          21,689,245                      1,084,462
WEST VIRGINIA                               86,640,471                          77,976,424                           8,664,047                        433,202
WISCONSIN                                  174,777,774                         157,299,997                          17,477,777                        873,889
WYOMING                                     32,562,651                          29,306,386                           3,256,265                        162,813
PUERTO RICO                                349,113,105                         314,201,795                          34,911,311                      1,745,566




   3
       The totals in the Minimum LEA Distribution, Maximum SEA Reservation, and Maximum for SEA Administration columns have been rounded to the
       nearest whole dollar.
   4
       With the funds not subgranted to LEAs, the SEA may reserve up to an amount equal to ½ of 1 percent of the total allocation for administrative costs.
                                                                              1
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 122 of 185




                           Exhibit I
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 123 of 185




#    (A<  '                       '  




Page 375                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 124 of 185




Page 376                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 125 of 185




Page 377                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 126 of 185




Page 378                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 127 of 185




Page 379                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 128 of 185




Page 380                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 129 of 185




Page 381                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 130 of 185




Page 382                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 131 of 185




Page 383                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 132 of 185




Page 384                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 133 of 185




Page 385                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 134 of 185




Page 386                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 135 of 185




Page 387                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 136 of 185




Page 388                                                                   GAO-20-625
           Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 137 of 185




Page 389                                                                   GAO-20-625
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 138 of 185




                           Exhibit J
3ULYDWHHOHPHQWDU\DQGVHFRQGDU\HQUROOPHQWQXPEHURIVFKRROVDQGDY KWWSVQFHVHGJRYSURJUDPVGLJHVWGWDEOHVGWBDVS"FXUUHQW \HV
                                      Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 139 of 185




                           7DEOHVDQG)LJXUHV                                                         $OO<HDUVRI7DEOHVDQG)LJXUHV                                                                         0RVW5HFHQW)XOO,VVXHRIWKH'LJHVW


                                               7DEOH 3ULYDWHHOHPHQWDU\DQGVHFRQGDU\HQUROOPHQWQXPEHURIVFKRROVDQGDYHUDJHWXLWLRQE\VFKRROOHYHORULHQWDWLRQDQG
                                                             WXLWLRQ6HOHFWHG\HDUV±WKURXJK

                                                                                                                     [Standard errors appear in parentheses]
                                                                                                                                                                                                                                                         Average tuition
                                                              Kindergarten through 12th-grade enrollment1                                                                              Average tuition charged2 (in current dollars)                       charged2 (in
         School orientation and                                                                                                                                                                                                                       constant 2018-19
         tuition                                Total         Elementary       Secondary           Combined   Total schools                                                          Total           Elementary         Secondary            Combined    dollars3), total
         1                                         2                   3               4                  5               6                                                             7                     8                 9                  10                 11
         1999-2000
              Total             5,262,850 (131,001) 2,920,680 (55,057) 818,920 (34,102) 1,523,240 (88,816) 27,220 (239) $4,980                                                    (157) $3,740 (249) $6,080 (175) $6,760                         (261) $7,450 (235)
         Catholic                2,548,710  (23,352) 1,810,330 (18,134) 616,200 (25,935)   122,190 (15,613) 8,100      (24)  3,340                                                  (57) 2,600     (47)  4,830    (92)  6,890                     (690)  5,000    (86)
         Other religious         1,871,850  (86,782)   831,060 (41,035) 115,010 (10,981)   925,780 (66,926) 13,270 (237)     4,440                                                 (153) 4,070    (130)  6,400   (456)  4,520                     (280)  6,640   (230)
         Nonsectarian              842,290  (61,373)   279,290 (28,987) 87,720 (11,774)    475,270 (43,377) 5,850      (76) 11,120                                                 (775) 10,130 (1,921) 14,450 (1,461) 11,090                     (801) 16,640 (1,159)

         2003-04
            Total                 5,059,450 (104,287) 2,675,960 (55,714) 832,320 (54,051) 1,551,170 (82,059) 28,380 (262) $6,600                                                  (145) $5,050           (120) $8,410 (433) $8,300               (290) $8,980     (197)
         Catholic                  2,320,040  (49,156) 1,645,680 (41,231) 584,250 (32,236)    90,110 (14,746) 7,920   (35) 4,250                                                    (96) 3,530            (106)  6,050   (131)  5,800             (883)  5,790     (131)
         Other religious           1,746,460  (63,090)   714,860 (28,935) 107,980 ! (33,776) 923,630 (48,379) 13,660 (203) 5,840                                                   (144) 5,400            (161)  9,540   (963)  5,750             (230)  7,950     (196)
         Nonsectarian                992,940  (71,519)   315,430 (30,820) 140,080 (27,556)   537,440 (59,332) 6,810 (136) 13,420                                                   (379) 12,170           (468) 17,410 (1,988) 13,110             (480) 18,260     (516)

         2007-08
            Total                 5,165,280 (104,435) 2,462,980 (58,830) 850,750 (38,553) 1,851,550 (91,348) 28,220 (328) $8,550                                                  (176) $6,730 (181) $10,550 (356) $10,050 (372) $10,230                          (211)
         Less than $3,500          1,122,300  (50,988)   750,020 (35,402)       ‡      (†)   342,100 (35,615) 10,030 (344) 2,710                                                    (61) 2,900     (54)      ‡     (†)  2,350   (134)  3,250                        (73)
         $3,500 to $5,999          1,790,410  (77,850) 1,066,750 (45,444) 143,510 (19,815)   580,150 (53,528) 9,110 (341)  5,210                                                    (42) 5,220     (49)  5,080    (80)  5,210    (89)  6,230                        (50)
         $6,000 to $9,999          1,155,290  (60,342)   366,470 (37,396) 455,840 (33,376)   332,980 (36,574) 4,460 (232)  8,260                                                   (101) 9,230    (287)  7,660   (105)  8,030   (192)  9,890                       (120)
         $10,000 to $14,999          503,380  (45,776)   169,970 (26,731)       ‡      (†)   237,850 (37,089) 1,980 (154) 13,640                                                   (319) 15,730   (696)      ‡     (†) 12,910   (318) 16,320                       (382)
         $15,000 or more             593,900  (50,049)   109,770 (19,266) 125,660 (15,623)   358,470 (43,060) 2,650 (187) 25,890                                                   (768) 25,360 (1,940) 28,400 (1,327) 25,180 (1,061) 30,980                       (918)

         Catholic             2,224,470            (49,385) 1,457,960          (32,114) 620,840          (32,581)       145,680      (25,445)     7,400      (34)       6,020      (180)      4,940      (212)     7,830     (232)       9,070   (964)    7,200    (216)
           Less than $3,500     619,410            (37,867)   571,560          (34,303)       ‡               (†)             ‡           (†)     2,810     (132)       2,980       (55)      3,010       (57)         ‡       (†)           ‡     (†)    3,570     (65)
           $3,500 to $5,999     826,120            (37,974)   683,980          (32,576) 111,770          (16,043)             ‡           (†)     3,040     (131)       4,900       (49)      4,860       (57)     5,150      (80)           ‡     (†)    5,860     (58)
           $6,000 to $9,999     607,980            (49,329)   165,120          (28,123) 395,900          (30,158)             ‡           (†)     1,170     (102)       7,680      (116)      7,790      (240)     7,650     (117)           ‡     (†)    9,190    (139)
           $10,000 to $14,999         ‡                 (†)         ‡               (†)       ‡               (†)             ‡           (†)         ‡       (†)           ‡        (†)          ‡        (†)         ‡       (†)           ‡     (†)        ‡      (†)
           $15,000 or more            ‡                 (†)         ‡               (†)       ‡               (†)             ‡           (†)         ‡       (†)           ‡        (†)          ‡        (†)         ‡       (†)           ‡     (†)        ‡      (†)

         Other religious      1,975,980            (81,216)       709,730      (36,666) 128,550          (15,136) 1,137,700          (75,038) 13,950        (282)       7,120      (237)      6,580      (241)    10,490 (1,336)         7,070   (359)    8,510   (284)
           Less than $3,500     430,010            (31,875)       172,660      (14,154)       ‡               (†)   252,490          (29,920) 6,180         (291)       2,520      (106)      2,550      (167)         ‡     (†)         2,510   (133)    3,010   (127)
           $3,500 to $5,999     860,370            (59,588)       340,150      (27,800)       ‡               (†)   489,390          (49,116) 5,030         (257)       5,370       (75)      5,570      (111)         ‡     (†)         5,270   (101)    6,430    (90)
           $6,000 to $9,999     384,850            (39,687)       103,280      (15,561) 57,150           (10,809)   224,420          (33,273) 1,640         (137)       8,050      (155)      8,810      (430)     7,680   (188)         7,790   (164)    9,620   (186)
           $10,000 to $14,999   167,770            (25,960)             ‡           (†)       ‡               (†)         ‡               (†)    620         (83)           ‡        (†)          ‡        (†)         ‡     (†)             ‡     (†)   15,830   (479)
           $15,000 or more      132,980            (24,657)             ‡           (†)       ‡               (†)         ‡               (†)    480         (91)           ‡        (†)          ‡        (†)         ‡     (†)             ‡     (†)   27,370 (1,260)

         Nonsectarian                964,830       (55,074)       295,280      (25,191) 101,370          (12,739)       568,180      (48,321)     6,860     (119)     17,320       (555)     15,940   (702)       27,300 (1,506)        16,250   (795)   20,720   (664)
           Less than $3,500           72,890       (10,998)             ‡           (†)       ‡               (†)        59,910      (10,584)     1,030     (125)      1,610       (387)          ‡     (†)            ‡     (†)         1,640   (467)    1,930   (462)
           $3,500 to $5,999          103,930       (18,494)        42,610       (7,809)       ‡               (†)             ‡           (†)     1,040     (143)      6,290       (352)      8,090   (687)            ‡     (†)             ‡     (†)    7,520   (421)
           $6,000 to $9,999          162,450       (24,872)        98,070      (16,434)       ‡               (†)             ‡           (†)     1,650     (168)     10,960       (530)     12,110   (792)            ‡     (†)             ‡     (†)   13,120   (635)
           $10,000 to $14,999        208,670       (29,194)        77,450      (15,769)       ‡               (†)       126,610      (25,784)     1,150     (124)     14,890       (567)     17,750 (1,501)            ‡     (†)        13,230   (336)   17,810   (679)
           $15,000 or more           416,900       (39,779)        71,360      (14,776) 85,870           (13,205)       259,670      (38,826)     2,000     (157)     26,500       (943)     25,010 (1,422)       31,220 (1,647)        25,350 (1,334)   31,700 (1,128)

         2011-12
            Total                 4,479,530 (105,651) 2,133,810 (59,964) 731,620 (53,646) 1,614,100 (98,602) 26,230 (541) $10,740                                                 (316) $7,770           (211) $13,030 (727) $13,640 (753) $11,960 (351)
         Less than $3,500            618,710  (45,753)   404,700 (36,956) 42,580 ! (13,642)  171,430 (23,140) 7,950 (581)   2,190                                                  (112) 2,410            (139)  1,370   (392)  1,870   (182)  2,440   (125)
         $3,500 to $5,999          1,351,550  (64,739)   946,810 (56,403)       ‡       (†)  364,520 (30,056) 7,800 (326)   5,300                                                   (58) 5,350             (67)      ‡     (†)  5,250   (118)  5,890    (65)
         $6,000 to $9,999          1,167,820  (80,517)   467,040 (41,842) 275,980 (29,528)   424,800 (62,852) 5,070 (279)   8,560                                                  (124) 9,090            (230)  7,980   (172)  8,360   (251)  9,530   (138)
         $10,000 to $14,999          534,560  (45,926)   143,500 (18,976) 208,750 (38,977)   182,310 (36,985) 1,840 (150) 13,400                                                   (207) 15,050           (454) 11,960   (225) 13,750   (348) 14,910   (231)
         $15,000 or more             806,880  (69,846)   171,760 (25,237) 164,090 (32,298)   471,040 (65,345) 3,570 (194) 27,820                                                   (951) 24,020           (960) 28,000 (2,487) 29,140 (1,274) 30,960 (1,059)

         Catholic             1,892,480            (59,899) 1,244,480          (36,762) 511,870          (43,761)       136,130      (19,283)     6,760      (39)      6,890       (185)      5,330      (128)     9,790     (405)      10,230 (1,230)    7,670    (206)
           Less than $3,500     307,610            (35,036)   259,330          (33,704)       ‡               (†)             ‡           (†)     1,730     (170)      2,580       (123)      2,690      (122)         ‡       (†)           ‡     (†)    2,870    (137)
           $3,500 to $5,999     781,420            (53,974)   716,630          (50,260)       ‡               (†)             ‡           (†)     3,070     (187)      5,110        (68)      5,120       (72)         ‡       (†)           ‡     (†)    5,690     (76)
           $6,000 to $9,999     516,660            (48,765)   243,570          (35,924) 234,460          (29,418)             ‡           (†)     1,320     (126)      7,850       (139)      7,820      (210)     7,970     (199)           ‡     (†)    8,740    (155)
           $10,000 to $14,999   221,150            (36,032)         ‡               (†) 177,560          (34,919)             ‡           (†)       440      (68)     12,290       (240)          ‡        (†)    12,020     (252)           ‡     (†)   13,680    (267)
           $15,000 or more            ‡                 (†)         ‡               (†)       ‡               (†)             ‡           (†)         ‡       (†)          ‡         (†)          ‡        (†)         ‡       (†)           ‡     (†)        ‡      (†)

         Other religious      1,604,900            (84,424)       609,930      (38,479) 116,660          (31,187)       878,320      (77,923) 13,040        (550)      8,690   (397)          7,960      (447)    16,520 (2,288)         8,160   (518)    9,670   (442)
           Less than $3,500     243,840            (25,511)       136,240      (19,015)       ‡               (†)       103,980      (13,231) 5,190         (518)      2,090   (156)          1,860      (245)         ‡     (†)         2,440   (169)    2,330   (174)
           $3,500 to $5,999     507,660            (38,017)       214,270      (23,446)       ‡               (†)       286,370      (28,337) 4,280         (259)      5,540   (101)          5,980      (183)         ‡     (†)         5,220   (123)    6,170   (113)
           $6,000 to $9,999     532,720            (61,948)       144,110      (26,978) 40,740            (7,928)       347,870      (59,370) 2,220         (228)      8,460   (186)          9,010      (269)     8,030   (196)         8,280   (260)    9,420   (207)
           $10,000 to $14,999   165,130            (32,486)             ‡           (†)       ‡               (†)             ‡           (†)    630         (89)     13,490   (359)              ‡        (†)         ‡     (†)             ‡     (†)   15,020   (400)
           $15,000 or more      155,550            (33,317)             ‡           (†)       ‡               (†)             ‡           (†)    720        (126)     25,000 (2,243)              ‡        (†)         ‡     (†)             ‡     (†)   27,820 (2,497)

         Nonsectarian                982,140       (67,032)       279,400      (21,508) 103,090          (19,049)       599,650 (61,512)          6,430      (68)     21,510 (1,018)         18,170   (906)       25,180 (2,907)        22,440 (1,503)   23,940 (1,133)
           Less than $3,500           67,260       (15,092)             ‡           (†)       ‡               (†)        47,370 ! (14,470)        1,040     (140)        740 ! (285)              ‡     (†)            ‡     (†)           490 ! (244)      820 ! (317)
           $3,500 to $5,999                ‡            (†)             ‡           (†)       ‡               (†)             ‡        (†)            ‡       (†)          ‡     (†)              ‡     (†)            ‡     (†)             ‡     (†)        ‡     (†)
           $6,000 to $9,999          118,440       (21,597)        79,370       (7,976)       ‡               (†)             ‡        (†)        1,530     (119)     12,130   (628)         13,140   (683)            ‡     (†)             ‡     (†)   13,500   (699)
           $10,000 to $14,999        148,280       (33,642)        59,130      (11,788)       ‡               (†)             ‡        (†)          770     (106)     14,950   (418)         15,960   (908)            ‡     (†)             ‡     (†)   16,640   (465)
           $15,000 or more           585,680       (66,696)       115,850      (20,781) 74,630           (16,406)       395,200 (61,972)          2,640     (165)     29,160 (1,092)         25,490 (1,219)       32,120 (3,206)        29,670 (1,368)   32,450 (1,215)
                                               1RWDSSOLFDEOH
                                               ,QWHUSUHWGDWDZLWKFDXWLRQ7KHFRHIILFLHQWRIYDULDWLRQ &9 IRUWKLVHVWLPDWHLVEHWZHHQDQGSHUFHQW
                                               Á5HSRUWLQJVWDQGDUGVQRWPHW(LWKHUWKHUHDUHWRRIHZFDVHVIRUDUHOLDEOHHVWLPDWHRUWKHFRHIILFLHQWRIYDULDWLRQ &9 LVSHUFHQWRUJUHDWHU
                                               1
                                                   2QO\LQFOXGHVNLQGHUJDUWHQVWXGHQWVZKRDWWHQGVFKRROVWKDWRIIHUILUVWRUKLJKHUJUDGH
                                               2
                                                 (DFKVFKRROUHSRUWVWKHKLJKHVWDQQXDOWXLWLRQFKDUJHGIRUDIXOOWLPHVWXGHQWWKLVDPRXQWGRHVQRWWDNHLQWRDFFRXQWGLVFRXQWVWKDWLQGLYLGXDOVWXGHQWVPD\UHFHLYH7KLVDPRXQW
                                               LVZHLJKWHGE\WKHQXPEHURIVWXGHQWVHQUROOHGLQHDFKVFKRRODQGDYHUDJHG
                                               3
                                                   &RQVWDQWGROODUVEDVHGRQWKH&RQVXPHU3ULFH,QGH[ &3, SUHSDUHGE\WKH%XUHDXRI/DERU6WDWLVWLFV86'HSDUWPHQWRI/DERUDGMXVWHGWRDVFKRRO\HDUEDVLV
                                               127(([FOXGHVVFKRROVQRWRIIHULQJILUVWRUKLJKHUJUDGH(OHPHQWDU\VFKRROVKDYHJUDGHRUORZHUDQGQRJUDGHKLJKHUWKDQ6HFRQGDU\VFKRROVKDYHQRJUDGHORZHUWKDQ
                                               &RPELQHGVFKRROVLQFOXGHWKRVHWKDWKDYHJUDGHVORZHUWKDQDQGKLJKHUWKDQDVZHOODVWKRVHWKDWGRQRWFODVVLI\VWXGHQWVE\JUDGHOHYHO([FOXGHVSUHNLQGHUJDUWHQVWXGHQWV
                                               ,QFOXGHVDVPDOOSHUFHQWDJHRIVFKRROVUHSRUWLQJWXLWLRQRIWKHVHSULYDWHVFKRROVDUHRIWHQXQGHUFRQWUDFWWRSXEOLFVFKRROGLVWULFWVWRSURYLGHVSHFLDOHGXFDWLRQVHUYLFHV'HWDLO
                                               PD\QRWVXPWRWRWDOVEHFDXVHRIURXQGLQJDQGFHOOVXSSUHVVLRQ6RPHGDWDKDYHEHHQUHYLVHGIURPSUHYLRXVO\SXEOLVKHGILJXUHV
                                               6285&(86'HSDUWPHQWRI(GXFDWLRQ1DWLRQDO&HQWHUIRU(GXFDWLRQ6WDWLVWLFV6FKRROVDQG6WDIILQJ6XUYH\ 6$66 3ULYDWH6FKRRO'DWD)LOH
                                               DQG 7KLVWDEOHZDVSUHSDUHG6HSWHPEHU




RI                                                                                                                                                                                                                                                   30
3ULYDWHHOHPHQWDU\DQGVHFRQGDU\HQUROOPHQWQXPEHURIVFKRROVDQGDY KWWSVQFHVHGJRYSURJUDPVGLJHVWGWDEOHVGWBDVS"FXUUHQW \HV
                            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 140 of 185




                 7DEOHVDQG)LJXUHV                 $OO<HDUVRI7DEOHVDQG)LJXUHV                    0RVW5HFHQW)XOO,VVXHRIWKH'LJHVW




RI                                                                                                                                       30
Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 141 of 185




                          Exhibit K
            Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 142 of 185

6OEFSUIF$POHSFTTJPOBM3FWJFX"DU $POHSFTTIBTQBTTFE BOEUIF1SFTJEFOUIBTTJHOFE BSFTPMVUJPOPG
EJTBQQSPWBMPGUIFBDDPVOUBCJMJUZBOE4UBUFQMBOTGJOBMSFHVMBUJPOTUIBUXFSFQVCMJTIFEPO/PWFNCFS 
 '3 5IJTHVJEBODFEPDVNFOUJTVOBGGFDUFECZUIBUSFTPMVUJPOBOESFNBJOTBQQMJDBCMF




      NON-REGULATORY GUIDANCE: FISCAL CHANGES
      AND EQUITABLE SERVICES REQUIREMENTS UNDER
       THE ELEMENTARY AND SECONDARY EDUCATION
      ACT OF 1965 (ESEA), AS AMENDED BY THE EVERY
             STUDENT SUCCEEDS ACT (ESSA)




                                           November 21, 2016
          Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 143 of 185




                                                  Table of Contents


INTRODUCTION ............................................................................................... 1

I.          TITLE I WITHIN-STATE ALLOCATIONS ....................................... 2
     A.    OVERVIEW.............................................................................................. 2
     B.    STEPS TO ADJUST ED-DETERMINED TITLE I LEA ALLOCATIONS
           .................................................................................................................. 2
     C.    FREQUENTLY ASKED QUESTIONS ...................................................10

II.         TITLE I WITHIN-DISTRICT ALLOCATIONS ................................11
     D.    OVERVIEW.............................................................................................11
     E.    CHANGES TO TITLE I WITHIN-DISTRICT ALLOCATION
           REQUIREMENTS...................................................................................11
     F.    FREQUENTLY ASKED QUESTIONS ...................................................12

III.        TITLE II, PART A ALLOCATIONS...................................................13
     G.    OVERVIEW.............................................................................................13
     H.    FEDERAL AWARDS TO THE SEA .......................................................13
     I.    SEA AWARDS TO LEAS .......................................................................17

IV.         MAINTENANCE OF EFFORT REQUIREMENTS...........................19
     J.    OVERVIEW.............................................................................................19
     K.    CHANGES TO MAINTENANCE OF EFFORT REQUIREMENTS .......19
     L.    FREQUENTLY ASKED QUESTIONS ...................................................21

V.          EQUITABLE SERVICES .....................................................................23
     M.    OVERVIEW.............................................................................................23
     N.    COMMON EQUITABLE SERVICES REQUIREMENTS UNDER
           TITLES I AND VIII ................................................................................23
     O.    EQUITABLE SERVICES UNDER TITLE I............................................29
      Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 144 of 185




 P.    EQUITABLE SERVICES UNDER TITLE VIII ......................................33

VI.     TRANSFERABILITY ...........................................................................39
 R.    OVERVIEW.............................................................................................39
 S.    TRANSFERS BY SEAS ..........................................................................39
 T.    TRANSFERS BY LEAS ..........................................................................40
 U.    FREQUENTLY ASKED QUESTIONS ...................................................41
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 145 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                            U.S . DEP AR TMENT OF E DUC ATIO N




            INTRODUCTION
            On December 10, 2015, President Obama signed into law the Every Student Succeeds Act
            (ESSA), which reauthorized the Elementary and Secondary Education Act of 1965 (ESEA). The
            ESSA makes a number of changes to certain fiscal requirements that existed in the ESEA, as
            amended by the No Child Left Behind Act of 2001 (NCLB), including changes to: Title I, Part A
            (hereafter Title I) within-State allocations; Title I within-district allocations; Title II, Part A
            allocations; maintenance of effort requirements; and transferability requirements. The ESSA
            also makes a number of changes to the equitable services requirements for private school
            students in Title I and Title VIII of the ESEA. This guidance document discusses these specific
            changes and is designed to support State educational agencies (SEAs), local educational agencies
            (LEAs), and schools in implementing the ESEA, as amended by the ESSA. 1 New or revised
            requirements are presented in a shaded box.
            The changes made by the ESSA to the State formula-grant programs discussed in this guidance
            WDNHHIIHFWEHJLQQLQJLQWKHíVFKRRO\HDUThe Department is issuing guidance with
            respect to these specific changes now to provide SEAs, LEAs, and schools with timely
            information to support SEAs, LEAs, and schools in meeting their obligations under the ESEA for
            WKHíVFKRRO\HDU.
            The U.S. Department of Education (Department) has determined that this guidance is significant
            guidance under the Office of Management and Budget’s Final Bulletin for Agency Good
            Guidance Practices, 72 Fed. Reg. 3432 (Jan. 25, 2007). See
            www.whitehouse.gov/sites/default/files/omb/memoranda/fy2007/m07-07.pdf. Significant
            guidance is non-binding and does not create or impose new legal requirements.
            If you are interested in commenting on this guidance, please email us your comments at
            OESE.guidance@ed.gov or write to us at the following address: Office of Elementary and
            Secondary Education, 400 Maryland Avenue, SW, Washington, DC 20202. For further
            information about the Department’s guidance processes, please visit
            www2.ed.gov/policy/gen/guid/significant-guidance.html.




            1
              Unless otherwise noted, all references to the ESEA in this document refer to the ESEA, as amended by
            the ESSA.




                                                               1
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 146 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                                   U.S . DEP AR TMENT OF E DUC ATIO N




            I. TITLE I WITHIN-STATE ALLOCATIONS

            A.      OVERVIEW

            The ESSA made several changes to the ESEA regarding how an SEA adjusts the Department-
            determined Title I LEA allocations to account for differences between the Department’s list of
            LEAs and the universe of LEAs within a State and to make State-level reservations. The ESEA
            now includes specific language requiring an SEA to calculate a hold-harmless amount for each
            formula that reflects the increased enrollment for a newly opened or significantly expanded
            charter school LEA, and contains new and revised State-level reservations that affect the final
            Title I LEA allocations calculated by an SEA. These changes take effect beginning with fiscal
            year (FY) 2017 Title I funds that the Department expects to award on July 1, 2017, for use
            primarily in the 2017–2018 school year.
            The following describes, in chronological order, the steps for an SEA to follow to adjust the
            Department-determined Title I LEA allocations in a manner that is consistent with the ESEA.
            New requirements are presented in a shaded box. In general, for requirements that existed under
            the ESEA, as amended by NCLB, and continue under the ESEA, as amended by the ESSA, a
            link to previously-issued guidance or regulations is provided.

            B.      STEPS TO ADJUST DEPARTMENT-DETERMINED TITLE I LEA
                    ALLOCATIONS

            Step 1: Adjust formula counts 2

            If the LEAs in a State differ from the Department’s list of LEAs (e.g., due to the existence of
            charter school LEAs), an SEA must estimate the number of formula children and determine
            eligibility for each LEA not on the Department’s list by following the procedures on pages 4-13
            in the Department’s 2003 within-State allocation guidance [available at:
            http://www.ed.gov/programs/titleiparta/seaguidanceforadjustingallocations.doc]. To carry out
            this process for a newly opened or significantly expanded charter school LEA, including
            projecting the formula count and enrollment, see Questions 48-52 in the Department’s 2000
            charter school allocation guidance [available at:
            http://www2.ed.gov/policy/elsec/guid/cschools/cguidedec2000.pdf ].
            If a State’s list of LEAs matches the Department’s list of LEAs, the SEA begins with Step 3 of
            this guidance because Steps 1 and 2 only apply to States whose universe of LEAs includes one or
            more LEAs that are not on the Department’s list. (In a situation in which the State list of LEAs
            and the Department’s list of LEAs are identical, there are not any LEAs in addition to those on
            the Department’s list for which an SEA would need to derive a formula count or apply the hold-
            harmless requirements, which are the activities covered in Steps 1 and 2.)
            2
              If an SEA is unable to track children counted under the Title I formulas from a sending LEA to a receiving LEA,
            the SEA follows the special procedures on pages 19-24 in ED’s 2003 within-State allocation guidance [available at:
            http://www.ed.gov/programs/titleiparta/seaguidanceforadjustingallocations.doc] to implement Step 1 and Step 2a.




                                                                    2
                       Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 147 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                                       U.S . DEP AR TMENT OF E DUC ATIO N




            Step 2a: Adjust initial allocations based on adjusted formula counts

            An SEA must calculate Basic Grants, Concentration Grants, Targeted Grants, and Education
            Finance Incentive Grants for each eligible LEA that is not on the Department’s list by using the
            adjusted formula count from Step 1 and adjusting the Department-determined allocations of
            LEAs on the Department’s list. To do so, the SEA follows the procedures on pages 14-18 in the
            Department’s 2003 within-State allocation guidance [available at:
            http://www.ed.gov/programs/titleiparta/seaguidanceforadjustingallocations.doc].

            Step 2b: Apply the variable hold-harmless requirements of each formula

            An SEA must apply the variable hold-harmless requirements to the LEA allocations (including
            charter school LEAs) calculated in Step 2a for Basic Grants, Concentration Grants, Targeted
            Grants, and Education Finance Incentive Grants, as required by 34 CFR 200.73.
            Description of the variable hold-harmless requirements:
                x      The hold-harmless percentage that an SEA applies to an LEA varies based on the
                       percentage of formula children who reside within the LEA.
                x      Under the Basic Grants, Targeted Grants, and Education Finance Incentive Grants
                       formulas, the hold-harmless guarantee only applies to an LEA that meets the eligibility
                       criteria of the respective formula as determined in Steps 1 and 2a.
                x      Under the Concentration Grants formula, the hold-harmless guarantee applies to an LEA
                       for four years after it last met the formula eligibility criteria.
                x      The following table summarizes the variable hold-harmless (left column) and how the
                       hold-harmless applies under each formula (right column):

               Percentage of LEA formula children ages 5 to 17,
              inclusive, as a percentage of its total population of         Hold-harmless applies on a formula-by-formula
              children ages 5 to 17, inclusive, and variable hold-                              basis
                              harmless percentage

                                                                              x   To apply under Basic Grants, Targeted
                                                                                  Grants, or Education Finance Incentive
               (i)       30 percent or more: 95 percent                           Grants, respectively, an LEA must meet the
               (ii)      15 percent or more but less than 30 percent:             eligibility criteria for the respective formula.
                         90 percent                                           x   To apply under Concentration Grants, an LEA
               (iii)     Less than 15 percent: 85 percent                         must meet the eligibility criteria in the current
                                                                                  year or have met the criteria at least once in
                                                                                  the four years prior to the current year.

            An SEA must apply the hold-harmless requirements using ratable reductions on a formula-by-
            formula basis. If the amount of funds available under one of the formulas is enough to satisfy
            the guaranteed hold-harmless amount for each LEA, the SEA must ratably reduce LEAs that are
            above their guaranteed hold-harmless amounts in order to ensure that LEAs that are below their
            guaranteed hold-harmless amounts are raised to their hold-harmless levels and must repeat this
            process until no LEA in the State falls below its guaranteed hold-harmless amount. If the



                                                                        3
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 148 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                                       U.S . DEP AR TMENT OF E DUC ATIO N




            amount of funds available under one of the formulas is not enough to satisfy the guaranteed hold-
            harmless amount for each LEA, an SEA must ratably reduce all LEAs from their hold-harmless
            amounts to the amount of funds available under the formula.

                                                        New ESEA Requirement

                      Special Hold-Harmless Provisions for Newly Opened and Significantly
                      Expanded Charter School LEAs
                      For purposes of implementing the hold-harmless protections in sections 1122(c)
                      and 1125A(f)(3) of the ESEA for a newly opened or significantly expanded
                      charter school LEA, an SEA must calculate a hold-harmless base for the prior
                      year that reflects the new or significantly expanded enrollment of the charter
                      school LEA.
                               (ESEA section 4306(c).)

            To ensure that each charter school LEA receives the applicable hold-harmless protection under
            Step 2b above, an SEA must generate a hold-harmless base for a newly opened or significantly
            expanded charter school LEA that reflects the new or significantly expanded enrollment of the
            charter school LEA. This provision is necessary to give effect to ESEA section 4306(a) that
            requires an SEA to take such measures as are necessary to ensure that every charter school LEA
            that newly opens or significantly expands its enrollment receives the Federal funding for which
            the charter school LEA is eligible, notwithstanding the fact that the identity and characteristics of
            the students enrolling in the charter school LEA are not fully and completely determined until
            the charter school LEA actually opens or significantly expands. Section 4306(a) ensures that
            each newly opened or significantly expanded charter school LEA receives an allocation that
            reflects its current student count even though allocations may be calculated before the identity
            and characteristics of the students enrolling in the charter school LEA are fully determined.
            Because newly opened and significantly expanded charter school LEAs are treated differently
            under section 4306(a) from other LEAs, including other charter school LEAs, it is important to
            ensure that the operation of the hold-harmless protections in ESEA sections 1122(c) and
            1125A(f)(3) do not unduly negate increases in Title I allocations based on the increased student
            population in the charter school LEAs. Accordingly, an SEA must generate a “prior year” base
            amount for each newly opened and significantly expanded charter school LEA in order to apply
            the 85, 90, or 95 hold-harmless percentage described above. With respect to newly opened
            charter school LEAs, this means creating a hold-harmless base where none exists. With respect
            to a significantly expanded charter school LEA, which is defined consistent with 34 CFR
            76.787 3, this means adjusting the prior year’s hold-harmless base to create a new base that
            reflects the increase in the formula count for the current year.



            3
              Consistent with 34 CFR 76.787, “[s]ignificant expansion of enrollment means a substantial increase in the number
            of students attending a charter school due to a significant event that is unlikely to occur on a regular basis, such as
            the addition of one or more grades or educational programs in major curriculum areas. The term also includes any
            other expansion of enrollment that the SEA determines to be significant.”




                                                                       4
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 149 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                        U.S . DEP AR TMENT OF E DUC ATIO N




            Newly opened charter school LEA

            To determine the “prior year” base amount on which to apply the hold-harmless for a newly
            opened charter school LEA, an SEA would take the following sub-steps (for ease of explanation,
            WKHH[DPSOHDVVXPHVWKH6($LVPDNLQJDOORFDWLRQVIRUWKHíVFKRRO\HDU 6< 
            Sub-Step A: Refer to the newly opened charter school LEA’s initial allocation for SY
            íXQGHUHDFKIRUPXODEHIRUHapplication of the hold-harmless protections in ESEA
            sections 1122(c) and 1125A(f)(3) that the SEA determined in Step 2a of this guidance. (Note
            that, if an SEA calculates these allocations for a new charter school LEA based on projected data
            used to derive a formula count in Step 1, the SEA must revise the allocations once actual data are
            available for the new charter school LEA.) This amount will serve as the “prior year” (i.e., SY
            í EDVHDPRXQWIRUWKHSXUSRVHRIGHWHUPLQLQJWKHJXDUDQWHHGKROd-harmless amount.
            In other words, the newly opened charter school LEA’s “prior year” hold-harmless base under
            each formula for calculating the guaranteed hold-harmless amount is the same as the charter
            school LEA’s initial allocation under each formula fRU6<í
            Sub-Step B%DVHGRQWKHFKDUWHUVFKRRO/($¶VGHULYHGIRUPXODFRXQWIRU6<í
            determined in Step 1 compared to its population of children ages 5 through 17 for SY
            íGHWHUPLQHZKHWKHUWKHQHZO\RSHQHGFKDUWHUVFKRRO/($¶VKold-harmless
            percentage will be 85, 90, or 95 percent of its “prior year” base amount. (See hold-harmless
            table earlier in Step 2b that shows the variable hold-harmless percentages based on an LEA’s
            percentage of formula children.)
            Sub-Step C: Multiply the initial allocation discussed in Sub-Step A for each formula by the
            appropriate hold-harmless percentage from Step 2b to determine the newly opened charter school
            LEA’s hold-harmless amount.
            This process will ensure that a newly opened charter school LEA is not disadvantaged by the fact
            that it had no Title I allocation in the prior year against which to apply the hold-harmless
            percentage. The following chart illustrates how this process would work in the case of a newly
            opened charter school LEA that has a percentage of formula children that is greater than 30
            percent:
                                                              (1)              (2)                  (3)

                                                         6<í      Initial SY          Guaranteed
                                                           allocation      í          hold-harmless
                                                                            allocation            amount
                                                                          determined in       (Col. (2) x 95%
                                                                             Step 2a*
            Basic grant allocation                                   0              $92,534           $87,907
            Concentration grant allocation                           0              $21,900           $20,805
            Targeted grant allocation                                0              $48,798           $46,358
            EFIG allocation                                          0              $42,620           $40,489
              Total Title I allocation                               0            $205,852           $195,559
            Current year formula count (Step 1 of this                                  168
            guidance)
            6<íDJHV 5-17 population                                          432
            Percentage of formula children                                            39%
            Hold-harmless percentage                                                  95%




                                                             5
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 150 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                                          U.S . DEP AR TMENT OF E DUC ATIO N



            * The amount shown in column 2 is also the proxy “prior year” hold-harmless base to be used for determining the guaranteed
            hold-harmless amount for ESEA sections 1122(c) and 1125A(f)(3) purposes.

            $Q6($PXVWHQVXUHWKDWWKHí7LWOH,DOORFDWLRQXQGHUHDFKIRUPXODIRUDQHZO\
            opened charter school LEA does not fall below the Column 3 amount.

            Significantly expanded charter school LEA

            To determine the “prior year” hold-harmless base for a significantly expanded charter school
            LEA 4, an SEA would take the following sub-steps (for ease of explanation, the example assumes
            WKH6($LVPDNLQJDOORFDWLRQVIRU6<í 
            Sub-Step A&RPSDUHWKH6<í8 derived formula count determined in Step 1 with the
            /($¶V6<íGHULYHGIRUPXODFRXQWDQGFDOFXODWHWKHSHUFHQWDJHE\ZKLFKWKH6<
            íSURMHFWHGIRUPXODFRXQWKDVLQFUHDVHGRYHUWKH6<íDFWXDOIRUPXODFRXQW
            (Note that if an SEA derived a formula count in Step 1 based on projected data, the SEA must
            revise the derived formula count once actual data are available for the significantly expanded
            charter school LEA.)
            Sub-Step B0XOWLSO\WKH6<íDOORFDWLRQWKHFKDUWHUVFKRRO/EA received under each
            formula by the percentage increase calculated in Sub-Step A to determine the significantly
            H[SDQGHGFKDUWHUVFKRRO/($¶VDGMXVWHG³SULRU\HDU´ 6<í KROG-harmless base
            amount.
            Sub-Step C: Based on the significantly expanded charter school LEA’s derived formula count
            IRU6<íIURP6WHSFRPSDUHGWRLWVHQUROOPHQWDJHVWKURXJKIRU6<í
            determine whether the significantly expanded charter school LEA’s hold-harmless percentage
            will be 85, 90, or 95 percent of its “prior year” base amount. (See hold-harmless table earlier in
            Step 2b that shows the variable hold-harmless percentages based on an LEA’s percentage of
            formula children.)
            Sub-Step D: Multiply the amount determined in Sub-Step B for each formula by the appropriate
            hold-harmless percentage determined in Sub-Step C to determine the significantly expanded
            charter school LEA’s guaranteed hold-harmless amount.
            The following chart illustrates how this process would work in the case of a significantly
            expanded charter school LEA that has a percentage of formula children that is at least 15 percent
            and less than 30 percent:




            4
             If a charter school LEA has significantly expanded, but its number of formula children has decreased, the charter
            school’s hold-harmless amounts would be its actual allocations from the prior year.




                                                                          6
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 151 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                                  U.S . DEP AR TMENT OF E DUC ATIO N



                                     (1)              (2)                (3)            (4)           (5)          (6)

                                      SY           Percentage      Adjustment to    Adjusted SY       Hold-     Guaranteed
                                  í     increase due to   SY 201í í         harmless        hold-
                                  allocations       expanded        base amount     base amount    percentage    harmless
                                                  enrollment in    due to increase    to reflect    based on    amount for
                                                 6<í       in formula      increase in     poverty         SY
                                                     (Line 9)      count (Col. (1) formula count   percentage   í
                                                                        x (2)        (Col. (1) +    (Line 11)    allocation
                                                                                         (3))                    purposes
                                                                                                                (Col. (4) x
                                                                                                                     (5))
      1    6<í                   277
           actual formula count
      2    6<í            $119,541                52%           $62,161      $181,702          90%      $163,532
           Basic grant
           allocation
      3    6<í             $23,052                52%           $11,987       $35,039          90%       $31,535
           Concentration grant
           allocation
      4    6<í             $62,938                52%           $32,728       $95,666          90%       $86,099
           Targeted grant
           allocation
      5    6<í             $54,923                52%           $28,560       $83,483          90%       $75,135
           EFIG allocation
      6    Total Title I            $260,454                                           $395,890                   $356,301
           allocation

      7    6<í                   420
           formula count (Step
           1 of this guidance)
      8    Increase over SY                143
           íFRXQW
           (line 7 – Line 1)
      9    Percentage increase          52%
           (Line 8 ÷ Line 1)
      10   6<íDJHV          1,432
           5-17 population
      11   Poverty percentage           29%
           (Line 7 ÷ Line 10)
            Please see the Dear Title I Director guidance on applying the hold-harmless to newly opened or
            significantly expanded charter school LEAs that ED issued in 2013 for additional details
            [available at: http://www2.ed.gov/programs/titleiparta/charterschlallocationreq.pdf].

            Step 3: Determine LEA allocations prior to State reservations

            An SEA must sum each LEA’s allocations for Basic Grants, Concentration Grants, Targeted
            Grants, and Education Finance Incentive Grants calculated in Step 2b to determine the LEA’s
            Title I allocation prior to the State-level reservations described in Step 4.




                                                                     7
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 152 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                         U.S . DEP AR TMENT OF E DUC ATIO N




            Step 4: State reservations

            Step 4a: Reservation for school improvement

                                                New ESEA Requirement

                     FY 2017 School Improvement Reservation
                     An SEA must ratably reduce the allocations of all LEAs calculated in Step 3,
                     including newly opened and significantly expanded charter school LEAs, to
                     reserve the greater of:
                     x   Seven percent of the SEA’s FY 2017 Title I award; or
                     x   The sum of the total amount that the SEA reserved for school improvement
                         under section 1003(a) from its FY 2016 Title I award (generally, 4 percent
                         of that award) and the amount of the SEA’s FY 2016 School Improvement
                         Grants (SIG) allocation under section 1003(g).
                             (ESEA section 1003(a).)

                     Special Rule for FY 2018 and Subsequent Years’ School Improvement
                     Reservation
                     An SEA must ratably reduce the allocations of all LEAs calculated in Step 3 to
                     reserve the greater of the amounts described in the two bullets under FY 2017
                     and must also follow a special rule.

                                 Special rule for FY 2018 and subsequent years’ allocations
                       In reserving funds under section 1003(a) from FY 2018 and subsequent years’
                      allocations, an SEA may not reduce an LEA’s Title I allocation below the prior
                        year’s amount. (ESEA section 1003(h).) It is possible that in some years this
                        special rule will prevent an SEA from reserving the “full amount” for school
                      improvement. (The term “full amount” refers to the figure described under the
                      heading, “FY 2018 and Subsequent Years’ School Improvement Reservation.”)

                     Questions 3 and 5 in the 2013 Dear Title I Director guidance [available at:
                     http://www2.ed.gov/programs/titleiparta/charterschlallocationreq.pdf] provide
                     information on how to implement the special rule for newly opened and
                     significantly expanded charter school LEAs.

            Step 4a Example
            The following example shows how two hypothetical SEAs determine the section 1003(a)
            reservation amounts. (The example assumes that the special rule described above does not
            prevent an SEA from reserving the full amount for school improvement required by section
            1003(a).) For SEA 1, seven percent of its current year Title I allocation (Column 7) is greater
            than the sum of its FY 2016 1003(a) reservation and FY 2016 SIG allocation (Column 5).
            Therefore, SEA 1 reserves the Column 7 figure, as shown in Column 8. Conversely, SEA 2’s



                                                            8
                        Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 153 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                                     U.S . DEP AR TMENT OF E DUC ATIO N




            sum of its FY 2016 1003(a) reservation and FY 2016 SIG allocation exceeds seven percent of its
            current year Title I allocation. Therefore, SEA 2 reserves the Column 5 figure, as shown in
            Column 8.
           Col. 1              Col. 2           Col. 3       Col. 4            Col. 5          Col. 6        Col. 7         Col. 8
                                                                                                            Seven        Current
                                                                                                          Percent           Year
                                                                      Sum of FY16                                of       1003(a)
                                        FY16 1003(a)                   1003(a) and                        Current     Reservation
                                          reservation                    FY16 SIG           Current          Year      (Greater of
                        FY16 Title I-    (4 percent of   FY16 SIG     (Col. 3 + Col.    Year Title I-    Title I-A       Col. 5 or
           SEA           A allocation          Col. 2)   allocation              4)     A allocation    allocation         Col. 7)
           SEA 1         200,000,000        8,000,000     5,000,000     13,000,000      210,000,000     14,700,00      14,700,000
                                                                                                                  0
           SEA 2         175,000,000        7,000,000    4,500,000        11,500,000    164,000,000     11,480,00      11,500,000
                                                                                                                  0

            Step 4b: Reservation for State administration

            An SEA follows the description of this step on pages 32-33 in the Department’s 2003 within-
            State allocation guidance [available at:
            http://www.ed.gov/programs/titleiparta/seaguidanceforadjustingallocations.doc].
            To complete Step 4b, an SEA has two options:
                    x   Proportionately reduce each LEA’s total allocation even if an LEA receives less than 85,
                        90, or 95 percent of the total Title I, Part A amount allocated to it in the prior year (hold-
                        harmless amount).
                    x   Proportionately reduce the allocation of each LEA in the State (including the allocation
                        for Part D, Subpart 2) that is above the LEA’s guaranteed hold-harmless amount to bring
                        up the allocation of LEAs below their hold-harmless amount. Repeat this process as
                        necessary until no LEA in the State falls below its guaranteed hold-harmless amount.

            Step 4c: Optional reservation for direct student services

                                  New ESEA Optional Reservation for Direct Student Services 5

                         After meaningful consultation with geographically diverse LEAs, an SEA may,
                         but is not required to, reserve a maximum of three percent of its Title I
                         allocation for direct student services (DSS).
                                 (ESEA section 1003A(a)(1).)

            To reserve funds for DSS, an SEA must ratably reduce the allocations of all LEAs, including
            charter school LEAs.


            5
             The Department expects to provide information in another forum (e.g., other guidance) about DSS. This
            guidance focuses on how an SEA would make the reservation.




                                                                      9
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 154 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




            From the DSS reservation, an SEA may use up to one percent to administer DSS. (ESEA section
            1003A(a)(2).) For example, if an SEA’s DSS reservation is $1,000,000, it may use no more than
            $10,000 of the $1,000,000 to administer DSS (i.e., one percent of $1,000,000).

            C.      FREQUENTLY ASKED QUESTIONS

            C-1.    In implementing the special rule described in Step 4a in FY 2018 and subsequent
                    years, what is an LEA’s “prior year amount”?

            An SEA has options in what it considers as an LEA’s prior year amount, as long as the SEA
            applies the same option to all LEAs during a given year. The prior year amount may be an
            LEA’s allocation from the previous year at the end of Steps 3, 4a, 4b (if the SEA did not reserve
            funds for DSS in the prior year), or 4c (if the SEA reserved funds for DSS in the prior year). If,
            for FY 2018 and subsequent years, the SEA is unable to reserve the full amount under one of the
            options because of the special rule discussed in Step 4a, the SEA must choose an option that
            results in reserving the full amount unless none of the options result in reserving the full amount;
            if it is not possible under any option to reserve the full amount, the SEA must select the option
            that produces the reservation amount that is closest to the full amount.

            C-2.    If an SEA received the Department’s approval under NCLB to use an alternative
                    method to redistribute allocations to LEAs serving less than 20,000 total residents
                    (small LEAs), may the SEA continue to do so?

            Yes, as long as the SEA continues to use the method approved by the Department. See pages 26-
            32 in the Department’s 2003 within-State allocation guidance [available at:
            http://www.ed.gov/programs/titleiparta/seaguidanceforadjustingallocations.doc].

            C-3.        Does the ESEA continue the authority in NCLB for covered SEAs to use an
                        alternative method to allocate Concentration Grant funds?

            Yes. Under section 1124A(b) of the ESEA, an SEA in a covered State (Alaska, Delaware, New
            Hampshire, Vermont, and Wyoming) may follow Steps 1-2 above for Concentration Grants or
            the steps listed in the second bullet under #3 on pages 31-32 in the Department’s 2003 within-
            State allocation guidance [available at:
            http://www.ed.gov/programs/titleiparta/seaguidanceforadjustingallocations.doc].

            C-4.        May an SEA reserve funds for the State academic achievement awards
                        program?

            No. Under the ESEA, as amended by NCLB, if an SEA’s Title I allocation increased over the
            prior year’s amount, the SEA had the option to reserve up to five percent of the increase to
            support the State academic achievement awards program. The ESEA, as amended by the ESSA,
            no longer permits this reservation.




                                                             10
                      Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 155 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                               U.S . DEP AR TMENT OF E DUC ATIO N




            II.TITLE I WITHIN-DISTRICT ALLOCATIONS

            D.         OVERVIEW

            An LEA may only use Title I funds in an eligible school attendance area (ESEA section
            1113(a)(1)), which is a school attendance area in which the percentage of children from low-
            income families is —
                 x     At least as high as the percentage of children from low-income families served by the
                       LEA as a whole;
                 x     At least as high as the percentage of children from low-income families in the grade span
                       in which the school is located; or
                 x     At least 35 percent.
                       (ESEA section 1113(a)(2).)
            Except as provided below, if Title I funds are insufficient to serve all eligible school attendance
            areas, an LEA must —
                 x     Annually rank, without regard to grade spans, eligible school attendance areas in which
                       the percentage of children from low-income families exceeds 75 percent (the “75 percent
                       poverty threshold”) from highest to lowest according to poverty percentage; and
                 x     Serve the eligible school attendance areas in rank order.
                       (ESEA section 1113(a)(3).)

            E.         CHANGES TO TITLE I WITHIN-DISTRICT ALLOCATION REQUIREMENTS

            The ESSA added two requirements to the Title I within-district allocation requirements.

            E-1.       Ranking high schools

                                  New ESEA Exception to the Ranking Requirement

                     An LEA may lower the poverty threshold to 50 percent for high schools served
                     by the LEA.
                            (ESEA section 1113(a)(3)(B).)

            An LEA must rank its schools above the 75 percent poverty threshold without regard to grade
            span and serve those schools in rank order of poverty before it serves any schools at or below the
            75 percent poverty threshold. Under the new ESEA exception, an LEA may, but is not required
            to, continue to serve (in rank order of poverty) high schools with poverty percentages between 50
            percent and 75 percent before it either serves other schools with a poverty percentage of 75
            percent or below or begins to rank and serve schools by grade span. In other words, an LEA
            may serve high schools with 50 percent or more poverty before it serves any elementary or
            middle schools with a poverty percentage at or below 75 percent.



                                                               11
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 156 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                        U.S . DEP AR TMENT OF E DUC ATIO N




            E-2.    Eligibility of secondary schools using feeder pattern

                   New ESEA Provides Explicit Authority to Use Feeder Patterns to Determine
                               the Poverty Percentages of Secondary Schools

                      x   For determining the number of children from low-income families in a
                          secondary school, an LEA may estimate that number by applying the
                          average percentage of students from low-income families in the
                          elementary school attendance areas that feed into the secondary school
                          to the number of students enrolled in the secondary school.
                      x   Before an LEA may use feeder patterns to determine the poverty
                          percentage of secondary schools —
                              -   The LEA must notify its secondary schools to inform them of
                                  the option.
                              -   A majority of its secondary schools must approve the use of
                                  feeder patterns.
                          (ESEA sections 1113(a)(5)(B) and (C).)

            A “secondary school” means a “nonprofit institutional day or residential school (including a
            public secondary charter school) that provides secondary education, as determined under State
            law, except that the term does not include any education beyond grade 12.” Depending on State
            law, a secondary school might include middle schools as well as high schools. (ESEA section
            8101(45).)
            For examples of how to use feeder patterns to establish a poverty percentage for secondary
            schools, see Question 10 on pages 12-15 in the Department’s 2003 Title I within-district
            allocation guidance [available at http://www.ed.gov/programs/titleiparta/wdag.doc].

            F.      FREQUENTLY ASKED QUESTIONS

            F-1.    If an LEA participates in the National School Lunch Program’s (NSLP) Community
                    Eligibility Provision (CEP), is there information available on how the LEA may use
                    NSLP data, including CEP data, to allocate Title I funds to schools?

            Yes. The within-district allocation section of the Department’s 2015 Title I CEP guidance
            [available at http://www2.ed.gov/programs/titleiparta/15-0011.doc] provides options for how an
            LEA may use CEP data to allocate Title I funds to schools.

            F-2.    Have the requirements changed for allocating Title I funds to provide equitable
                    services for eligible private school students and their teachers and families?

            Yes. See questions O-1 through O-4 in Section V of this guidance: Equitable Services.




                                                           12
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 157 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




            III. TITLE II, PART A ALLOCATIONS

            G.      OVERVIEW

            The ESSA modified the formulas by which the Department allocates Title II, Part A funds to
            SEAs and by which SEAs allocate those funds to LEAs. The following sections provide details
            on the formula changes.

            This guidance, coupled with the Non-Regulatory Guidance for Title II, Part A: Building Systems
            of Support for Excellent Teaching and Leading available at:
            http://www2.ed.gov/policy/elsec/leg/essa/essatitleiipartaguidance.pdf, supersedes the
            Department’s previous guidance on Title II, Part A of the ESEA as amended by NCLB, entitled
            Improving Teacher Quality State Grants, issued on October 5, 2006.

            H.      FEDERAL AWARDS TO AN SEA

            All SEAs, the Bureau of Indian Education (BIE), and the Outlying Areas are eligible to receive
            funds provided under Title II, Part A. (ESEA section 2101(a).)

                           New ESEA Changes to the Department’s Allocations to SEAs

                       x   The hold-harmless is phased out over a series of years starting with the
                           FY 2017 allocations.
                       x   The share of funds allocated based on ages 5 to 17 in poverty relative to
                           the share of funds allocated based on ages 5 to 17 population increases,
                           starting in FY 2018.
                       x   State agencies for higher education (SAHEs) are no longer eligible to
                           receive an allocation from the Department.
                       x   SEAs are allowed to reserve additional funds for certain State activities
                           for principals or other school leaders.
                           (ESEA section 2101(b)-(c).)

            H-1.    How the Department determines the amount of each State’s Title II, Part A
                    allocation

            Step 1: Determine Allocations to the Outlying Areas and the BIE

            Prior to calculating State allocations, the Secretary reserves one-half of one percent of the annual
            Title II, Part A appropriation for allocations to the Outlying Areas, and one-half of one percent
            for an allocation to the BIE. (ESEA section 2101(a)(1) and (2).)
            The Secretary also may reserve up to one-half of one percent of the annual appropriation for
            evaluation activities. (ESEA section 8601.)



                                                             13
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 158 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                       U.S . DEP AR TMENT OF E DUC ATIO N




            Step 2: Determine allocations to States

            Under the ESEA, as amended by NCLB, the Department first allotted to each SEA the amount
            the SEA received for FY 2001 under the former Eisenhower Professional Development and
            Class-Size Reduction programs. This was the “hold-harmless” amount. This provision was in
            effect through FY 2016. For the purposes of allocating funds to States under the ESEA, as
            amended by the ESSA, the Department will refer to this amount as the “base hold-harmless
            amount.”
                                       Title II, Part A, Base Hold-Harmless Amount

                      State                Base Hold-              State              Base Hold-
                                            Harmless                                   Harmless
                                             Amount                                    Amount
              Alabama                       33,589,576          Nevada                 10,014,069
              Alaska                        10,014,069          New Hampshire          10,014,069
              Arizona                       31,644,323          New Jersey             48,824,660
              Arkansas                      20,304,205          New Mexico             16,779,448
              California                   234,202,657          New York              179,135,506
              Colorado                      23,239,119          North Carolina         44,562,470
              Connecticut                   20,267,446          North Dakota           10,014,069
              Delaware                      10,014,069          Ohio                   80,186,546
              District of Columbia          10,014,069          Oklahoma               24,217,943
              Florida                       93,726,505          Oregon                 20,368,786
              Georgia                       53,915,360          Pennsylvania           88,362,883
              Hawaii                        10,014,069          Puerto Rico            66,751,522
              Idaho                         10,014,069          Rhode Island           10,014,069
              Illinois                      87,593,173          South Carolina         25,971,288
              Indiana                       35,603,460          South Dakota           10,014,069
              Iowa                          16,625,275          Tennessee              35,360,499
              Kansas                        16,940,650          Texas                 170,820,831
              Kentucky                      33,528,904          Utah                   13,477,195
              Louisiana                     49,335,846          Vermont                10,014,069
              Maine                         10,014,069          Virginia               37,642,753
              Maryland                      31,112,729          Washington             34,547,334
              Massachusetts                 39,506,167          West Virginia          18,809,357
              Michigan                      86,285,253          Wisconsin              35,323,167
              Minnesota                     29,197,574          Wyoming                10,014,069
              Mississippi                   31,957,903          American Samoa            850,878
              Missouri                      36,567,509          Guam                    1,985,135
              Montana                       10,014,069          Northern                  484,843
                                                                Marianas
              Nebraska                      10,291,012          Virgin Islands           1,635,517




                                                           14
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 159 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                                        U.S . DEP AR TMENT OF E DUC ATIO N




                         Starting in FY 2017: the Department Must Apply the New Hold-Harmless
                                                      Requirement

                     Starting in FY 2017, the base hold-harmless amount will be reduced each year by
                     14.29 percent. For the next few years, the amount of the State hold-harmless as a
                     percentage of its base hold-harmless (the amount received for FY 2001 under the
                     former Eisenhower Professional Development and Class-Size Reduction
                     programs) is as follows:

                                      Fiscal Year                    Percentage of FY 2001 base
                                                                     hold-harmless allocated to
                                                                     State6

                                      FY 2017                                                     85.71%

                                      FY 2018                                                     71.42%

                                      FY 2019                                                     57.13%

                                      FY 2020                                                     42.84%

                              (ESEA section 2101(b)(1)(C).)

            For FY 2017, the amount of Title II, Part A funds that the Department allocates to each State
            after calculating the adjusted base hold-harmless amount for the State (excess funds) is
            determined by the following percentages, which are the same percentages in the ESEA, as
            amended by NCLB:
                x    35 percent according to each State’s population of children ages 5 through 17 relative to
                     the number of these children in all States; and
                x    65 percent according to each State’s relative numbers of individuals ages 5 through 17
                     from families with incomes below the poverty line relative to the number of these
                     children in all States.
            The Department uses the most current data from the U.S. Census Bureau to make this
            calculation.




            6
              Note that in any fiscal year for which the Title II, Part A appropriation is too small to permit allocations that equal
            at least each SEA’s hold-harmless amounts, the Department will ratably reduce each SEA’s allocation to the amount
            available for that fiscal year.




                                                                       15
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 160 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                            U.S . DEP AR TMENT OF E DUC ATIO N




                           Starting in FY 2018: the Department Must Apply New Percentages

                    Beginning in FY 2018, new percentages are phased in. The share of excess funds
                    allocated on the basis of a State’s relative number of children ages 5 through 17
                    from families with incomes below the poverty line increases and the share
                    allocated on the basis of a State’s relative number of children ages 5 through 17
                    decreases, as follows:

                           Fiscal Year            Percentage based on          Percentage based on
                                                  population ages 5            population ages 5
                                                  through 17                   through 17 in poverty

                           FY 2017                                        35                      65

                           FY 2018                                        30                      70

                           FY 2019                                        25                      75
                           FY 2020 and                                    20                      80
                           subsequent years

                            (ESEA section 2102(b)(2)(B).)

            Each SEA must receive at least one-half of one percent of the excess amount. (ESEA section
            2101(b)(2)(B).)

            H-2.    SEA reservations from the State’s Title II, Part A allocation

            An SEA must first reserve at least 95 percent of the State’s Title II, Part A award for subgrants to
            LEAs. It may reserve the remainder of the State’s Title II, Part A allocation for allowable State
            activities. From the remainder, no more than 1 percent of the total State allocation may be used
            for State administrative costs of carrying out the Title II, Part A program. (ESEA section
            2101(c)(2).)
            In addition to the funds it reserves for State activities as calculated in the paragraph above, an
            SEA may also reserve up to 3 percent of the amount it initially reserved for LEA subgrants, and
            use these additional funds for allowable State activities for principals or other school leaders (for
            more information on the different activities states can support with this reservation, please refer
            to our previous guidance on Title II). Thus, for an SEA that elects to reserve the maximum
            amount of Title II, Part A funds for State activities, the split of the total State allocation between
            LEA-level and SEA-level funds would be as follows:
                x   92.15 percent for LEA subgrants; and
                x   7.85 percent for State activities, which includes at least 2.85 percent (3 percent of 95
                    percent) for State activities for principals or other school leaders. (ESEA section
                    2101(c)(1) through (c)(3).)




                                                              16
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 161 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                            U.S . DEP AR TMENT OF E DUC ATIO N




            Example: A State receiving $10,000,000 that reserved the maximum allowable for State
            activities

                                                State allocation: $10,000,000
                                                State activities                                    LEA
                                                    funds                                        subgrant
                                                                                                   funds
                 Initial amount reserved           $500,000         Initial amount             $9,500,000
                 for State activities                               reserved for LEA
                                                                    subgrants (95
                 (5 percent of
                                                                    percent of
                 $10,000,000)
                                                                    $10,000,000)
                 Maximum additional              + $285,000                                -   $285,000
                 amount for State
                 activities for principals or
                 other school leaders
                 (3 percent of $9,500,000)
                 Maximum total amount              $785,000         Minimum amount             $9,215,000
                 for State activities                               for LEA subgrants

            I.       SEA AWARDS TO LEAS

            An SEA continues to be responsible for determining LEA allocations and for ensuring the LEAs’
            provision of equitable services to private school students. (See Section V of this guidance:
            Equitable Services.

                                  New ESEA Change to LEA Awards: No Hold Harmless

                          x   The hold-harmless provision, based on the amount of funds an LEA
                              received for FY 2001 under the former Eisenhower Professional
                              Development and Class-Size Reduction programs, was eliminated.
                              (ESEA section 2102(a).)

            I-1.     How an SEA determines the amount of each LEA’s subgrant

            Beginning in fiscal year 2017, under the ESEA, there is no longer a “hold-harmless” provision
            governing the calculation of LEA subgrants. An SEA, therefore, distributes funds to LEAs
            based solely on the following formula:
               x 20 percent of the funds must be distributed to LEAs based on the relative numbers of
                   individuals ages 5 through 17 who reside in the area the LEA serves (based on the most
                   recent Census data, as determined by the Secretary); and




                                                               17
                       Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 162 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




                   x   80 percent of the funds must be distributed to LEAs based on the relative numbers of
                       individuals ages 5 through 17 who reside in the area the LEA serves and who are from
                       families with incomes below the poverty line (based on the most recent Census data, as
                       determined by the Secretary). (ESEA section 2102(a).)

            I-2.       How an SEA may distribute any unclaimed LEA funds

            Title II, Part A funds available for LEA use are considered unclaimed if or when one or more
            LEAs decide not to participate in the program, or agree that they cannot use all or a portion of
            the funds they receive. An SEA may reserve these funds for State activities unless, in doing so,
            the SEA would end up reserving an amount of Title II, Part A funds for State activities that is in
            excess of the limits contained in ESEA section 2101(c)(1) – (3) (See Questions H-2 and H-3 in
            the above section on Federal Awards to an SEA); in such cases the SEA must redistribute any
            unclaimed funds to other LEAs. However, it may exercise some flexibility in determining how
            this redistribution will occur. For example, it may proportionally increase the subgrant amount
            provided to all participating LEAs. Alternately, an SEA could establish special procedural and
            distribution criteria (subject to any State rulemaking requirements), and make these funds
            available to those LEAs that meet these criteria.




                                                              18
                     Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 163 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                           U.S . DEP AR TMENT OF E DUC ATIO N




            IV. MAINTENANCE OF EFFORT REQUIREMENTS

            J.       OVERVIEW

            An LEA may receive funds under a covered program for any fiscal year only if the SEA finds
            that either —
                 x    the combined fiscal effort per student; or
                 x    the aggregate expenditures
            of State and local funds with respect to the provision of free public education by the LEA for the
            preceding fiscal year was not less than 90 percent of the combined fiscal effort per student or
            aggregate expenditures for the second preceding fiscal year. (ESEA section 1118(a) and
            8521(a).) If an LEA fails to maintain effort by falling below 90 percent of both the combined
            fiscal effort per student and aggregate expenditures (using the measure most favorable to the
            LEA), the SEA must reduce the LEA’s allocation under a covered program in the exact
            proportion by which the LEA failed to maintain effort. (ESEA section 8521(b).)
            ED may waive the maintenance of effort requirement for an LEA if it determines that a waiver
            would be equitable due to —
                 x    exceptional or uncontrollable circumstances; or
                 x    a precipitous decline in the financial resources of the LEA.
                     (ESEA section 8521(c).)

            K.       CHANGES TO MAINTENANCE OF EFFORT REQUIREMENTS

            The ESEA, as amended by the ESSA, made several updates to the maintenance of effort
            provision. Please note that provisions that did not change, including the information on
            expenditures to be included, expenditures to be excluded, and the definition of preceding fiscal
            year, are still available on page 11 of the 2008 Title I fiscal guidance [available at:
            http://www.ed.gov/programs/titleiparta/fiscalguid.doc] and remain applicable.




                                                              19
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 164 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                            U.S . DEP AR TMENT OF E DUC ATIO N




            K-1.    Updates to covered programs

                      Updated Programs to which the Maintenance of Effort Requirement Applies
                          x   Title I, Part A – improving basic programs operated by LEAs
                          x   Title I, Part D – prevention and intervention programs for children and
                              youth who are neglected, delinquent, or at-risk
                          x   Title II, Part A – supporting effective instruction
                          x   Title III, Part A –English language acquisition, language enhancement,
                              and academic achievement
                          x   Title IV, Part B – 21st Century Community Learning Centers
                          x   Title V, Part B, Subpart 2 í Rural and low-income school program
                          x   Title VI, Part A, Subpart 1 í Indian education
                              (ESEA sections 8101(11), 6118(c), 8521(a).)

            K-2.    Reduction for failing to maintain effort

            An SEA must reduce an LEA’s allocation under a covered program if the LEA fails to maintain effort.
            Prior to the ESSA, the reduction was made based on failing to maintain effort compared to the preceding
            fiscal year only. Under the ESSA, the SEA has added flexibility and the reduction will be made based on
            the new requirement below.

                    New Flexibility regarding Reduction of an LEA’s Allocation for Failing to
                                                Maintain Effort

                      x   An SEA must reduce an LEA’s allocation under a covered program if
                          the LEA fails to maintain effort in a given fiscal year and also failed to
                          maintain effort in one or more of the five immediately preceding fiscal
                          years.
                          (ESEA section 8521(b)(1).)

            K-3.    Waiver for exceptional or uncontrollable circumstances

            The statute provides two bases (an exceptional or uncontrollable circumstances or a precipitous
            decline in the financial resources of an LEA) to warrant the Secretary’s granting a waiver of
            maintenance of effort. With respect to exceptional or uncontrollable circumstances, prior to the
            ESSA, the statute included the example of a natural disaster. Under the ESSA, a new example
            was inserted so that exceptional or uncontrollable circumstances also include a change in the
            organizational structure of the LEA. In addition to these two examples listed in the statute, there
            can be other instances of exceptional or uncontrollable circumstances that might warrant when a
            waiver request will be considered.



                                                               20
                     Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 165 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




                             New Example for What Would Qualify an LEA to Receive a Waiver

                         x     Exceptional or uncontrollable circumstances, such as a change in the
                               organizational structure of the LEA.
                               (ESEA section 8521(c)(1).)


            L.       FREQUENTLY ASKED QUESTIONS

            L-1.     What are examples of a “change in the organizational structure of an LEA” that
                     could potentially qualify an LEA for a waiver of the maintenance of effort
                     requirement?

            Below is a list of examples for what a change in the organizational structure of an LEA might
            mean.
                 x   An LEA changes its configuration. For example:
                     - The LEA merges with another LEA.
                     - The LEA divides into two or more LEAs.
                     - The LEA eliminates grade levels (e.g., previously served grades K-12 and now serves
                        grades K-8)
                 x   An LEA changes its management or operations structure to create economies of scale to
                     be more efficient. For example, each school in the LEA employs budget and fiscal
                     management staff. The LEA makes the decision to consolidate budget and fiscal
                     management staff into a single team located in the central office.

            L-2.     How does a waiver of maintenance of effort affect an SEA’s determination of
                     whether an LEA failed to maintain effort for one or more of the five immediately
                     preceding fiscal years?

            If an LEA receives a waiver of the maintenance of effort requirement from the Department for a
            given fiscal year, the LEA has effectively maintained effort for that fiscal year. Accordingly, in
            determining whether the LEA had failed to maintain effort for one or more of the five
            immediately preceding fiscal years, the SEA would count the year in which the LEA received a
            waiver as a year of maintaining effort.

            L-3.     If an LEA wishes to request a waiver of maintenance of effort based on a change in
                     its organizational structure, what evidence should an LEA provide to the
                     Department to demonstrate that the change in organizational structure caused the
                     LEA to fail to maintain effort?

            In requesting a waiver based on a change in its organizational structure, an LEA would need to
            provide evidence of that change and the reasons why the change caused the LEA to fail to
            maintain effort. To explain the change in its organizational structure, the LEA might provide a
            narrative description of the change or a visual, organizational chart or map, if relevant. The LEA
            would also need to explain why the change caused the LEA to fail to maintain effort. In doing




                                                              21
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 166 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                         U.S . DEP AR TMENT OF E DUC ATIO N




            so, the LEA might show its expenditures related to its organizational structure before and after
            the change to demonstrate that the change resulted in lower expenditures.




                                                            22
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 167 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                                  U.S . DEP AR TMENT OF E DUC ATIO N




            V. EQUITABLE SERVICES

            M.      OVERVIEW

            The ESEA includes separate provisions governing equitable services for eligible private school
            students, teachers and other educational personnel, and families under Title I and programs
            covered under Title VIII, Part F, Subpart 1, Uniform Provisions Subpart 1—Private Schools:
            Equitable Services for Private School Students, Teachers, and Other Educational Personnel (Title
            VIII). 7 Many of those requirements remain unchanged from requirements under the ESEA as
            amended by NCLB. The ESSA, however, made a number of significant changes. Some of those
            changes are common to the equitable services requirements under both Title I and Title VIII;
            others are different. Accordingly, Part N of this section addresses significant new requirements
            common to the equitable services provisions in Titles I and VIII; Part O focuses on significant
            changes to requirements under Title I; and Part P focuses on significant changes to requirements
            under Title VIII and the covered programs subject to those requirements.
            Please note that, except as otherwise provided in this guidance, the existing non-regulatory
            guidance documents, Title I Services to Eligible Private School Children [available at:
            http://www2.ed.gov/programs/titleiparta/psguidance.doc] and issued on Oct. 17, 2003 and Title
            IX, Part E Uniform Provisions, Subpart 1—Private Schools [available at:
            http://www2.ed.gov/policy/elsec/guid/equitableserguidance.doc] and revised on Mar. 2009,
            remain applicable.

            N.      COMMON EQUITABLE SERVICES REQUIREMENTS UNDER TITLES I AND
                    VIII


                                                 New Requirement: Ombudsman

                     To help ensure equitable services and other benefits for eligible private school
                     children, teachers and other educational personnel, and families, an SEA must
                     designate an ombudsman to monitor and enforce ESEA equitable services
                     requirements under both Title I and Title VIII.
                              (ESEA sections 1117(a)(3)(B) and 8501(a)(3)(B).)

            N-1.    What are the roles and responsibilities of an ombudsman?

            An ombudsman should serve as an SEA’s primary point of contact for addressing questions and
            concerns from private school officials and LEAs regarding the provision of equitable services
            under Titles I and VIII. In addition, the ombudsman is required to monitor and enforce the
            7
              Under the ESSA, the Title I equitable services requirements previously in section 1120 of the ESEA, as amended
            by NCLB, are now in section 1117 of the ESEA, as amended by the ESSA. Similarly, the equitable services
            requirements previously in section 9501 of the ESEA, as amended by NCLB, are now in section 8501 of the ESEA,
            as amended by the ESSA.




                                                                   23
                     Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 168 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




            equitable services requirements under Titles I and VIII and, thus, should have a significant role
            in the State’s monitoring process. Furthermore, the ombudsman should ensure that private
            school officials know how to contact the ombudsman. The following are examples of activities
            the ombudsman could undertake in fulfilling the roles and responsibilities of the position:
                x    Serve as a general resource regarding equitable services requirements for both LEAs and
                     private school officials, which may include conducting initial outreach to define the
                     contours of the ombudsman’s responsibilities.
                x    Develop, in partnership with other relevant SEA staff, monitoring protocols applicable to
                     the provision of equitable services and participate in a sample of any monitoring activity.
                x    Provide technical assistance regarding equitable services requirements for SEA staff
                     administering applicable programs, LEA staff, and private school officials.
                x    Establish a process for receiving documentation of agreement from LEAs consistent with
                     the consultation requirement that the results of such agreement shall be transmitted to the
                     ombudsman. (ESEA section 1117(b)(1).)
                x    Participate in the State’s Title I Committee of Practitioners (ESEA section 1603(b)) and,
                     as applicable, nonpublic schools working group.

            N-2.     What specific responsibilities does an ombudsman have with respect to monitoring
                     and enforcement?

            The primary responsibilities of an ombudsman are to monitor and enforce the equitable services
            requirements in Titles I and VIII. Accordingly, an ombudsman should work with SEA staff
            administering Title I and programs covered under Title VIII to develop monitoring protocols
            applicable to the provision of equitable services under each program. To ensure that monitoring
            protocols are being followed, the ombudsman should take an active role in the monitoring
            process, particularly with respect to the resolution of any findings regarding equitable services
            requirements under Titles I and VIII. The ombudsman also should serve as the primary point of
            contact for responding to and resolving any complaints regarding equitable services that the SEA
            receives under its ESEA complaint procedures.

            N-3.     Who may serve as an ombudsman?

            An SEA has discretion in determining who to designate as an ombudsman. In determining the
            relevant qualifications of the ombudsman position, an SEA should consult with appropriate
            private school officials. Within most States there is a statewide private school coalition with
            representatives of the various private schools within the State. SEAs might consider engaging
            such private school coalitions. An SEA should consider the following factors in determining
            who will serve as an ombudsman:
                 x    Knowledge: Does the individual have sufficient experience and demonstrate thorough
                      knowledge and understanding regarding the equitable services provisions, including the
                      statute, regulations, and guidance, necessary to implement, monitor, and enforce the
                      equitable services requirements under both Titles I and VIII?
                 x    Capacity: Will the ombudsman work alone or in collaboration with other State Federal
                      program directors? Does the individual have experience with integrating input from
                      other technical experts and program specialists, including those at the U.S. Department
                      of Education, and communicating it to the appropriate audiences?



                                                             24
                     Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 169 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




                 x    Impartiality: Will the individual be able to carry out the ombudsman duties, including
                      monitoring, enforcement, and resolving complaints, in a fair and impartial manner? Will
                      the individual be able to provide guidance to LEAs and private school officials to
                      facilitate the goal of reaching agreement when agreement cannot be achieved
                      independently through consultation? (ESEA sections 1117(b)(1) and 8501(b)(1).)

            N-4.     What funds are available to support an ombudsman?

            If an SEA consolidates State administrative funds under ESEA section 8201, it may support its
            ombudsman using those funds. If an SEA does not consolidate State administrative funds, it
            nonetheless may support its ombudsman using funds reserved for State administration under
            Title I and the covered programs under ESEA section 8501(b). Under these circumstances,
            however, the SEA must ensure that the ombudsman’s salary is charged to each program based on
            the relative benefit received. (2 CFR 200.405(a).)

            N-5.     What is the timeline for an SEA to designate an ombudsman?

            Under the Consolidated Appropriations Act, 2016, the equitable services requirements under the
            (6($DVDPHQGHGE\1&/%FRQWLQXHWRDSSO\WKURXJKWKHíVFKRRO\HDU+RZHYHU
            an LEA musWFRQVXOWZLWKSULYDWHVFKRRORIILFLDOVWRSODQIRUWKHíVFKRRO\HDUEHIRUH
            it makes any decision that affects the opportunity of eligible private school children, their
            teachers, and their families to participate in Title I or covered programs under Title VIII. Thus,
            an SEA should designate an ombudsman in sufficient time to be of assistance as LEAs and
            SULYDWHVFKRRORIILFLDOVEHJLQWKHFRQVXOWDWLRQSURFHVVIRUWKHíVFKRRO\HDUZKLFK
            would generally occur in the late winter/early spring of 2017.

                                         New Requirement: Obligation of Funds

                      Funds allocated to an LEA for educational services and other benefits to
                      eligible private school children, teachers and other educational personnel, and
                      families must be obligated in the fiscal year for which the funds are received by
                      the LEA.
                             (ESEA sections 1117(a)(4)(B) and 8501(a)(4)(B).)

            N-6.     What is the purpose of this requirement given that an LEA may carry over funds
                     from a given fiscal year and spend those funds in the succeeding fiscal year?

            The purpose of this requirement is to ensure that an LEA uses the funds available under Title I or
            a covered program under Title VIII to provide equitable services in the fiscal year for which the
            funds were appropriated to ensure that eligible students, teachers and other educational
            personnel, and families receive the services to which they are entitled in a timely manner. This
            provision reinforces the requirement that an LEA conduct timely consultation with private school
            officials to design appropriate equitable services so that those services can begin at the beginning
            of the school year for which the funds are appropriated.




                                                             25
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 170 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                           U.S . DEP AR TMENT OF E DUC ATIO N




            N-7.    May an LEA carry over unobligated funds despite this new statutory requirement
                    regarding obligation of funds?

            In general, to ensure that equitable services are provided in a timely manner, an LEA must
            obligate the funds allocated for equitable services under all applicable programs in the year for
            which they are appropriated. (ESEA sections 1117(a)(4)(B) and 8501(a)(4)(B).) There may be
            extenuating circumstances, however, in which an LEA is unable to obligate all funds within this
            timeframe in a responsible manner. Under these circumstances, the funds may remain available
            for the provision of equitable services under the respective program during the subsequent school
            year. In determining how such carryover funds will be used, the LEA must consult with
            appropriate private school officials. (ESEA sections 1117(b) and 8501(c).)

                                         New Requirement: Notice of Allocation

                     An SEA must provide notice in a timely manner to appropriate private school
                     officials in the State of the allocation of funds for educational services and other
                     benefits under each ESEA program that an LEA has determined are available
                     for eligible private school children, teachers and other educational personnel,
                     and families.
                             (ESEA sections 1117(a)(4)(C) and 8501(a)(4)(C).)

            N-8.    What information must an SEA include in the notice of allocation that the SEA
                    must provide to private school officials?

            An SEA must annually provide information on the amount of funds, by program, allocated for
            equitable services under Title I and each covered program under section ESEA section 8501(b)
            that each LEA responsible for providing equitable services has determined are available for
            eligible private school students, teachers and other educational personnel, and families. Such
            documentation should indicate how the allocation was determined.

            N-9.    How should an SEA disseminate the notice of allocation?

            An SEA should consult with appropriate private school officials to determine an effective
            manner for disseminating the notice of allocation to appropriate private school officials, which
            may include notification through the ombudsman. An SEA may consider methods such as
            publicly posting this information on the SEA’s website, using an email distribution list of private
            school officials, or other method that will ensure that this information is available to appropriate
            private school officials.

            N-10. When should an SEA disseminate the notice of allocation?

            An SEA should consult with LEAs and appropriate private school officials to determine a
            reasonable timeline for providing the notice of allocation. In general, an SEA should ensure that
            the notice is provided prior to the beginning of the school year.




                                                             26
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 171 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                                     U.S . DEP AR TMENT OF E DUC ATIO N




                                         New Requirement: Compliance – State Services

                      An SEA must provide equitable services directly or through contracts with
                      public or private agencies, organizations, or institutions, if appropriate private
                      school officials have —
                          x    Requested that the SEA provide such services directly; and
                          x    Demonstrated that an LEA has not met applicable equitable services
                               requirements in accordance with the procedures for making such a
                               request, as prescribed by the SEA.
                               (ESEA sections 1117(b)(6)(C) and 8501(c)(6)(C).)

            N-11. Under what circumstances is an SEA required to provide equitable services in lieu
                  of an LEA?

            An SEA must provide equitable services in lieu of an LEA if appropriate private school officials
            (1) have requested that the SEA do so; and (2) have demonstrated in accordance with the SEA’s
            procedures for making such requests that the LEA has not met the equitable services
            requirements, as applicable, under ESEA section 1117 or 8501.

            N-12. What should an SEA include in its procedures governing a request by private school
                  officials for the SEA to provide equitable services directly or through a third-party
                  provider?

            An SEA should consult with appropriate private school officials in developing procedures under
            which private school officials may request the SEA to provide equitable services in lieu of an
            LEA. For example, it is likely that most instances of non-compliance with equitable services
            requirements by an LEA can be corrected with minimal intervention by the SEA. Accordingly,
            consistent with the standards the Secretary must use for a bypass 8 (see ESEA section 8504)
            under the equitable services requirements in Titles I and VIII, an SEA might develop procedures
            that require private school officials to demonstrate that an LEA has substantially failed or is
            unwilling to provide equitable services before the SEA intervenes to provide equitable services
            directly or through a third-party provider. An SEA should make available a standard template
            for requests and have transparent procedures for evaluating such requests.




            8
              A bypass is a means by which the Secretary directly provides equitable services to private school students and
            teachers through a third-party provider.




                                                                     27
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 172 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                           U.S . DEP AR TMENT OF E DUC ATIO N




                                       Change to Existing Requirement: Consultation

                     The goal of consultation is agreement between the LEA and appropriate private
                     school officials on how to provide equitable and effective programs for eligible
                     private school children.
                             (ESEA sections 1117(b)(1) and 8501(c)(1), (5).)

            N-13. What does “the goal of reaching agreement” between an LEA and appropriate
                  private school officials entail?

            The “goal of reaching agreement” between an LEA and appropriate private school officials is
            grounded in timely, meaningful, and open communication between the LEA and the private
            school officials on key issues that are relevant to the equitable participation of eligible private
            school students, teachers and other education personnel, and families in ESEA programs.
            Meaningful consultation provides ample time and a genuine opportunity for all parties to express
            their views, to have their views seriously considered, and to discuss viable options for ensuring
            equitable participation of eligible private school students, teachers and other education
            personnel, and families. This assumes that the LEA has not made any decisions that will impact
            the participation of private school students and teachers in applicable programs prior to
            consultation, or established a blanket rule that precludes private school students and teachers
            from receiving certain services authorized under applicable programs. An LEA should consult
            with private school officials about the timeline for consultation and provide adequate notice of
            such consultation to ensure meaningful consultation and the likelihood that those involved will
            be well prepared with the necessary information and data for decision-making.
            Successful consultation begins well before the implementation of services, establishes positive
            and productive working relationships, makes planning effective, continues throughout
            implementation of equitable services, and serves to ensure that the services provided meet the
            needs of eligible students and teachers.




                                                              28
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 173 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                               U.S . DEP AR TMENT OF E DUC ATIO N




            O.      EQUITABLE SERVICES UNDER TITLE I


                      Change to Existing Requirement: Allocating Funds for Equitable Services

                      Expenditures for equitable services to eligible private school children, teachers
                      and other educational personnel, and families must be equal to the proportion of
                      funds allocated to participating public school attendance areas based on the
                      number of children from low-income families who reside in those attendance
                      areas and attend private schools. An LEA must determine the proportionate
                      share of Title I funds available for equitable services based on the total amount
                      of Title I funds received by the LEA prior to any allowable expenditures or
                      transfers of funds.
                               (See ESEA section 1117(a)(4)(A).)

            O-1.    May an LEA reserve funds off the top of its Title I allocation before it allocates
                    funds for equitable services?

            No. An LEA must determine the amount of funds available for providing equitable services
            prior to any expenditures or transfers of funds. This includes all reservations previously taken
            “off the top” of an LEA’s Title I allocation, including reservations for administration, parental
            involvement, and district-wide initiatives.

            O-2.    How does an LEA determine the p       proportionate
                                                                p rti      share of Title I funds available for
                    all equitable
                         q        services activities ((i.e.,, administration,
                                                                dm           , instruction,, activities for p
                                                                                                            parents
                    and families of participating
                                    p       p    g private
                                                    p       te school students,
                                                                      students, and professional
                                                                                     p              development
                                                                                                           p
                    for teachers of p
                                    participating
                                           p     gpprivate
                                                        va school students)) now that this amount must be
                    determined before any allowableabl expenditures or transfers of funds, including off-     offf-
                    the-top reservations?

            Once an LEA has established th    the pparticipating
                                                          p                                            B-1
                                                               g ppublic school attendance areas ((see B -1 and B-2
                                            g e Private School Children (Oct.
            of the Title I Services to Eligibl
                                         Eligible
                                           igib                              (     17,, 2003)),
                                                                                            )), it would first
            determine the number off ch  children from low-income families residingg in each pparticipating
                                                                                                        p      g ppublic
            school attendance areaa whow attend ppublic schools and private
                                                                         p       schools. The LEA would then
            determine the overallall pproportion
                                         p        of children from low-income
                                                                    low-income families who reside in
            pparticipating
                    p    g public
                           p      school attendance areas and who attend ppublic schools and private p       schools.
             Usingg the proportion
                        p p         of children from low-income families who attend privatep        schools,, the LEA
             would determine the amount of funds available for equitable
                                                                       q        services based on that pproportionate
                                                                                                             p
             share of the LEA’s total Title I allocation. For example, p , an LEA with four Title I ppublic school
             attendance areas and a total Title I allocation of $1,000,000
                                                                     ,    ,    would determine the total amount
             available for all equitable services activities (proportionate share) as follows:




                                                                29
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 174 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                           U.S . DEP AR TMENT OF E DUC ATIO N




            EXAMPLE OF DETERMING THE AMOUNT OF TITLE I FUNDS FOR EQUITABLE
            SERVICES
            Public School   Number of Public  Number of Private Total Number of
            Attendance Area School Low-Income School Low-Income Low-Income
                            Children          Children          Children
            A                        500              120               620
            B                        300               9                309
            C                        200               6                206
            D                        350               15               365
            TOTAL                   1,350             150              1,500
            PROPORTIONATE            90%              10%
            SHARE                 $900,000          $100,000

            O-3.    How does an LEA reserve Title I funds for administering equitable services for
                    private school students?

            From the proportionate share of Title I funds available to provide equitable services, an LEA
            may reserve an amount that is reasonable and necessary to administer equitable services. An
            LEA determines this amount separately from the funds needed to administer the Title I program
            for students in public schools. The LEA should discuss administrative costs for implementing
            equitable services during consultation with appropriate private school officials.

            O-4.    How does an LEA determine the amount of Title I funds to be used for parent and
                    family engagement activities for participating private school students?

            ESEA section 1116(a)(3)(A) requires an LEA to reserve and spend at least 1 percent of its Title I
            allocation to carry out required Title I parent and family engagement activities if the LEA’s Title
            I allocation exceeds $500,000. To determine the minimum amount it must spend on parent and
            family engagement activities, an LEA must calculate 1 percent of its total Title I allocation. The
            LEA then applies the proportionate share percentage for services to private school students in
            question O-2 to determine how much it must spend for parent and family engagement activities
            for the families and parents of eligible private school students. The LEA must then spend that
            amount from the proportion of its Title I allocation available for equitable services for private
            school students. In other words, the LEA does not reserve a portion of its 1 percent reservation
            for parent and family engagement activities for participating private school students; rather, this
            amount comes from the proportionate share that the LEA already determined under question O-
            2.

                      EXAMPLE OF EQUITABLE SERVICES FOR PARENTS AND FAMILIES

            An LEA’s total Title I allocation is $1,000,000. From that amount, $100,000 (10 percent) is
            allocated for all Title I equitable services activities and $900,000 (90 percent) for all Title I
            activities in public schools. One percent of the LEA’s total Title I allocation is $10,000
            ($1,000,000 x .01). Therefore, it must spend $1,000 (10% of $10,000) from the $100,000
            allocated for all equitable services activities to provide equitable services for the parents and



                                                             30
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 175 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                        U.S . DEP AR TMENT OF E DUC ATIO N




            families of participating private school students and reserve $9,000 (90% of $10,000) from the
            $900,000 available for Title I activities in public schools for the parents and families of
            participating public school students.
                EXAMPLE OF EQUITABLE SERVICES FOR PARENTS AND FAMILIES OF
                            ELIGIBLE PRIVATE SCHOOL CHILDREN
            LEA’s Title I   1% for parent and Proportionate share    Source of funds for
            allocation      family engagement for equitable services equitable services
                                              for parents and        for parents and
                                              families (based on     families
                                              example under          (proportionate
                                              question O-4           share under
                                                                     question O-4 =
                                                                     $100,000)
             $1,000,000     $10,000           $1,000 ($10,000 x      $100í
                                              10%)                   $1,000=$99,000
                                                                     remaining for
                                                                     instruction and
                                                                     professional
                                                                     development

                           New Requirement: Transmitting Agreement on Consultation to the
                                                  Ombudsman

                     The results of agreement following consultation must be transmitted to the
                     SEA’s equitable services ombudsman.
                             (ESEA section 1117)(b)(1).)

            O-5.    How should an LEA transmit the result of agreement on consultation?

            The ombudsman should establish a process for receiving documentation of agreement from each
            LEA consistent with the consultation requirement that the results of such agreement shall be
            transmitted to the ombudsman. (ESEA section 1117(b)(1).) For example, the ombudsman may
            direct an LEA to document agreement on the same form the LEA uses to document affirmation
            of consultation and submit that form to the ombudsman.




                                                           31
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 176 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




                                       Changes to Existing Requirement: Consultation

                     The topics subject to consultation have been expanded to include the following:
                         x   How the proportion of funds allocated for equitable services is
                             determined.
                         x   Whether the LEA will provide services directly or through a separate
                             government agency, consortium, entity or third-party contractor.
                         x   Whether to provide equitable services to eligible private school children
                             by pooling funds or on a school-by-school basis.
                         x   When, including the approximate time of day, services will be provided.
                         x   Whether to consolidate and use funds available for Title I equitable
                             services in coordination with eligible funds available for equitable
                             services under programs covered under section 8501(b) to provide
                             services to eligible private school children in participating programs.
                         x   The written affirmation that consultation has occurred must provide the
                             option for private school officials to indicate such officials’ belief that
                             timely and meaningful consultation has not occurred or that the program
                             design is not equitable with respect to eligible private school children.
                             (ESEA section 1117(b)(1).)

            O-6.    Have the options available for using funds to provide equitable services under Title
                    I changed under the ESSA?

            No. The only change is that the statute now specifies that an LEA must consult with private
            school officials regarding whether to provide services by pooling or on a school-by-school basis.
            For an explanation of pooling under Title I, see Title I Services to Eligible Private School
            Children (Oct. 17, 2003, Questions B-16-18 [available at
            http://www2.ed.gov/programs/titleiparta/psguidance.doc].

            O-7.    What does it mean to consolidate and use Title I funds in coordination with eligible
                    funds available for equitable services under programs covered under ESEA section
                    8501(b) to provide services to eligible private school children in participating
                    programs?

            In consultation with appropriate private school officials, an LEA must consider whether to
            consolidate and use Title I funds to provide equitable services to eligible private school children
            participating under Title I in coordination with funds for equitable services from programs
            covered under ESEA section 8501(b). Coordinating the use of Title I funds with the use of funds
            available from programs covered under Title VIII could greatly improve the equitable services
            available to Title I participating private school students. Too often, the amount of funds
            available under Title I or Title VIII programs is not sufficient to provide robust equitable
            services. If an LEA coordinates the use of funds from a variety of programs, however, the LEA
            can maximize the services it can provide and use all the funds more efficiently and effectively.



                                                             32
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 177 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                           U.S . DEP AR TMENT OF E DUC ATIO N




            For example, through coordination, an LEA with limited available funds might use Title I funds
            to provide instructional services to Title I-eligible participating private school students; use Title
            II funds to provide professional development to those students’ teachers (as opposed to all
            teachers in a given school); use Title III funds to improve the English proficiency of English
            learners among the participating students; and use Title IV funds to provide necessary counseling
            services to the most-at risk eligible students. Funds under each program would be used for
            allowable activities under each program; yet, through a coordinated effort, they could better
            serve in a comprehensive manner the needs of the most at-risk private school students. Such
            coordination would eliminate the silo approach through which an LEA consults with private
            school officials on each program individually and separately, without regard to whether the
            services could be more effective were they coordinated, resulting in a non-cohesive delivery of
            equitable services by the LEA.

            P.      EQUITABLE SERVICES UNDER TITLE VIII

            In addition to the equitable
                                q        services pprovisions under Title I,, Part A contained
                                                                                          ain in ESEA section
            1117,, a number of other programs
                                      p g       include equitable
                                                           q       services requirements.
                                                                                q    men Those pprograms
                                                                                                      g      are
            listed below. The equitable
                                 q        services requirements that apply to those se programs are contained in
            ESEA section 8501.

                        Change to Existing Requirement: Updates to Programs Covered Under

                                                         Title VIII

                     ESSA updated the covered programs to include the following:
                         x   Title I, Part C íEducation of migratory children
                         x   Title II, Part A íSupporting effective instruction state grants
                         x   Title III, Part A íEnglish language acquisition, language enhancement,
                             and academic achievement
                         x   Title IV, Part A íStudent support and academic enrichment grants
                         x   Title IV, Part B í21st Century Community Learning Centers
                             (ESEA section 8501(b).)




                                                             33
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 178 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




                        Change to Existing Requirement: Complaint Process for Participation of
                                         Private School Children – Time Limit
                     The timeframe that an SEA has for responding to a complaint from parents,
                     teachers, or other individuals concerning violations of ESEA section 8501
                     regarding the participation by private school children and teachers is 45 days.
                     In addition, the Secretary must investigate and resolve an appeal of an SEA’s
                     resolution of a complaint within 90 days.
                             (ESEA section 8503.)


                                       Changes to Existing Requirement: Consultation
                     The topics subject to consultation have been expanded to include the following:
                         x   How the amount of funds available for equitable services is determined.
                         x   Whether the agency, consortium, or entity responsible for providing
                             equitable services will provide those services directly or through a
                             separate government agency, consortium, or entity, or through a third-
                             party contractor.
                         x   Whether to provide equitable services to eligible private school
                             participants (1) by creating a pool or pools of funds with all of the funds
                             allocated under programs covered under section 8501(b) or (2) on a
                             school-by-school basis based on each the proportionate share of funds
                             available to provide services in each school.
                         x   Documentation: Each LEA shall maintain in the agency’s records, and
                             provide to the SEA involved, a written affirmation signed by officials of
                             each participating private school that the meaningful consultation
                             required by this section has occurred. The written affirmation shall
                             provide the option for private school officials to indicate such officials’
                             belief that timely and meaningful consultation has not occurred or that
                             the program design is not equitable with respect to eligible private
                             school children. If such officials do not provide such affirmation within
                             a reasonable period of time, the LEA shall forward the documentation
                             that such consultation has, or attempts at such consultation have, taken
                             place to the SEA.
                             (ESEA section 8501(c).)

            P-1.    Have the options available for using funds to provide equitable services changed
                    under the ESSA?

            No. An LEA continues to have the option of expending funds for equitable services on a school-
            by-school basis or by pooling. The only change is that the statute now specifies that an LEA
            must consult with private school officials regarding these options. For an explanation of pooling
            under Title VIII applicable programs, see Title IX, Part E Uniform Provisions, Subpart 1—
            Private Schools (Revised Mar. 2009), Question F.10 [available at
            http://www2.ed.gov/policy/elsec/guid/equitableserguidance.doc.question.].


                                                             34
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 179 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                               U.S . DEP AR TMENT OF E DUC ATIO N




                     Change to Existing Requirement: Applicability of Equitable Services under
                                                 Title II, Part A
                   The requirements in section 9501(b)(3) of the ESEA, as amended by NCLB,
                   limiting the applicability of the equitable services requirements for Title II, Part
                   A to funds used by the LEA to provide professional development to teachers and
                   others has been removed.
                           (ESEA section 8501(b).)

            P-2.    How does an LEA determine the amount required
                                                                q      for Title II,, Part A equitable
                                                                                              q
                    services to p                                             personnel now that this
                                private school teachers and other educational p
                    amount must be determined based on the LEA’s total Title II, Part A allocation?

             The amount an LEA must reserve to pprovide equitable
                                                                q        services for private
                                                                                       p         school teachers and
             other educational ppersonnel for Title II,, Part A services is based on the LEA’ss total Title II,, Part
            A allocation,, less administrative costs. The LEA determines the amount of funds available for
            Title II,, Part A equitable
                               q         services for private
                                                       p       school teachers and other educational
                                                                                           edd           ppersonnel by
                                                                                                                     y
            calculating,             p p basis,, the amount available for all public
                        g, on a pper-pupil                                      p       aand pprivate school students
                                                                                        an
            enrolled in participating
                          p      p    g pprivate elementary y and secondaryy schools
                                                                                   ols in areas served by  y the LEA
            ((regardless
                g         of a student’s residency),
                                                   y), taking
                                                            g into considerationn th
                                                                                  the number and needs of the
             children, their teachers and other educational personnel to be served.
                   EXAMPLE OF FORMULA TO DETERMINE AMOUNT
                   FOR TITLE II, PART A EQUITABLE EXPENDITURES

                   A. Number of Students

                   A1: LEA Enrollment                                                                   900

                   A2: Participating Private Schools
                                                  ls Enrollment
                                                     E                                                  100
                   A3: Total Enrollment = A1 + A2                                                      1,000

                   B. Title II, Part A Allocation
                   B1: Total LEA Allocation
                                 Allo                                                            $1,000,000

                   B2: Administrative
                             str      Costs (for public and private school programs)                $50,000
                   B3: LEA Allocation Minus Admin Costs = B1-B2                                    $950,000

                   C. Per Pupil Rate
                   C1: B3 divided by A3                                                                $950

                   D. Equitable Services
                   Amount LEA must reserve for equitable
                                                   q       services for private school              $95,000
                   teachers and other educational personnel = A2 x C1




                                                                35
                    Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 180 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




            P-3.    What types of activities may an LEA now provide to private school participants?

            An LEA may continue to use Title II, Part A funds to provide professional development
            activities for teachers, principals, and other school leaders to address the specific needs of their
            students. Additionally, there may be other permissible uses of Title II, Part A funds for the
            benefit of private school participants. Any use of Title II, Part A funds for the benefit of private
            school participants must:
                x   Be an allowable local use of Title II, Part A funds under the authorizing statute. (ESEA
                    section 2103(b)(3).)
                x   Meet the specific needs of students enrolled in a private school, and not the school itself.
                    Title II, Part A funds may not be used to meet the needs of a private school or the general
                    needs of the students enrolled in the private school. In some instances, however, a
                    program or activity that primarily benefits a private school’s students (because it
                    addresses specific, rather than general, needs of the students) will also incidentally
                    benefit the school. (34 CFR 76.658.)
                x   Ensure that the public agency (e.g., an LEA) responsible for providing equitable services
                    retains control of the funds used to provide such services. In addition, equitable services
                    must be provided by either an employee of the public agency or through a contract by the
                    public agency with an individual, association, agency, or organization. These employees,
                    individuals, associations, agencies, or organizations providing the services must be
                    independent of the private school and any religious organization and the employment or
                    contract must be under the control and supervision of the public agency. (ESEA section
                    8501(d).)
            Equitable services under Title II, Part A may not be used for class-size reduction (ESEA section
            2103(b)(3)(D)) in a private school because contracts for private school teachers and staff would
            be inconsistent with the requirements in ESEA section 8501(d) regarding public control of funds
            and the supervision and control of employees or contractors.
            P-4.    Have the options available for using funds to provide State-level equitable services
                    under Title II, Part A changed?
            Section 2101(c)(1) of the ESEA allows the SEA to reserve up to five percent of its overall Title
            II, Part A allocation for State-level activities (defined in ESEA section 2101(c)(4)); and section
            2101(c)(3) allows the SEA to reserve an additional amount of not more than three percent of the
            amount otherwise reserved for LEA subgrants for State-level principal or other school leader
            activities. Under section 8501(a)(1), the SEA has responsibilities to implement equitable
            services for private school teachers and other educational personnel to the extent that it reserves
            any funds under these provisions for State-level activities. The SEA determines the amount of
            Title II, Part A funds that it must reserve for equitable services to private school teachers and
            other educational staff by calculating, on a per-pupil basis, the amount available for all public
            and private school children in the area of the State to be served, taking into consideration the
            number and needs of the children, their teachers and other educational personnel to be served.
            (ESEA section 8501(a)(4)(A).)
            State-level activities in which private school teachers may participate should be determined in
            consultation between the SEA and appropriate private school representatives. But as with the
            permissible uses of Title II, Part A funds an LEA makes available for equitable services (see



                                                             36
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 181 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                          U.S . DEP AR TMENT OF E DUC ATIO N




            question P-3e), any activity an SEA provides to private school participants under Title II, Part A
            must primarily benefit the children enrolled in the private school, not the school itself. Similarly,
            as with LEAs, the SEA may not use Title II, Part A funds to meet the general needs of the private
            school unless providing activities that primarily benefit the private school’s students (because it
            addresses specific, rather than general, needs of the students) also incidentally benefit the school.
            (See 34 CFR 76.658.)
            Q.      FREQUENTLY ASKED QUESTIONS UNRELATED TO ESSA CHANGES

            Q-1.    Does a private school student’s participation in a Federal or State private school
                    choice program affect that private school student’s eligibility for ESEA equitable
                    services?

            No. Participation in a Federal or State private school choice program does not affect a private
            school student’s eligibility for ESEA equitable services. Although most students enrolled in
            private schools pay their tuition with private funds, there are some instances in which public
            funds may support a student’s tuition (e.g., through a Federal or State scholarship or scholarship-
            type program or a State education savings account (ESA)). Regardless of the source of funds
            paying a private school student’s tuition, a student is eligible for equitable services under the
            ESEA if the student meets the eligibility requirements of the respective program.

            Q-2.        Are equitable services for children with disabilities under the Individuals with
                        Disabilities Education Act (IDEA) affected by the ESSA?

            No. The ESSA did not change the IDEA’s requirements on equitable services for children with
            disabilities. Therefore, the changes to the equitable service requirements under the ESEA,
            including new or changed provisions regarding the notice of allocation, consultation, the timeline
            for obligation of funds, the direct provision of equitable services by the SEA in cases of non-
            compliance, and the SEA’s use of an ombudsman do not apply to equitable services under the
            IDEA. The Department’s Office of Non-Public Education maintains a website containing
            resources on the IDEA’s equitable service requirements, which are located at
            http://www2.ed.gov/about/offices/list/oii/nonpublic/programs2.html.




                                                             37
                     Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 182 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                            U.S . DEP AR TMENT OF E DUC ATIO N




            VI. TRANSFERABILITY

            R.       OVERVIEW

            Under the ESEA, SEAs and LEAs may transfer funds they receive by formula under certain
            programs to other programs to better address State and local needs. The ESSA amended the
            transferability authority by changing the programs from and to which an SEA or LEA may
            transfer funds and removing limits on the amount of funds that may be transferred. This
            guidance addresses those changes.
            Except as provided in this guidance, the Guidance on the Transferability Authority [available at
            www2.ed.gov/programs/transferability/finalsummary04.doc] remains applicable.

            S.       TRANSFERS BY SEAS

            S-1.        Updates to programs from which funds may be transferred

              Updated Programs from which an SEA May Transfer Funds Allocated for
                                     State-level Activities

                 x   Title II, Part A í Supporting effective instruction state grants
                 x   Title IV, Part A í Student support and academic enrichment grants
                 x   Title IV, Part B í 21st Century Community Learning Centers
                     (ESEA section 5103(a)(1).)

            An SEA may not transfer funds it receives under any other ESEA program.




                                                              38
                     Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 183 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                            U.S . DEP AR TMENT OF E DUC ATIO N




            S-2.     Updates to programs to which funds may be transferred

            Updated Programs to which an SEA May Transfer Funds Allocated for State-
                                         level Activities

                 x   Title I, Part A – Improving basic programs operated by LEAs
                 x   Title I, Part C – Education of migratory children
                 x   Title I, Part D – Prevention and intervention programs for children and
                     youth who are neglected, delinquent, or at-risk
                 x   7LWOH,,3DUW$í6XSSRUWLQJHIIHFWLYHLQVWUXFWLRQVWDWHJUDQWV
                 x   Title III, Part A – State grants for English language acquisition and
                     language enhancement
                 x   7LWOH,93DUW$í6WXGHQWVXSSRUWDQGDFDGHPLFHQULFKPHQWJUDQWV
                 x   7LWOH,93DUW%í21st Century Community Learning Centers
                 x   7LWOH93DUW%í5XUDOHGXFDWLRQ
                     (ESEA section 5103(a).)


            T.       TRANSFERS BY LEAS

            T-1.     Updates to programs from which an LEA may transfer funds

                      Updated Programs from which an LEA May Transfer Funds

                 x   Title II, Part A – Supporting effective instruction state grants
                 x   Title IV, Part A – Student support and academic enrichment grants
                     (ESEA section 5103(b)(2).)

            An LEA may not transfer funds it receives under any other ESEA program.




                                                               39
                     Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 184 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                            U.S . DEP AR TMENT OF E DUC ATIO N




            T-2.     Updates to programs to which an LEA may transfer funds

                       Updated Programs to which an LEA May Transfer Funds

                 x   Title I, Part A – Improving basic programs operated by LEAs
                 x   Title I, Part C – Education of migratory children
                 x   7LWOH,3DUW'í3UHYHQWLRQDQGLQWHUYHQWLRQSURJUDPVIRUFKLOGUHQDQG
                     youth who are neglected, delinquent, or at-risk
                 x   7LWOH,,3DUW$í6XSSRUWLQJHIIHFWLYHLQVWUXFWLRQVWDWHJUDQWV
                 x   Title III, Part A – State grants for English language acquisition and
                     language enhancement
                 x   7LWOH,93DUW$í6WXGHQWVXSSRUWDQGDFDGHPLFHQULFKPHQWJUDQWV
                 x   Title V, Part B – Rural education
                     (ESEA section 5103(b).)


            U.       FREQUENTLY ASKED QUESTIONS

            U-1.     Is there a limit on the amount of funds for State-level activities an SEA may
                     transfer?

            No. An SEA may transfer all or a portion of the funds allocated for State-level activities under
            each of the programs listed under S-1 above.

            U-2.     May an SEA transfer administrative funds?

            No. Under each of the programs listed under S-1 above, an SEA allocates funds separately for
            authorized State-level activities and for program administration. An SEA may transfer only the
            funds it allocates for authorized State-level activities; it may not transfer funds that it separately
            allocates for administration.

            U-3.     Is there a limit on the amount of funds an LEA may transfer?

            No. An LEA may transfer all or a portion of funds it receives under each of the programs listed
            under T-1 above.

            U-4.     What are the responsibilities of an SEA or LEA for the provision of equitable
                     services to private school children and teachers with respect to funds being
                     transferred?

            Excluding Title I, Part D and Title V, Part B, each program covered by the transferability
            authority is subject to the equitable services requirements under Title I or VIII, which may not be
            waived. (ESEA section 8401(c)(5).) Before an SEA or LEA may transfer funds from a program
            subject to equitable services requirements, it must engage in timely and meaningful consultation



                                                               40
                   Case 3:20-cv-04478-JD Document 35-3 Filed 07/20/20 Page 185 of 185
ESSA – IMPOR TANT FIS CAL C H ANGE S                                        U.S . DEP AR TMENT OF E DUC ATIO N




            with appropriate private school officials. (ESEA section 5103(e)(2).) With respect to the
            transferred funds, the SEA or LEA must provide private school students and teachers equitable
            services under the program(s) to which, and from which, the funds are transferred, based on the
            total amount of funds available to each program after the transfer.

            U-5.    May an SEA or LEA transfer only those funds that are to be used for equitable
                    services to private school students or teachers?

            No. An SEA or LEA may not transfer funds to a particular program solely to provide equitable
            services for private school students or teachers. Rather, an SEA or LEA, after consulting with
            appropriate private school officials, must provide equitable services to private school students
            and teachers based on the rules of each program and the total amount of funds available to each
            program after a transfer. (See ESEA section 5103(e).)




                                                           41
